Exhibit 10.1

 

Picture 4 [mirn20160630ex1017afb72001.jpg]

Tenant: Mirna Therapeutics, Inc.

Premises: Encino Trace, Building II, Suite 100

 

LEASE

 

THIS LEASE (“Lease”)  is entered into as of June 24, 2016, between G&I VII
ENCINO TRACE II LP, a Delaware limited partnership  (“Landlord”), and MIRNA
THERAPEUTICS, INC., a Delaware corporation  (“Tenant”).

 

In consideration of the mutual covenants stated below, and intending to be
legally bound, the parties covenant and agree as follows:

 

1.KEY DEFINED TERMS.

 

(a)“Abatement Period” means the period that begins on the Commencement Date and
ends on the day immediately prior to the 3-month anniversary of the Commencement
Date. During the Abatement Period, no Fixed Rent is due or payable, but Tenant
shall pay to Landlord: (i) Tenant’s Share (as defined in Section 5(a)) of
Operating Expenses; (ii) utilities as set forth in Section 6; and (iii) all
other amounts due Landlord with the exception of Fixed Rent.

 

(b)“Additional Rent” means all costs and expenses other than Fixed Rent that
Tenant is obligated to pay Landlord pursuant to this Lease.

 

(c)“Broker” means Cox Oddo Commercial (aka Don Cox Company).

 

(d)“Building” means the building known as Encino Trace, Building II, located at
5707 Southwest Parkway, Austin, Texas 78735, containing approximately 158,137
rentable square feet.

 

(e)“Business Hours” means the hours of 7:00 a.m. to 7:00 p.m. on weekdays,
and 9:00 a.m. to 1:00 p.m. on Saturdays, excluding Building holidays.

 

(f)“Commencement Date” means the date that is the earlier of: (i) the date on
which Tenant first conducts any business in all or any portion of the Premises;
(ii) Substantial Completion (as defined in Exhibit C); or (iii) January 1, 2017.

 

(g)“Common Areas” means, to the extent applicable, the lobby, parking
facilities, passenger elevators, rooftop terrace, fitness or health center,
plaza and sidewalk areas, multi-tenanted floor restrooms, and other similar
areas of general access at the Building or designated for the benefit of
Building tenants, and the areas on multi-tenant floors in the Building devoted
to corridors, elevator lobbies, and other similar facilities serving the
Premises.

 

(h)“Expiration Date” means the last day of the Term, or such earlier date of
termination of this Lease pursuant to the terms hereof.

 

(i)“Fixed Rent” means fixed rent in the amounts set forth below, subject to
increase in accordance with Section 4.1(d) of Exhibit C attached hereto:  

 

TIME PERIOD

FIXED RENT PER R.S.F.

ANNUALIZED FIXED

RENT

MONTHLY

INSTALLMENT

Commencement Date – end

of Abatement Period

$0.00

$0.00

$0.00

Fixed Rent Start Date – end

of Rent Period 1

$25.50

$601,239.00

$50,103.25

Rent Period 2

$26.27

$619,394.06

$51,616.17

Rent Period 3

$27.06

$638,020.68

$53,168.39

Rent Period 4

$27.87

$657,118.86

$54,759.91

Rent Period 5

$28.71

$676,924.38

$56,410.37

Rent Period 6

$29.57

$697,201.46

$58,100.12

Rent Period 7

$30.46

$718,185.88

$59,848.82

Rent Period 8

$31.37

$739,641.86

$61,636.82

Rent Period 9

$32.31

$761,805.18

$63,483.77

Rent Period 10

$33.28

$784,675.84

$65,389.65

Rent Period 11 – End of

Initial Term

$34.28

$808,253.84

$67,354.49

 

 



 

--------------------------------------------------------------------------------

 



(j)“Fixed Rent Start Date” means the day immediately following the end of the
Abatement Period.

 

(k)“Initial Term” means the period commencing on the Commencement Date, and
ending at 11:59 p.m. on: (i) if the Fixed Rent Start Date is the first day of a
calendar month, the day immediately prior to the 120-month anniversary of the
Fixed Rent Start Date; or (ii) if the Fixed Rent Start Date is not the first day
of a calendar month, the last day of the calendar month containing the 120-month
anniversary of the Fixed Rent Start Date.

 

(l)“Laws” means federal, state, county, and local governmental and municipal
laws, statutes, ordinances, rules, regulations, codes, decrees, orders, and
other such requirements, and decisions by courts in cases where such decisions
are considered binding precedents in the state or commonwealth in which the
Premises are located (“State”), and decisions of federal courts applying the
laws of the State, including without limitation Title III of the Americans with
Disabilities Act of 1990, 42 U.S.C. §12181 et seq. and its regulations.

 

(m)“LOC” has the meaning set forth in Section 4 hereof.

 

(n)“Premises” means Suite 100 in the Building, consisting of approximately
23,578 square feet, as shown on Exhibit A attached hereto.

 

(o)“Project” means the Building together with the parcel of land upon which the
Building is located and all Common Areas.

 

(p)“Rent” means Fixed Rent and Additional Rent. Landlord may apply payments
received from Tenant to any obligations of Tenant then due and owing without
regard to any contrary Tenant instructions or requests. Additional Rent shall be
paid by Tenant in the same manner as Fixed Rent, without setoff, deduction, or
counterclaim.

 

(q)“Rent Period” means, with respect to the first Rent Period, the period that
begins on the Commencement Date and ends on the last day of the calendar month
preceding the month in which the first anniversary of the Commencement
Date occurs; thereafter each succeeding Rent Period shall commence on the day
following the end of the preceding Rent Period, and shall extend for 12
consecutive months.

 

(r)“Security Deposit” means $77,876.53.

 

(s)“Tenant’s NAICS Code” means Tenant’s  6-digit North American Industry
Classification number under the North American Industry Classification System as
promulgated by the Executive Office of the President, Office of Management and
Budget, which is ______. [http://www.naics.com/search/]

 

(t)“Term” means the Initial Term together with any extension of the term of this
Lease agreed to by the parties in writing.

 

2.PREMISES.  Landlord leases to Tenant, and Tenant leases from Landlord, the
Premises for the Term subject to the terms and conditions of this Lease. Tenant
accepts the Premises in their “AS IS”,  “WHERE IS”,  “WITH ALL FAULTS”
condition,  except that Landlord shall cause the Premises to be in Base Premises
Condition (as defined in Exhibit C-3) at Landlord’s sole cost and expense prior
to the Commencement Date. Upon Tenant’s and Landlord’s execution and delivery of
this Lease, Landlord shall deliver possession of the Premises to Tenant for
Tenant’s completion of the Leasehold Improvements (as defined in and pursuant to
Exhibit C).

 

3.TERM; RENTABLE AREA. The Term shall commence on the Commencement Date. The
terms and provisions of this Lease are binding on the parties upon Tenant’s and
Landlord’s execution of this Lease

 





2

--------------------------------------------------------------------------------

 



notwithstanding a later Commencement Date for the Term. The rentable area of the
Premises and the Building shall be deemed to be as stated in Section 1. By the
Confirmation of Lease Term substantially in the form of Exhibit B attached
hereto (“COLT”), Landlord shall notify Tenant of the Commencement Date, rentable
square footage of the Premises, said area to be determined in accordance with
the 2010 Office Buildings: Standard Methods of Measurement (ANSI/BOMA Z65.1 –
2010) promulgated by BOMA International, and all other matters stated therein.
The COLT shall be conclusive and binding on Tenant as to all matters set forth
therein unless, within 10 days following delivery of the COLT to Tenant, Tenant
contests any of the matters contained therein by notifying Landlord in writing
of Tenant’s objections.  

 

4.FIXED RENT; SECURITY DEPOSIT; LATE FEE;  LETTER OF CREDIT.

 

(a)Tenant covenants and agrees to pay to Landlord during the Term, without
notice, demand, setoff, deduction, or counterclaim, Fixed Rent in the amounts
set forth in Section 1. The Monthly Installment of Fixed Rent, the monthly
amount of Estimated Operating Expenses as set forth in Section 5, and any
estimated amount of utilities as set forth in Section 6, shall be payable to
Landlord in advance on or before the first day of each month of the Term. If the
Fixed Rent Start Date is not the first day of a calendar month, then the Fixed
Rent due for the partial month commencing on the Fixed Rent Start Date shall be
prorated based on the number of days in such month. All Rent payments shall be
made by electronic funds transfer as follows (or as otherwise directed in
writing by Landlord to Tenant from time to time): (i) ACH debit of funds,
provided Tenant shall first complete Landlord’s then-current forms authorizing
Landlord to automatically debit Tenant’s bank account; or (ii) ACH credit of
immediately available funds to an account designated by Landlord. “ACH” means
Automated Clearing House network or similar system designated by Landlord. All
Rent payments shall include the Building number and the Lease number, which
numbers will be provided to Tenant in the COLT.  

 

(b)Contemporaneously with Tenant’s delivery of this Lease, Tenant shall pay to
Landlord:  (i) the monthly Fixed Rent and monthly amount of Estimated Operating
Expenses for the first full calendar month after the Abatement Period; and (ii)
the Security Deposit. No interest shall be paid to Tenant on the Security
Deposit, and Landlord shall have the right to commingle the Security Deposit
with other funds of Landlord. If Tenant fails to perform any of its obligations
under this Lease beyond any applicable notice and cure periods contained herein,
Landlord may use, apply or retain the whole or any part of the Security Deposit
for the payment of: (A) any rent or other sums that Tenant has not paid when
due; (B) any sum expended by Landlord in accordance with the provisions of this
Lease; and/or (C) any sum that Landlord expends or is required to expend in
connection with an Event of Default (as defined in Section 17). Landlord’s use
of the Security Deposit shall not prevent Landlord from exercising any other
remedy available to Landlord under this Lease, at law or in equity and shall not
operate as either liquidated damages or as a limitation on any recovery to which
Landlord may otherwise be entitled. If any portion of the Security Deposit is
used, applied, or retained by Landlord, Tenant shall, within 10 days after the
written demand therefor, deposit cash with Landlord in an amount sufficient to
restore the Security Deposit to its original amount. Landlord shall return the
Security Deposit or the balance thereof (as applicable) to Tenant no later than
1 month after the later of the Expiration Date,  Tenant’s surrender of
possession of the Premises to Landlord in the condition required under this
Lease, Tenant’s payment of all outstanding Rent, and Landlord’s receipt of
written notice from Tenant of its forwarding address.  Upon the return of the
Security Deposit or the balance thereof (as applicable) to Tenant, Landlord
shall be completely relieved of liability with respect to the Security Deposit.
If the originally named Tenant has assigned this Lease, Landlord may return the
Security Deposit or the balance thereof (as applicable) to the current Tenant
unless Landlord receives reasonably satisfactory evidence of the originally
named Tenant’s right to receive the Security Deposit. If Landlord conveys
ownership of the Building and Landlord delivers the Security Deposit to the
transferee, Landlord shall thereupon be released from all liability for the
return of such Security Deposit and Tenant shall look solely to the transferee
for the return of the Security Deposit. In addition to the foregoing, if Tenant
defaults more than once in the performance of its monetary obligations under
this Lease (and regardless of whether Tenant has cured such default during or
after any applicable notice and/or cure period) and the aggregate amount of such
monetary defaults is in excess of four months of the then-applicable Monthly
Installment of Fixed Rent,  then Landlord may require Tenant to increase the
Security Deposit to the greater of 2 times the: (A) monthly Fixed Rent; or (B)
initial amount of the Security Deposit.

 

(c)If Landlord does not receive the full payment from Tenant of any Rent within
three (3) business days of when due under this Lease, Tenant shall also pay to
Landlord as Additional Rent a late fee in the amount of 5% of such overdue
amount. Notwithstanding the foregoing, upon Tenant’s written request, Landlord





3

--------------------------------------------------------------------------------

 



shall waive the above-referenced late fee 1  time during any 12 consecutive
months of the Term provided Tenant makes the required payment within 3 business
days after receipt of notice of such late payment. With respect to any Rent
payment (whether it be by check, ACH/wire, or other method) that is returned
unpaid for any reason, Landlord shall have the right to assess a fee to Tenant
as Additional Rent, which fee is currently $40.00 per returned payment.

 

(d)As a condition precedent to the effectiveness of this Lease and as security
for the prompt and complete performance by Tenant of each and every provision of
this Lease and all obligations of Tenant hereunder, monetary and
nonmonetary, Tenant shall deliver to Landlord, contemporaneously with the
delivery of this Lease, an irrevocable, automatically renewing, and
unconditional standby letter of credit issued by LOC Bank (as defined below)  in
the face amount of the Security Amount, subject to Section 4(e), which shall be
in the form attached as Exhibit E or otherwise in form acceptable to Landlord
 (“LOC”). The “Security Amount” means, initially, $2,430,000.00. The LOC is in
addition to the Security Deposit. The LOC shall provide, inter alia, as follows:
(i) the LOC shall be automatically renewing for the duration of the Term plus
the subsequent 2 months with a minimum of three months’ prior written notice
from LOC Bank to Landlord to exercise an early termination right by LOC Bank;
(ii) the LOC shall be fully transferrable to any successor or assignee of
Landlord at no cost to Landlord and no cost to any such successor or assignee of
Landlord; (iii) any draw or transfer of the LOC shall be permitted by overnight
delivery to LOC Bank and shall not require a representative of Landlord to be
present at such presentation or delivery to LOC Bank; (iv) any draws or
transfers of the LOC shall only require signature by an authorized
representative of Landlord as notarized by a notary public in the state in which
Landlord’s authorized representative is located at the time of such signature,
and Landlord shall provide a certificate that such representative is authorized
to make such draw or transfer demand certified by the Secretary of Landlord or
Landlord’s parent (or such Secretary’s designee or any general partner or member
of Landlord); and (v) in no event shall any draw or transfer demand require a
signature authentication of Landlord’s signatory by Landlord’s bank or any other
authenticating organization (other than a public notary as provided in
subsection (iv) above). Notwithstanding the foregoing requirements with respect
to the LOC, any fee required to be paid in connection with any transfer of the
LOC by Landlord to any successor or assignee shall be paid by Tenant within 30
days after receipt of invoice from Landlord. Tenant acknowledges and agrees that
the LOC shall constitute an independent contract between the LOC Bank and
Landlord, and the proceeds of any draws by Landlord under the LOC shall not
constitute property of Tenant as debtor in any bankruptcy proceeding. The
proceeds of the LOC shall be held or applied by Landlord in its sole discretion,
and the receipt by Landlord of proceeds of the LOC under one or more draws
hereunder shall not relieve Tenant of any obligations to make installment or
other payments of Rent under this Lease, or otherwise discharge or release or
relieve Tenant of compliance or performance of any terms and conditions under
this Lease. The delivery of the LOC and/or exercise by Landlord of its rights
under such LOC shall not constitute liquidated damages or otherwise release,
waive, or estop Landlord from asserting any and all claims, or exercising any
and all rights and remedies Landlord has or may have with the passage of time
under this Lease and applicable Law. The LOC shall expressly provide that
Landlord (and/or its successors and assigns) is entitled to make one or more
draws from time to time under the LOC, in whole or in part, and Landlord shall
have such right under this Lease, upon delivery of a written statement to the
issuer of the LOC that one or more of the following events has occurred: (A)  an
Event of Default by Tenant has occurred and is uncured under the Lease; (B)
 Tenant has failed to provide a replacement LOC, in form and substance
reasonably acceptable to Landlord, at least 60 days prior to the expiration of
the existing LOC; or (C)  Tenant has failed to cause the delivery to Landlord of
an amendment to the LOC, in form and substance reasonably acceptable to
Landlord, extending the LOC for the duration of the Term plus the subsequent 2
months. Tenant shall procure the issuance of a replacement or amended LOC
concurrently with any assignment of this Lease by Tenant, or the vesting of this
Lease in Tenant as a reorganized debtor or other successor emerging from
bankruptcy, so as to assure the continued ability of Landlord to draw under the
LOC as contemplated herein. The use of the LOC by Landlord shall not prevent
Landlord from exercising any other remedy provided by this Lease or by law and
shall not operate as either liquidated damages or as a limitation on any
recovery to which Landlord may otherwise be entitled. Landlord shall return the
LOC to the issuer thereof within 30 days after the later of the Expiration Date,
Tenant’s surrender of possession of the Premises to Landlord in the condition
required under this Lease, and Tenant’s payment of all outstanding Rent. If the
LOC is drawn on by Landlord, Tenant shall, within 10 days after the written
demand therefor is made by Landlord, restore the LOC to the then-current
principal amount. Tenant shall procure the issuance of a replacement or amended
LOC concurrently with any assignment of this Lease by Tenant or the vesting of
this Lease in Tenant as a reorganized debtor or other successor emerging from
bankruptcy, so as to assure the continued ability of Landlord to draw under the
LOC as contemplated herein. Notwithstanding anything to the contrary in this
Lease, it shall be an automatic Event of Default if at any time during the Term
there is no valid LOC. If Landlord has reason to believe that the





4

--------------------------------------------------------------------------------

 



LOC Bank or any successor to such institution, including the FDIC, would not
fully honor such LOC, Landlord may require Tenant to replace the LOC with a cash
security deposit in the same amount as the face amount of the LOC which Landlord
may commingle with other Landlord funds and upon which no interest shall be
paid. Tenant shall have 5 business days after receipt of a written request from
Landlord to replace the LOC with such cash security deposit. Tenant’s failure to
do so timely shall, notwithstanding anything else in this Lease to the contrary,
constitute an Event of Default for which there shall be no notice or grace or
cure periods being applicable thereto other than such 5 business-day period. In
addition to Landlord’s other remedies, Landlord shall have the right under such
circumstances to immediately, and without further notice to Tenant, present a
draw under the LOC for payment and to hold the proceeds thereof as a cash
deposit. For purposes herein, the “LOC Bank” means a bank or financial
institution: (a) the deposits of which are insured by the Federal Deposit
Insurance Corporation; (b) whose long-term, unsecured and unsubordinated debt
obligations are rated in the highest category by at least 2 of Fitch Ratings
Ltd., Moody’s Investors Service, Inc. and Standard & Poor’s Ratings Services or
their respective successors (“Rating Agencies”); (c) which has a short term
deposit rating in the highest category from at least 2 Rating Agencies; (d)
which has offices within 20 miles of Landlord’s corporate headquarters which
accept overnight deliveries by nationally recognized overnight courier service
(e.g., Federal Express); and (e) is otherwise acceptable to Landlord in
Landlord’s sole discretion and continues to be acceptable to Landlord for the
duration of the Term plus the subsequent 2 months.

 

(e)Upon Tenant’s written notice to Landlord at any time after expiration of the
34th full calendar month after the Commencement Date and provided there have
been no defaults by Tenant under this Lease up to the date of such notice, the
Security Amount shall automatically decrease to $1,620,000.00, and Landlord
shall promptly return to Tenant the then-existing Letter of Credit held by
Landlord in exchange for a new Letter of Credit for $1,620,000.00. Upon Tenant’s
written notice to Landlord at any time after expiration of the 51st full
calendar month after the Commencement Date and provided there have been no
defaults by Tenant under this Lease up to the date of such notice, the Security
Amount shall automatically decrease to $810,000.00, and Landlord shall promptly
return to Tenant the then-existing Letter of Credit held by Landlord in exchange
for a new Letter of Credit for $810,000.00.

 

5.OPERATING EXPENSES.  

 

(a)Certain Definitions.

 

(i)“Operating Expenses” means collectively Project Expenses and Taxes.

 

(ii)“Project Expenses” means all costs and expenses paid, incurred, or accrued
by Landlord in connection with the maintenance, operation, repair, and
replacement of the Project including, without limitation: a management fee not
to exceed 5% of gross rents and revenues from the Project; all actual costs for
the removal of snow and ice from the Project; property management office rent;
fitness center rent and operating costs; security measures; all costs associated
with janitorial services, trash and garbage removal, recycling, cleaning, and
sanitizing the Building; capital expenditures, repairs, and replacements, but
only to the extent the same are incurred in an effort to comply with Laws
or reasonably expected to reduce normal operating costs of the Project, as
amortized using a commercially reasonable interest rate over the useful life of
the improvement as reasonably determined by Landlord; valet, concierge, and
card-access parking system costs; all insurance premiums and deductibles paid or
payable by Landlord with respect to the Project; and the cost of providing those
services required to be furnished by Landlord under this Lease. Notwithstanding
the foregoing, “Project Expenses” shall not include any of the following: (A)
repairs or other work occasioned by fire, windstorm or other insured casualty or
by the exercise of the right of eminent domain to the extent Landlord actually
receives insurance proceeds or condemnation awards therefor or would have been
received had Landlord maintained the applicable insurance required under this
Lease; (B) leasing commissions, accountants’, consultants’, auditors or
attorneys’ fees, costs and disbursements and other expenses incurred in
connection with negotiations or disputes with other tenants or prospective
tenants or other occupants, or associated with the enforcement of any other
leases or the defense of Landlord’s title to or interest in the real property or
any part thereof; (C) costs incurred by Landlord in connection with the original
construction of the Building and related facilities; (D) costs (including
permit, licenses and inspection fees) incurred in renovating or otherwise
improving or decorating, painting, or redecorating leased space for other
tenants or other occupants or vacant space; (E) interest on debt or amortization
payments on any mortgage or deeds of trust or any other borrowings and any
ground rent; (F) any compensation paid to clerks, attendants or other persons in
commercial





5

--------------------------------------------------------------------------------

 



concessions operated by Landlord; (G) any fines or fees for Landlord’s failure
to comply with Laws; (H) legal, accounting and other expenses related to
Landlord’s financing, refinancing, mortgaging or selling the Building or the
Project; (I) any increase in an insurance premium caused by the non-general
office use, occupancy or act of another tenant; (J) costs for sculpture,
decorations, painting or other objects of art in excess of amounts typically
spent for such items in office buildings of comparable quality in the
competitive area of the Building; (K) cost of any political, charitable or civic
contribution or donation; (L) reserves for repairs, maintenance and
replacements; (M) Taxes; (N) cost of utilities directly metered or submetered to
Building tenants and paid separately by such tenants; (O) fines, interest,
penalties or liens arising by reason of Landlord’s failure to pay any Project
Expenses when due, except that Project Expenses shall include interest or
similar charges if the collecting authority permits such Project Expenses to be
paid in installments with interest thereon, such payments are not considered
overdue by such authority and Landlord pays the Project Expenses in such
installments; (P) costs and expenses associated with hazardous waste or
hazardous substances not generated or brought to the Project by Tenant or its
agents including but not limited to the cleanup of such hazardous waste or
hazardous substances and the costs of any litigation (including, but not limited
to attorneys’ fees) arising out of the discovery of such hazardous waste or
hazardous substances; (Q) the portion of any wages, salaries, fees, or fringe
benefits paid to personnel above the level of regional property manager, not
related directly to the operation, management, or repair of the Project; (R)
costs of extraordinary services provided to other tenants of the Building or
services to which Tenant is not entitled (including, without limitation, costs
specially billed to and paid by specific tenants); (S) all costs relating to
activities for the solicitation and execution of leases of space in the
Building, including legal fees, real estate brokers’ commissions, expenses,
fees, and advertising, moving expenses, design fees, rental concessions, rental
credits, tenant improvement allowances, lease assumptions or any other cost and
expenses incurred in the connection with the leasing of any space in the
Building; (T) costs representing an amount paid to an affiliate of Landlord
(exclusive of any management fee permitted under the Operating Expense
inclusions) to the extent in excess of market rates for comparable services if
rendered by unrelated third parties; (U) costs arising from Landlord’s default
under this Lease or any other lease for space in the Building or under any loan
documents or other agreements related to the Project; (V) costs of selling the
Project or any portion thereof or interest therein; (W) costs or expenses
arising from the negligence of Landlord, its agents or employees; (X) costs
incurred to remedy, repair or otherwise correct violations of Laws that exist on
the Commencement Date; or (Y) ground rents or rentals payable by Landlord
pursuant to any over-lease. Landlord shall not collect or be entitled to collect
Project Expenses from all of its tenants an amount in excess of 100% of the
Project Expenses actually incurred by Landlord.

 

(iii)“Taxes” means all taxes, assessments, and other governmental charges,
including without limitation business improvement district charges, improvement
contributions paid to business improvement districts or similar organizations,
and special assessments for public improvements or traffic districts that are
levied or assessed against the Project during the Term or, if levied or assessed
prior to the Term, are properly allocable to the Term, business property
operating license charges, and real estate tax appeal expenditures incurred by
Landlord. Taxes shall not include: (i) any inheritance, estate, succession,
transfer, gift, franchise, corporation, net income or profit tax or capital levy
that is or may be imposed upon Landlord; or (ii) any transfer tax or recording
charge resulting from a transfer of the Building or the Project; provided,
however, if at any time during the Term the method of taxation prevailing at the
commencement of the Term shall be altered such that in lieu of or as a
substitute in whole or in part for any Taxes now levied, assessed or imposed on
real estate there shall be levied, assessed or imposed: (A) a tax on the rents
received from such real estate; or (B) a license fee measured by the rents
receivable by Landlord from the Premises or any portion thereof; or (C) a tax or
license fee imposed upon Premises or any portion thereof, then the same shall be
included in Taxes. Tenant may not file or participate in any Tax appeals for any
tax lot in the Project. “Taxes” shall specifically include the “margin tax”
imposed by Chapter 171 of the Texas Tax Code, as the same may be amended or
modified from time to time, together with any binding rules or regulations
promulgated from time to time by the Comptroller of the State of Texas or other
governmental body in connection with Chapter 171 of the Texas Tax Code, and the
parties acknowledge and agree that the “margin tax” is a tax in lieu of real
property taxes.

 

(iv)“Tenant’s Share” means the rentable square footage of the Premises divided
by the rentable square footage of the Building on the date of calculation, which
on the date of this Lease is stipulated to be 14.91%. Tenant’s Share will change
during the Term if the rentable square footage of the Premises and/or the
Building changes.

 

(b)Commencing on the Commencement Date and continuing thereafter during the
Term,





6

--------------------------------------------------------------------------------

 



Tenant shall pay to Landlord in advance on a monthly basis, payable pursuant to
Section 5(c) below, Tenant’s Share of Operating Expenses. To the extent that any
Operating Expenses are incurred by Landlord (or Landlord’s affiliate(s)) for
multiple buildings or uses, Landlord shall allocate such Operating Expenses to
the Building on a commercially reasonable basis.

 

(c)For each calendar year (or portion thereof) for which Tenant has an
obligation to pay any Operating Expenses, Landlord shall send to Tenant a
statement of the monthly amount of projected Operating Expenses due from Tenant
for such calendar year (“Estimated Operating Expenses”), and Tenant shall pay to
Landlord such monthly amount of Estimated Operating Expenses as provided in
Section 5(b), without further notice, demand, setoff, deduction, or
counterclaim. As soon as administratively available after each calendar year but
no later than one hundred eighty (180) days thereafter, Landlord shall send to
Tenant a reconciliation statement of the actual Operating Expenses for the prior
calendar year (“Reconciliation Statement”). If the amount actually paid by
Tenant as Estimated Operating Expenses exceeds the amount due per the
Reconciliation Statement, Tenant shall receive a credit in an amount equal to
the overpayment, which credit shall be applied towards future Rent until fully
credited. If the credit exceeds the aggregate future Rent owed by Tenant, and
there is no Event of Default, Landlord shall pay the excess amount to Tenant
within 30 days after delivery of the Reconciliation Statement. If Landlord has
undercharged Tenant, then Landlord shall send Tenant an invoice setting forth
the additional amount due, which amount shall be paid in full by Tenant within
30 days after receipt of such invoice. Tenant’s obligations under this Section
shall survive the Expiration Date.

 

(d)If, during the Term, less than 95% of the rentable area of the Building is or
was occupied by tenants, Project Expenses and Project Utility Costs shall be
deemed for such year to be an amount equal to the costs that would have been
incurred had the occupancy of the Building been at least 95% throughout such
year, as reasonably determined by Landlord and taking into account that certain
expenses fluctuate with the Building’s occupancy level and certain expenses do
not so fluctuate. In addition, if Landlord is not obligated or otherwise does
not offer to furnish an item or a service to a particular tenant or portion of
the Building (e.g., if a tenant separately contracts with an office cleaning
firm to clean such tenant’s premises) and the cost of such item or service would
otherwise be included in Project Expenses and/or Project Utility Costs, Landlord
shall equitably adjust the Project Expenses or Project Utility Costs so the cost
of the item or service is shared only by tenants actually receiving such item or
service. All payment calculations under this Section shall be prorated for any
partial calendar years during the Term and all calculations shall be based upon
Project Expenses and Project Utility Costs as grossed-up in accordance with the
terms of this Lease.

 

(e)If Landlord or any affiliate of Landlord has elected to qualify as a real
estate investment trust (“REIT”), any service required or permitted to be
performed by Landlord pursuant to this Lease, the charge or cost of which may be
treated as impermissible tenant service income under the laws governing a REIT,
may be performed by an independent contractor of Landlord, Landlord’s property
manager, or a taxable REIT subsidiary that is affiliated with either Landlord or
Landlord’s property manager (each, a “Service Provider”). If Tenant is subject
to a charge under this Lease for any such service, then at Landlord’s direction
Tenant shall pay the charge for such service either to Landlord for further
payment to the Service Provider or directly to the Service Provider and, in
either case: (a) Landlord shall credit such payment against any charge for such
service made by Landlord to Tenant under this Lease; and (b) Tenant’s payment of
the Service Provider shall not relieve Landlord from any obligation under this
Lease concerning the provisions of such services.

 

(f)Provided there is no Event of Default exists by Tenant under this Lease,
Tenant shall have the right, at its sole cost and expense (subject to the terms
of this section), to cause Landlord’s records related to a Reconciliation
Statement to be audited provided: (i) Tenant provides notice of its intent to
audit such Reconciliation Statement within 2 months after receipt of the
Reconciliation Statement; (ii) the audit is performed by a certified public
accountant that has not been retained on a contingency basis or other basis
where its compensation relates to the cost savings of Tenant; (iii) any such
audit may not occur more frequently than once during each 12-month period of the
Term, nor apply to any year prior to the year of the then-current Reconciliation
Statement being reviewed; (iv) the audit is completed within 2 months after the
date that Landlord makes all of the necessary and applicable records available
to Tenant or Tenant’s auditor; (v) the contents of Landlord’s records shall be
kept confidential by Tenant, its auditor, and its other professional advisors,
other than as required by applicable Law; and (vi) if Tenant’s auditor
determines that an overpayment is due Tenant, Tenant’s auditor shall produce a
detailed report addressed to both Landlord and Tenant, which report shall be
delivered within 30 days after Tenant’s  





7

--------------------------------------------------------------------------------

 



auditor’s completion of the audit. During completion of Tenant’s audit, Tenant
shall nonetheless timely pay all of Tenant’s Share of Operating Expenses without
setoff or deduction. If Tenant’s audit report discloses any discrepancy,
Landlord and Tenant shall use good faith efforts to resolve the dispute. If the
parties are unable to reach agreement within 20 days after Landlord’s receipt of
the audit report, then within 10 days of the expiration of said 20-day period,
Tenant shall have the right to refer the matter to a mutually acceptable
independent certified public accountant, who shall work in good faith with
Landlord and Tenant to resolve the discrepancy; provided if Tenant does not do
so within such 10-day period, Landlord’s calculations and the Reconciliation
Statement at issue shall be deemed final and accepted by Tenant. The fees and
costs of such independent accountant to which such dispute is referred shall be
borne by the unsuccessful party and shall be shared pro rata to the extent each
party is unsuccessful as determined by such independent certified public
accountant, whose decision shall be final and binding. In addition, if said
accountant determines that Tenant’s auditor’s determination is accurate and it
is determined Tenant was overcharged by more than 5%, Landlord shall reimburse
Tenant the actual, reasonable hourly costs of Tenant’s audit (including
reasonable legal and accounting costs), but in no event shall such amount exceed
$5,000.00. Within 30 days after resolution of the dispute, whether by agreement
of the parties or a final decision of an independent accountant, Landlord shall
pay or credit to Tenant, or Tenant shall pay to Landlord, as the case may be,
all unpaid Operating Expenses due and owing.

 

6.UTILITIES.

 

(a)Commencing on the Commencement Date, and continuing throughout the Term,
Tenant shall pay for utility services as follows without setoff, deduction, or
counterclaim: (i) Tenant shall pay directly to the applicable utility service
provider for any utilities that are separately metered to the Premises; (ii)
Tenant shall pay Landlord for any utilities that are separately submetered to
the Premises based upon Tenant’s submetered usage, as well as for any
maintenance and replacement costs associated with such submeters; (iii) Tenant
shall pay Landlord for its proportionate share of any utilities serving the
Premises that are not separately metered or submetered based upon its share of
the area served by the applicable meter or submeter; and (iv) Tenant shall pay
Landlord for Tenant’s Share of all utilities serving the Project, excluding the
costs of utilities that are directly metered or submetered to Building tenants
or paid separately by such tenants (“Project Utility Costs”). As of the date
hereof, to Landlord’s actual knowledge, but without prejudice to Landlord’s
right to make modifications from time to time:

 

Electric for the lights and plugs of the Premises, and electric for HVAC
serving the Premises, are paid per proportionate share.

 

Notwithstanding anything to the contrary in this Lease, Landlord shall have the
right to install meters, submeters, or other energy-reducing systems in the
Premises at any time to measure any or all utilities serving the Premises, the
costs of which shall be included in Project Expenses. For those utilities set
forth in subsections (ii) – (iv) above, Landlord shall have the right to either
invoice Tenant for such utilities separately as Additional Rent, or include such
utilities in amounts due as Operating Expenses. Landlord shall have the right to
estimate the utility charge, which estimated amount shall be payable to Landlord
within 30 days after receipt of an invoice therefor and may be included along
with the invoice for Project Expenses, provided Landlord shall be required to
reconcile on an annual basis based on utility invoices received for such period.
The cost of utilities payable by Tenant under this Section shall include all
applicable taxes and Landlord’s then-current charges for reading the applicable
meters, provided Landlord shall have the right to engage a third party to read
the submeters, and Tenant shall reimburse Landlord for both the utilities
consumed as evidenced by the meters plus the actual costs for reading the meters
within 30 days after receipt of an invoice therefor. Tenant shall pay such rates
as Landlord may establish from time to time, which shall not be in excess of any
applicable rates chargeable by Law, or in excess of the general service rate or
other such rate that would apply to Tenant’s consumption if charged by the
utility or municipality serving the Building or general area in which the
Building is located. If Tenant fails to pay timely any direct-metered utility
charges from the applicable utility provider, Landlord shall have the right but
not the obligation to pay such charges on Tenant’s behalf and bill Tenant for
such costs plus the Administrative Fee (as defined in Section 17), which amount
shall be payable to Landlord as Additional Rent within 30 days after receipt of
an invoice therefor.

 

(b)For any separately metered utilities, Landlord is hereby authorized to
request and obtain, on behalf of Tenant, Tenant’s utility consumption data from
the applicable utility provider for informational purposes and to enable
Landlord to obtain full building Energy Star scoring for the Building. Landlord
shall have the right to shut down the Building systems (including electricity
and HVAC systems) for required maintenance, safety





8

--------------------------------------------------------------------------------

 



inspections, or any other reason,  including without limitation in cases of
emergency; provided, except in cases of emergency, for which no prior notice
shall be required, Landlord shall provide written notice to Tenant at least 3
business days’ prior to any such shutdown. Notwithstanding the immediately
preceding sentence, Landlord shall have no right to shutdown Tenant’s
Supplemental HVAC (defined below) without Tenant’s prior written approval,
except in cases of emergency to prevent or mitigate injury to individuals or
damage to property. Landlord shall not be liable for any interruption in
providing any utility that Landlord is obligated to provide under this Lease,
unless such interruption or delay: (i) renders the Premises or any material
portion thereof untenantable for the normal conduct of Tenant’s business at the
Premises, and Tenant has ceased using such untenantable portion, provided Tenant
shall first endeavor to use any generator that serves the Premises or of which
Tenant has the beneficial use; (ii) results from Landlord’s negligence or
willful misconduct; and (iii) extends for a period longer than 7 consecutive
days, in which case, Tenant’s obligation to pay Fixed Rent shall be abated with
respect to the untenantable portion of the Premises that Tenant has ceased using
for the period beginning on the 8th consecutive day after such conditions are
met and ending on the earlier of: (A) the date Tenant recommences using the
Premises or the applicable portion thereof; or (B) the date on which the
service(s) is substantially restored. The rental abatement described above shall
be Tenant’s sole remedy in the event of a utility interruption, and Tenant
hereby waives any other rights against Landlord in connection therewith.
Landlord shall have the right to change the utility providers to the Project at
any time. In the event of a casualty or condemnation affecting the Building
and/or the Premises, the terms of Sections 14 and 15, respectively, shall
control over the provisions of this Section.

 

(c)Subject to Section 31 below, Tenant, at its sole cost, shall install a
 supplemental heating, ventilation, and air conditioning (“HVAC”) system serving
the laboratory and vivarium portions of the Premises (“Tenant’s Supplemental
HVAC”) on the roof of the Building. If Landlord reasonably determines that: (i)
Tenant exceeds the design conditions for the HVAC system serving the office
portion of the Premises, introduces into the Premises equipment that overloads
such system, or causes such system to not adequately perform its proper
functions; or (ii) the heavy concentration of personnel, motors, machines, or
equipment used in the office portion of the Premises, including telephone and
computer equipment, or any other condition in the Premises caused by Tenant (for
example, more than one shift per day or 24-hour use of the Premises), adversely
affects the temperature or humidity otherwise maintained by such system, then
Landlord shall notify Tenant in writing and Tenant shall have 10 days to remedy
the situation to Landlord’s reasonable satisfaction. If Tenant fails to timely
remedy the situation to Landlord’s reasonable satisfaction, Landlord shall have
the right to install one or more supplemental air conditioning units serving the
office portion of the Premises with the cost thereof, including the cost of
installation, operation and maintenance, being payable by Tenant to Landlord
within 30 days after Landlord’s written demand. Tenant shall not change or
adjust any closed or sealed thermostat or other element of the HVAC system
serving the office portion of the Premises without Landlord’s  express prior
written consent. Landlord may install and operate meters or any other reasonable
system for monitoring or estimating any services or utilities used by Tenant in
excess of those required to be provided by Landlord (including a system for
Landlord’s engineer reasonably to estimate any such excess usage). If such
system indicates such excess services or utilities used by Tenant, Tenant shall
pay Landlord’s reasonable charges for installing and operating such system and
any supplementary air conditioning, ventilation, heat, electrical, or other
systems or equipment (or adjustments or modifications to the existing Building
systems and equipment), and the actual charges incurred by Landlord as a result
of such excess services or utilities used by Tenant. All supplemental HVAC
systems and equipment serving the Premises (including without limitation
Tenant’s Supplemental HVAC) shall be separately metered to the Premises at
Tenant’s cost, and Tenant shall be solely responsible for all electricity
registered by, and the maintenance and replacement of, such meters. Landlord has
no obligation to keep cool any of Tenant’s information technology equipment that
is placed together in one room, on a rack, or in any similar manner (“IT
Equipment”), and Tenant waives any claim against Landlord in connection with
Tenant’s IT Equipment. Landlord shall have the option to require that the
computer room and/or information technology closet in the Premises shall be
separately submetered at Tenant’s expense, and Tenant shall pay Landlord for all
electricity registered in such submeter. Within 1  month after written request,
Tenant shall provide to Landlord electrical load information reasonably
requested by Landlord with respect to any computer room and/or information
technology closet in the Premises.

 

(d)Subject to Section 32 below, Tenant shall be entitled, at its sole cost, to
install a back-up generator serving the Premises. 

 

 





9

--------------------------------------------------------------------------------

 



7.LANDLORD SERVICES

 

(a)Subject to Tenant’s payment of Operating Expenses under Section 5 and
utilities under Section 6,  Landlord shall provide the following to the Premises
during the Term: (i) HVAC service in the respective seasons during Business
Hours; provided HVAC service to the Premises on Saturdays and Sundays will be
provided only upon Tenant’s prior request to Landlord received no later than
noon on the preceding business day (such requests shall be made online
(currently such requests shall be made via http://etenants.com/); (ii)
electricity for lighting and standard office equipment for comparable buildings
in the market in which the Project is located; (iii) water, sewer, and, to the
extent applicable to the Building, gas, oil, and steam service; and (iv)
cleaning services. Tenant, at Tenant’s expense, shall make arrangements with the
applicable utility companies and public bodies to provide, in Tenant’s name,
telephone, cable, and any other utility service not provided by Landlord that
Tenant desires at the Premises.  

 

(b)Landlord shall not be obligated to furnish any services, supplies, or
utilities other than as set forth in this Lease; provided, however, upon
Tenant’s prior request sent in accordance with Section 25(p) below, Landlord may
furnish additional services, supplies, or utilities, in which case Tenant shall
pay to Landlord, immediately upon demand, Landlord’s then-current charge for
such additional services, supplies, or utilities, or Tenant’s pro rata share
thereof, if applicable, as reasonably determined by Landlord. Landlord’s current
rate for HVAC service outside of Business Hours requested with at least 24
hours’ prior notice (or by noon for weekend service) is $27.00 per hour, per
zone, with a 2-hour minimum if the service does not commence immediately
following the end of a day’s Business Hours.

 

8.USE; SIGNS; PARKING; COMMON AREAS. 

 

(a)Tenant shall use the Premises for general office purposes and laboratory
purposes, and related storage, research, pre-clinical and clinical studies,
development, commercialization and manufacturing activities,  and for no other
purpose (“Permitted Use”). Landlord acknowledges that Tenant is a
biopharmaceutical company and Tenant shall be permitted to conduct certain
research and development activities on the Premises, including working with
biological substances and conducting certain testing on small animals (e.g.,
mice and rats) for research and development purposes involving materials or
products produced or used by Tenant. Notwithstanding anything to the contrary in
this Lease, Tenant’s use of the Premises for the Permitted Use shall be subject
to all applicable Laws and to all reasonable requirements of the insurers of the
Building. Tenant represents and warrants to Landlord, for informational purposes
only, that Tenant’s current NAICS Code is set forth in Section 1 hereof,
provided the foregoing shall not be construed in any manner as a restriction on
the Permitted Use.

 

(b)Landlord shall provide Tenant with Building-standard identification signage
on all Building lobby directories and at the main entrance to the Premises, the
costs of which shall be paid for by Landlord for the originally named Tenant,
otherwise by Tenant as Additional Rent within 10 days after written
demand. Provided all of the Signage Conditions are fully satisfied, the
originally named Tenant shall have the nonexclusive right to cause Landlord,
exercisable by the delivery of written notice from Tenant to Landlord within the
first 12 months after the Commencement Date, to install a panel sign (“Panel”)
on the existing monument sign of the Building (to the extent it exists)
(“Monument Sign”), subject to satisfaction of all of the following terms and
conditions: (i) the size and location and Tenant’s specifications and design of
the Panel shall be subject to Landlord’s prior written consent and generally
consistent with the aesthetic standards of the Building; (ii) Landlord shall
obtain the Panel on Tenant’s behalf, at Tenant’s sole cost and expense; (iii)
Landlord shall install the Panel, at Tenant’s sole and expense; (iv) Landlord
shall maintain and repair the Monument Sign, the costs of which shall be
proportionately paid by the tenants having panel signs on such Monument Sign;
(v) Landlord shall maintain and repair the Panel, at Tenant’s sole cost and
expense; (vi) if the Monument Sign is illuminated, Tenant shall pay its
proportionate share of the costs of such illumination (equitably allocated in
Landlord’s reasonable determination); and (vii) if the Panel requires
replacement, such replacement shall be at Tenant’s sole cost and expense. The
“Signage Conditions” are that: (a) the originally named Tenant is occupying and
paying full Rent on at least 80% of the rentable area of the original Premises;
(b) no Event of Default exists; and (c) this Lease is in full force and effect.
Prior to the Surrender Date (as defined in Section 18(a)), or immediately upon
any of the Signage Conditions no longer being satisfied, Landlord shall have the
right, at Tenant’s sole cost and expense, to remove the Panel and repair and
restore the Monument Sign to its prior existing condition. With respect to
clause (i) above, Landlord’s determination and selection of the size, location,
specifications, and design of the Panel may take into account the necessity to
reserve or reallocate space for signage for existing and future tenants of the
Building and in furtherance of the foregoing, Landlord shall have the right to
require that the Panel be replaced with a Panel of a different size,





10

--------------------------------------------------------------------------------

 



configuration, or design, from time to time, and the Panel’s placement on the
Monument Sign may be relocated on such sign by Landlord, from time to time, at
Landlord’s sole costs and expense.  Tenant shall pay Landlord for any costs due
under this paragraph either, at Landlord’s election, as part of the Additional
Rent or within 30 days after receipt of Landlord’s invoice therefor. Except as
expressly set forth otherwise in this Lease, Tenant shall not place, erect, or
maintain any signs at the Premises, the Building, or the Project that are
visible from outside of the Premises. 

 

(c)Subject to the Building rules and regulations, Tenant shall have the
nonexclusive right in common with others to use: (i) the paved driveways and
walkways at the Project for vehicular and pedestrian access to the Building;
(ii) Common Areas; and (iii) the parking facilities at the Project for parking
standard-size automobiles of Tenant and its employees and business visitors,
with Tenant being entitled to parking at a ratio of no more than 4 per 1,000
square feet of rentable area of the Premises. Tenant shall have use of 5 of
reserved parking spaces in a location(s) agreed by Landlord and Tenant;
provided, however, Landlord shall have no obligation to monitor or patrol such
reserved parking spaces. Landlord shall have the option of relocating the
reserved parking spaces, from time to time, by delivery of written notice to
Tenant provided the relocated parking spaces are substantially as accessible to
the Premises as the originally granted spaces.

 

(d)Landlord shall have the right in its sole discretion to, from time to time,
construct, maintain, operate, repair, close, limit, take out of service, alter,
change, and modify all or any part of the Common Areas provided Tenant shall at
all times during any such activities have access to, and use of, the Premises.
Landlord, Landlord’s agents, contractors, and utility service providers shall
have the right to install, use, and maintain ducts, pipes, wiring and conduits
in and through the Premises provided such use does not cause the usable area of
the Premises to be reduced beyond a de minimis amount.

 

(e)Subject to Landlord’s security measures and Force Majeure Events (as defined
in Section 25(g)),  Landlord shall provide Tenant with access to the Building
and, if applicable, passenger elevator service for use in common with others for
access to and from the Premises 24 hours per day, 7 days per week, except during
emergencies. Tenant shall have the right to install its own security system at
its sole cost and expense, subject to the terms and provisions of Section
9. Landlord shall have the right to limit the number of elevators (if any) to be
operated during repairs and during non-Business Hours. If applicable, Landlord
shall provide Tenant with access to the freight elevator(s) of the Building from
time to time following receipt of Tenant’s prior request, and Tenant shall pay
Landlord’s then-current charge for use of such freight elevators.

 

9.TENANT’S ALTERATIONS. Tenant shall not cut, drill into, or secure any fixture,
apparatus, or equipment, or make alterations, improvements, or physical
additions of any kind to any part of the Premises (collectively, “Alterations”)
without first obtaining the written consent of Landlord, which consent shall not
be unreasonably withheld, conditioned, or delayed. All Alterations shall be
completed in compliance with all applicable Laws and Landlord’s rules and
regulations for construction, and sustainable guidelines and
procedures. Notwithstanding the foregoing, Landlord’s consent shall not be
required for any Alteration costing less than $30,000.00 and that: (i) is
nonstructural; (ii) does not impact any of the Building systems, involve
electrical or drywall work, require a building permit, or materially affect the
air quality in the Building; and (iii) is not visible from outside of the
Premises. Tenant shall be solely responsible for the installation and
maintenance of its data, telecommunication, and security systems and wiring at
the Premises, which shall be done in compliance with all applicable Laws and
Landlord’s rules and regulations. With respect to all improvements and
Alterations made after the date hereof, other than those made by Landlord
pursuant to the express provisions of this Lease, Tenant acknowledges that: (A)
Tenant is not, under any circumstance, acting as the agent of Landlord; (B)
Landlord did not cause or request such Alterations to be made; (C) Landlord has
not ratified such work; and (D) Landlord did not authorize such Alterations
within the meaning of applicable State statutes. Nothing in this Lease or in any
consent to the making of Alterations or improvements shall be deemed or
construed in any way as constituting a request by Landlord, express or implied,
to any contractor, subcontractor, or supplier for the performance of any labor
or the furnishing of any materials for the use or benefit of Landlord. Landlord
shall be entitled to collect a construction management fee equal to 5% of the
cost of the Alterations in connection with Landlord’s services in the
supervising and review of any Alteration. Tenant shall cause all Alterations to
comply with the Encino Trace Tenant Building Standards Agreement Pertaining to
Austin Energy Green Building Requirements, a copy of which is attached hereto as
Exhibit F.

 





11

--------------------------------------------------------------------------------

 



10.ASSIGNMENT AND SUBLETTING.

 

(a)Except as expressly permitted pursuant to Section 10(c), neither Tenant nor
Tenant’s legal representatives or successors-in-interest by operation of law or
otherwise, shall sell, assign, transfer, hypothecate, mortgage, encumber, grant
concessions or licenses, sublet, or otherwise dispose of all or any interest in
this Lease or the Premises, or permit any person or entity other than Tenant to
occupy any portion of the Premises (each of the foregoing are a “Transfer” to a
“Transferee”), without Landlord’s prior written consent, which consent shall not
be unreasonably withheld, conditioned, or delayed. Any Transfer undertaken
without Landlord’s prior written consent (other than pursuant to Section 10(c))
shall constitute an Event of Default and shall, at Landlord’s option, be void
and/or terminate this Lease. For purposes of this Lease, a Transfer shall
include, without limitation, any assignment by operation of law, and any merger,
consolidation, or asset sale involving Tenant, any direct or indirect transfer
of control of Tenant, and any transfer of a majority of the ownership interests
in Tenant. Consent by Landlord to any one Transfer shall be held to apply only
to the specific Transfer authorized, and shall not be construed as a waiver of
the duty of Tenant, or Tenant’s legal representatives or assigns, to obtain from
Landlord consent to any other or subsequent Transfers pursuant to the foregoing,
or as modifying or limiting the rights of Landlord under the foregoing covenant
by Tenant. 

 

(b)Without limiting the bases upon which Landlord may reasonably withhold its
consent to a proposed Transfer, it shall not be unreasonable for Landlord to
withhold its consent if: (i) the proposed Transferee shall have a net worth that
is not acceptable to Landlord in Landlord’s reasonable discretion; (ii) the
proposed Transferee, in Landlord’s reasonable opinion, is not reputable and of
good character; (iii) the portion of the Premises requested to be subleased
renders the balance of the Premises unleasable as a separate area; (iv) Tenant
is proposing to Transfer to an existing tenant of the Building or another
property owned by Landlord or Landlord’s affiliate(s) in the market of which the
Building is a part, or to another prospect with whom Landlord or Landlord’
affiliate(s) in then negotiating in the market of which the Building is a part;
(v) the proposed assignee or sublessee would cause any of Landlord’s existing
parking facilities to be reasonably inadequate, or in violation of code
requirements, or require Landlord to increase the parking area or the number of
parking spaces to meet code requirements; or (vi) the nature of such
Transferee’s proposed business operation would or might reasonably violate the
terms of this Lease or of any other lease for the Building (including any
exclusivity provisions), or would, in Landlord’s reasonable judgment, otherwise
be incompatible with other tenancies in the Building.

 

(c)Notwithstanding the foregoing, Tenant shall have the right without the prior
consent of Landlord, but after at least 15 days’ prior written notice to
Landlord, to make a Transfer to any Affiliate (as defined below), or an entity
into which Tenant merges or that acquires substantially all of the assets or
stock of Tenant  (“Surviving Entity”) (the Surviving Entity or Affiliate are
also referred to as a “Permitted Transferee”); provided: (i) Tenant delivers to
Landlord the Transfer Information (as defined below); (ii) the Permitted
Transferee shall have a tangible net worth at least equal to the greater of the
net worth of Tenant on the date of this Lease or on the date of such Transfer;
(iii) the originally named Tenant shall not be released or discharged from any
liability under this Lease by reason of such Transfer; (iv) the use of the
Premises shall not change; and (v) if the Transfer is to an Affiliate, such
Transferee shall remain an Affiliate throughout the Term and if such Transferee
shall cease being an Affiliate, Tenant shall notify Landlord in writing of such
change and such Transfer shall be deemed an Event of Default if Landlord’s
consent thereto is not given in writing within 10 business days after such
notification. An  “Affiliate” means a corporation, limited liability company,
partnership, or other registered entity, 50% or more of whose equity interest is
owned by the same persons or entities owning 50% or more of Tenant’s  equity
interests, a subsidiary, or a parent corporation.

 

(d)If at any time during the Term Tenant desires to complete a Transfer, Tenant
shall give written notice to Landlord of such desire together with the Transfer
Information. If: (i) Tenant desires to assign this Lease or to sublease the
entire Premises other than pursuant to Section 10(c), Landlord shall have the
right to accelerate the Expiration Date so that the Expiration Date shall be the
date on which the proposed assignment or sublease would be effective; or (ii)
Tenant desires to sublease less than the entire Premises other than to an
Affiliate,  Landlord shall have the right to accelerate the Expiration Date with
respect to the portion of the Premises that Tenant proposes to sublease (and in
each case, a pro rata portion of Tenant’s parking rights shall also expire on
such accelerated Expiration Date). If Landlord elects to accelerate the
Expiration Date pursuant to this paragraph, Tenant shall have the right to
rescind its request for Landlord’s consent to the proposed assignment or
sublease by giving written notice of such rescission to Landlord within 10 days
after Tenant’s receipt of Landlord’s acceleration





12

--------------------------------------------------------------------------------

 



election notice. If Tenant does not so rescind its request: (A) Tenant shall
deliver the Premises or the applicable portion thereof to Landlord in the same
condition as Tenant is, by the terms of this Lease, required to deliver the
Premises to Landlord upon the Expiration Date; and (B) Fixed Rent and Tenant’s
Share shall be reduced on a per rentable square foot basis for the area of the
Premises that Tenant no longer leases. If Landlord elects to accelerate the
Expiration Date for less than the entire Premises, the actual, reasonable cost
of erecting any demising walls, entrances, and entrance corridors, and any other
improvements required in connection therewith shall be performed by Landlord,
with the cost thereof being divided evenly between Landlord and Tenant.

 

(e)The “Transfer Information” means the following information: (i) a copy of the
fully executed assignment and assumption agreement, or sublease agreement, as
applicable (with respect to a Permitted Transfer, such agreement to be delivered
to Landlord within 10 business days after the transaction closes and with
respect to all other Transfers, such agreement shall be provided in draft form
and shall not be executed until Landlord’s consent has been given); (ii) a copy
of the then-current financials of the Transferee (either audited or certified by
the chief financial officer of the Transferee); (iii) a copy of the formation
certificate and good standing certificate of the Transferee; and (iv) such other
reasonably requested information by Landlord needed to confirm or determine
Tenant’s compliance with the terms and conditions of this Section.

 

(f)Any sums or other economic consideration received by Tenant as a result of
any Transfer (except rental or other payments received that are attributable to
the amortization of the cost of leasehold improvements made to the transferred
portion of the Premises by Tenant for the Transferee, and other reasonable
expenses incident to the Transfer, including standard leasing commissions)
whether denominated rentals under the sublease or otherwise, that exceed, in the
aggregate, the total sums which Tenant is obligated to pay Landlord under this
Lease (prorated to reflect obligations allocable to that portion of the Premises
subject to such Transfer) shall be divided evenly between Landlord and Tenant,
with Landlord’s portion being payable to Landlord as Additional Rent without
affecting or reducing any other obligation of Tenant hereunder.

 

(g)Regardless of Landlord’s consent to a proposed Transfer, no Transfer shall
release Tenant from Tenant’s obligations or alter Tenant’s primary liability to
fully and timely pay all Rent due from time to time under this Lease and to
fully and timely perform all of Tenant’s other obligations under this Lease, and
the originally named Tenant and all assignees shall be jointly and severally
liable for all Tenant obligations under this Lease. The acceptance of rental by
Landlord from any other person shall not be deemed to be a waiver by Landlord of
any provision hereof. If a Transferee defaults in the performance of any of the
terms of this Lease, Landlord may proceed directly against the originally named
Tenant without the necessity of exhausting remedies against such Transferee. If
there has been a Transfer and an Event of Default occurs, Landlord may collect
Rent from the Transferee and apply the net amount collected to the Rent herein
reserved; but no such collection shall be deemed a waiver of the provisions of
this Section, an acceptance of such Transferee as tenant hereunder or a release
of Tenant from further performance of the covenants herein contained.

 

11.REPAIRS AND MAINTENANCE. 

 

(a)Except with respect to Landlord Repairs (as defined below), Tenant, at
Tenant’s expense, shall keep and maintain the Premises in good order and
condition including promptly making all repairs necessary to keep and maintain
such in good order and condition. When used in this Lease, “repairs” shall
include repairs and any reasonably necessary replacements. Tenant shall have the
option of replacing lights, ballasts, tubes, ceiling tiles, outlets and similar
equipment itself or advising Landlord of Tenant’s desire to have Landlord make
such repairs, in which case Tenant shall pay to Landlord for such repairs at
Landlord’s then-standard rate. To the extent that Tenant requests that Landlord
make any other repairs that are Tenant’s obligation to make under this Lease,
Landlord may elect to make such repairs on Tenant’s behalf, at Tenant’s expense,
and Tenant shall pay to Landlord such expense along with the Administrative Fee.
If an Event of Default then exists, Landlord may elect to require that Tenant
prepay the amount of such repair. All repairs made by Landlord or Tenant shall
utilize materials and equipment that are at least equal in quality, number, and
usefulness to those originally used in constructing the Building and the
Premises. Tenant, at Tenant’s expense, shall maintain Tenant’s Supplemental HVAC
and/or Alterations in a clean and safe manner and in proper operating condition
throughout the Term and, with respect to Tenant’s Supplemental HVAC, under a
service contract with a firm and upon such terms as may be reasonably
satisfactory to Landlord, including inspection and maintenance on at least a
semiannual basis, and provide Landlord with a copy thereof. Within 5 business
days after Landlord’s  written request, Tenant shall provide Landlord with
evidence that such





13

--------------------------------------------------------------------------------

 



contract is in place. All repairs to the Building and/or the Project made
necessary by reason of the installation, maintenance, and operation of Tenant’s
Supplemental HVAC and Alterations shall be Tenant’s expense. In the event of an
emergency, such as a burst waterline or act of God, Landlord shall have the
right to make repairs for which Tenant is responsible hereunder (at Tenant’s
cost) without giving Tenant prior notice, but in such case Landlord shall
provide notice to Tenant as soon as practicable thereafter, and Landlord shall
take commercially reasonable steps to minimize the costs incurred.

 

(b)Landlord, at Landlord’s expense (except to the extent such expenses are
includable in Project Expenses), shall make all necessary repairs to: (i) the
footings and foundations and the structural elements of the Building; (ii) the
roof of the Building; (iii) the HVAC, plumbing, elevators (if any), electric,
fire protection and fire alert systems within the Building core from the core to
the point of connection for service to the Premises, but specifically excluding
Tenant’s Supplemental HVAC and Alterations; (iv) the Building exterior; and (v)
the Common Areas (collectively, “Landlord Repairs”). Any provision of this Lease
to the contrary notwithstanding, any repairs to the Project or any portion
thereof made necessary by the negligent or willful act or omission of Tenant or
any employee, agent, subtenant, contractor or invitee of Tenant shall be made at
Tenant’s expense, subject to the waivers set forth in Section 12(c).

 

(c)The parties agree it is in their mutual best interest that the Building and
Premises be operated and maintained in a manner that is environmentally
responsible, fiscally prudent, and provides a safe and productive work
environment. Accordingly, Tenant shall use commercially reasonable efforts to
conduct its operations in the Building and within the Premises to: (1) minimize
to the extent reasonably feasible: (i) direct and indirect energy consumption
and greenhouse gas emissions; (ii) water consumption; (iii) the amount of
material entering the waste stream; and (iv) negative impacts upon the indoor
air quality of the Building; and (2) permit the Building to maintain its LEED
rating and an Energy Star label, to the extent applicable. Landlord shall use
commercially reasonable efforts to operate and maintain the Common Areas of the
Building to: (1) minimize to the extent reasonably feasible: (i) direct and
indirect energy consumption and greenhouse gas emissions; (ii) water
consumption; (iii) the amount of material entering the waste stream; and (iv)
negative impacts upon the indoor air quality of the Building; and (2) permit the
Building to maintain its LEED rating and an Energy Star label, to the extent
applicable, the costs of which shall be included in Project Expenses (except to
the extent otherwise not permitted). At all times, Tenant shall comply with the
Encino Trace Tenant Building Standards Agreement Pertaining to Austin Energy
Green Building Requirements, a copy of which is attached hereto as Exhibit F.

 

12.INSURANCE; SUBROGATION RIGHTS.  

 

(a)Tenant, at Tenant’s expense, shall obtain and keep in force at all times as
of the Commencement Date (or Tenant’s earlier accessing of the Premises)
commercial general liability insurance including contractual liability and
personal injury liability and all similar coverage, with combined single limits
of $3,000,000 on account of bodily injury to or death of one or more persons as
the result of any one accident or disaster and on account of damage to property,
or in such other amounts as Landlord may from time to time require. Tenant
shall, at its sole cost and expense, maintain in full force and effect a policy
of “special form” property insurance on Tenant’s Property for full replacement
value and with coinsurance waived. “Tenant’s Property” means Tenant’s trade
fixtures, equipment, personal property, and Specialty Alterations (as defined in
Section 18(b)). Tenant shall neither have, nor make, any claim against Landlord
for any loss or damage to Tenant’s Property, regardless of the cause of the loss
or damage. Tenant shall require its movers to procure and deliver to Landlord a
certificate of insurance naming Landlord as an additional insured. No liability
insurance required hereunder shall be subject to cancellation or modification
without at least 30 days’ prior notice to all insureds, and shall name Tenant as
insured, and Landlord, Landlord’s property manager, and Brandywine Realty Trust
as additional insureds, and, if requested in writing by Landlord, shall also
name any mortgagee or holder of any mortgage that may be or become a lien upon
any part of the Premises as its interests may appear. Prior to the Commencement
Date, Tenant shall provide Landlord with certificates that evidence that all
insurance coverages required under this Lease are in place for the policy
periods. Tenant shall also furnish to Landlord and/or Landlord’s designated
agent throughout the Term replacement certificates at least 30 days prior to the
expiration dates of the then-current policy or policies or, upon request by
Landlord and/or its agent from time to time, sufficient information to evidence
that the insurance required under this Section is in full force and effect. All
insurance required under this Lease shall be issued by an insurance company that
has been in business for at least 5 years, is authorized to do business in the
State, and has a financial rating of at least an A-X as rated in the most recent
edition of Best’s Insurance Reports. The limits of any such





14

--------------------------------------------------------------------------------

 



required insurance shall not in any way limit Tenant’s liability under this
Lease or otherwise. If Tenant fails to maintain such insurance, Landlord may,
but shall not be required to, procure and maintain the same, at Tenant’s
expense, which expense shall be reimbursed by Tenant as Additional Rent within
10 days after written demand. Any deductible under such insurance policy in
excess of $25,000 shall be approved by Landlord in writing prior to the issuance
of such policy. Tenant shall not self-insure without Landlord’s prior written
consent.

 

(b)Landlord shall obtain and maintain the following insurance during the Term:
(i) replacement cost insurance including “all risk” property insurance on the
Building, including without limitation leasehold improvements (exclusive of
Tenant’s Property and Specialty Alterations); (ii) commercial general liability
insurance (including bodily injury and property damage) covering Landlord’s
operations at the Project in amounts consistent with amounts of such insurance
maintained by landlords for comparable office projects in the Austin, Texas area
or as required by any Mortgagee (as defined in Section 16); and (iii) such other
insurance as reasonably required by Landlord or any Mortgagee.

 

(c) Landlord and Tenant shall each procure an appropriate clause in or
endorsement to any property insurance covering the Project or any portion
thereof and personal property, fixtures, and equipment located therein, wherein
the insurer waives subrogation and consents to a waiver of right of recovery
pursuant to the terms of this paragraph. Both Landlord and Tenant agree to
immediately give each insurance company which has issued to it policies of
property insurance written notice of the terms of such mutual waivers and to
cause such insurance policies to be properly endorsed, if necessary, to prevent
the invalidation thereof by reason of such waivers. Notwithstanding anything to
the contrary in this Lease, Landlord and Tenant hereby waive, and agree not to
make, any claim against, or seek to recover from, the other for any loss or
damage to its property or the property of others resulting from conditions to
the extent of proceeds received after application of any commercially reasonable
deductible (or would have been received if the party had obtained and maintained
the insurance it was required to carry under this Lease or if Tenant did not
elect to self-insure) by the property insurance that was required to be carried
by that party under the terms of this Lease.

 

13.INDEMNIFICATION.  

 

(a)Subject to Section 12(c),  Tenant shall defend, indemnify, and hold harmless
Landlord, Landlord’s property manager, and Brandywine Realty Trust and each of
Landlord’s directors, officers, members, partners, trustees, employees, and
agents (collectively, “Landlord Indemnitees”) from and against any and all
third-party claims, actions, damages, liabilities, and expenses (including all
reasonable costs and expenses (including reasonable attorneys’ fees)) to the
extent arising from: (i) Tenant’s breach of this Lease; (ii) any negligence or
willful act of Tenant, any Tenant Indemnitees (as defined below), or any of
Tenant’s invitees, subtenants, licensees, or contractors; and (iii) any acts or
omissions occurring at, or the condition, use or operation of, the Premises,
except to the extent arising from Landlord’s negligence or willful misconduct.
If Tenant fails to promptly defend a Landlord Indemnitee following written
demand by the Landlord Indemnitee, the Landlord Indemnitee may defend the same
at Tenant’s expense, by retaining or employing counsel reasonably satisfactory
to such Landlord Indemnitee.

 

(b)Subject to Section 12(c),  Landlord shall defend, indemnify, and hold
harmless Tenant and each of Tenant’s directors, officers, members, partners,
trustees, employees, and agents (collectively, “Tenant Indemnitees”) from and
against any and all third-party claims, actions, damages, liabilities, and
expenses (including all reasonable costs and expenses (including reasonable
attorneys’ fees)) to the extent arising from: (i) Landlord’s breach of this
Lease; and (ii) any negligence or willful misconduct of Landlord or any Landlord
Indemnitees. If Landlord fails to promptly defend a Tenant Indemnitee following
written demand by the Tenant Indemnitee, the Tenant Indemnitee may defend the
same at Landlord’s expense, by retaining or employing counsel reasonably
satisfactory to such Tenant Indemnitee.

 

(c)Landlord’s and Tenant’s obligations under this Section shall not be limited
by the amount or types of insurance maintained or required to be maintained
under this Lease. The provisions of this Section shall survive the Expiration
Date.

 

14.CASUALTY DAMAGE. If there occurs any casualty to the Project (other than to
the Premises) and: (i) insurance proceeds are unavailable to Landlord or are
insufficient to restore the Project to substantially its





15

--------------------------------------------------------------------------------

 



pre-casualty condition; or (ii) more than 30% of the total area of the Building
is damaged, Landlord shall have the right to terminate this Lease and all the
unaccrued obligations of the parties hereto, by sending written notice of such
termination to Tenant within 60 days after such casualty. Such notice shall
specify a termination date not fewer than 30 nor more than 90 days after such
notice is given to Tenant. If there occurs any casualty to the Premises and: (i)
in Landlord’s reasonable judgment, the repair and restoration work would require
more than 210 consecutive days to complete after the casualty (assuming normal
work crews not engaged in overtime); or (ii) the casualty occurs during the last
12 months of the Term, Landlord and Tenant shall each have the right to
terminate this Lease and all the unaccrued obligations of the parties hereto, by
sending written notice of such termination to the other party within 60 days
after the date of such casualty. Such notice shall specify a termination date
not fewer than 30 nor more than 90 days after such notice is given to the other
party, but in no event shall the termination date be after the last day of the
Term. In the event that, following a casualty, this Lease is not terminated and
Landlord fails to complete the repair or restoration work within 30 days after
Landlord’s estimated date for completion of the repair and restoration work
(subject to extension for delays caused by Tenant and Force Majeure Events),
then Tenant shall have the right to terminate this Lease by sending at least 30
days’ prior written notice to Landlord, provided this Lease shall remain in full
force and effect and Tenant shall no longer have the right to terminate this
Lease if Landlord delivers possession of the Premises to Tenant within 30 days
after Landlord’s receipt of Tenant’s termination notice.  Notwithstanding the
foregoing, if the casualty was caused by the act or omission of Tenant or any of
Tenant’s agents, employees, invitees, assignees, subtenants, licensees or
contractors, Tenant shall have no right to terminate this Lease due to the
casualty. If there occurs any casualty to the Premises and neither party
terminates this Lease, then Landlord shall use commercially reasonable efforts
to cause the damage to be repaired (exclusive of Tenant’s Property) to a
condition as nearly as practicable to that existing prior to the damage, with
commercially reasonable speed and diligence, subject to delays that may arise by
reason of adjustment of the loss under insurance policies, Laws, and Force
Majeure Events. Landlord shall not be liable for any inconvenience or annoyance
to Tenant or Tenant Indemnitees, injury to Tenant’s business, or pain and
suffering, resulting in any way from such damage or the repair thereof.
Notwithstanding the foregoing, Tenant’s obligation to pay Fixed Rent and
Additional Rent shall be equitably adjusted or abated during the period (if any)
during which Tenant is not reasonably able to use the Premises or an applicable
portion thereof as a result of such casualty. Tenant shall have no right to
terminate this Lease as a result of any damage or destruction of the Premises,
except as expressly provided in this Section. The provisions of this Lease,
including this Section, constitute an express agreement between Landlord and
Tenant with respect to any and all damage to, or destruction of, all or any part
of the Premises, and any Law with respect to any rights or obligations
concerning damage or destruction in the absence of an express agreement between
the parties, and any other statute or regulation, now or hereafter in effect,
shall have no application to this Lease or any damage or destruction to all or
any part of the Premises.

 

15.CONDEMNATION.  If a taking renders the Project, Building or Premises
reasonably unsuitable for the Permitted Use, this Lease shall, at either party’s
option exercised by written notice to the other within 30 days after such
taking, terminate as of the date title to condemned real estate vests in the
condemnor, the Rent herein reserved shall be apportioned and paid in full by
Tenant to Landlord to such date, all Rent prepaid for period beyond that date
shall forthwith be repaid by Landlord to Tenant, and neither party shall
thereafter have any liability for any unaccrued obligations hereunder; provided,
however, a condition to the exercise by Tenant of such right to terminate shall
be that the portion of the Project, Building or Premises taken shall be of such
extent and nature as materially to handicap, impede, or impair Tenant’s use of
the balance of the Premises for its normal business operations. If this Lease is
not terminated after a condemnation, then notwithstanding anything to the
contrary in this Lease, Fixed Rent and Additional Rent shall be equitably
reduced in proportion to the area of the Premises that has been taken for the
balance of the Term. Tenant shall have the right to make a claim against the
condemnor for moving expenses and business dislocation damages to the extent
that such claim does not reduce the sums otherwise payable by the condemner to
Landlord.

 

16.SUBORDINATION; ESTOPPEL CERTIFICATE.  

 

(a)This Lease shall be subordinate at all times to the lien of any mortgages now
or hereafter placed upon the Premises, Building and/or Project and land of which
they are a part (a “Mortgage”) without the necessity of any further instrument
or act on the part of Tenant to effectuate such subordination; provided,
however, as a condition to such subordination, Tenant’s leasehold interest
hereunder shall not be disturbed in the event of a foreclosure of any
Mortgagee’s lien or transfer of title in the Premises, Building and/or Project
by a deed in lieu of foreclosure, provided Tenant is not currently in default
under the Lease or has ever been in a monetary default in





16

--------------------------------------------------------------------------------

 



excess of $154,141.14 under the Lease. Tenant further agrees to execute and
deliver within 10 business days after demand such further instrument evidencing
such subordination, non-disturbance and attornment consistent with the terms of
this Section 16 as shall be reasonably required by any Mortgagee and in form and
substance similar to the Subordination, Non-Disturbance and Attornment Agreement
attached hereto as Exhibit G. If Landlord shall be or is alleged to be in
default of any of its obligations owing to Tenant under this Lease, Tenant shall
give to the holder (the “Mortgagee”) of any mortgage or deed of trust now or
hereafter placed upon the Premises, Building and/or Project of whom Tenant has
been notified in writing, notice by overnight mail of any such default that
Tenant shall have served upon Landlord. Tenant shall not be entitled to exercise
any right or remedy as there may be because of any default by Landlord without
having given such notice to the Mortgagee. If Landlord shall fail to cure such
default, the Mortgagee shall have 45 additional days within which to cure such
default or such longer period as may be reasonably necessary to complete the
cure provided Mortgagee is proceeding diligently to cure such default.
Notwithstanding the foregoing, any Mortgagee may at any time subordinate its
mortgage to this Lease, without Tenant’s consent, by notice in writing to
Tenant, and thereupon this Lease shall be deemed prior to such Mortgage without
regard to their respective dates of execution and delivery, and in that event
the Mortgagee shall have the same rights with respect to this Lease as though it
had been executed prior to the execution and delivery of the Mortgage.

 

(b)Tenant shall attorn to any foreclosing mortgagee, purchaser at a foreclosure
sale or purchaser by deed in lieu of foreclosure. If the holder of a superior
mortgage shall succeed to the rights of Landlord, then at the request of such
party so succeeding to Landlord’s rights (herein sometimes called successor
landlord) and upon such successor landlord’s written agreement to accept
Tenant’s attornment, Tenant shall attorn to and recognize such successor
landlord as Tenant’s landlord under this Lease and shall promptly, without
payment to Tenant of any consideration therefor, execute and deliver any
instrument that such successor landlord may request to evidence such attornment.
Tenant hereby irrevocably appoints Landlord or the successor landlord the
attorney in fact of Tenant to execute and deliver such instrument on behalf of
Tenant, should Tenant refuse or fail to do so promptly after request. Upon such
attornment, this Lease shall continue in full force and effect as, or as if it
were, a direct lease between the successor landlord and Tenant upon all of the
terms, conditions, and covenants as are set forth in this Lease and shall be
applicable after such attornment, except that the successor landlord shall not
be bound by any modification of this Lease not approved by the successor
landlord, or by any previous prepayment of more than one month’s rent, unless
such modification or prepayment shall have been expressly approved in writing by
the holder of the superior mortgage through or by reason of which the successor
landlord shall have succeeded to the rights of Landlord. With respect to any
assignment by Landlord of Landlord’s interest in this Lease, or the rents
payable hereunder, conditional in nature or otherwise, which assignment is made
to any Mortgagee, Tenant agrees that the execution thereof by Landlord, and the
acceptance thereof by the Mortgagee, shall never be deemed an assumption by such
Mortgagee of any of the obligations of Landlord hereunder, unless such Mortgagee
shall, by written notice sent to Tenant, specifically elect, or unless such
Mortgagee shall foreclose the Mortgage and take possession of the Premises.
Tenant, upon receipt of written notice from a Mortgagee that such Mortgagee is
entitled to collect Rent hereunder may in good faith remit such Rent to
Mortgagee without incurring liability to Landlord for the non-payment of such
Rent. The provisions for attornment set forth in this Section 16(b) shall be
self-operative and shall not require the execution of any further instrument.
However, if Landlord reasonably requests a further instrument confirming such
attornment, Tenant shall execute and deliver such instrument within 10 days
after receipt of such request.

 

(c)Tenant must at any time and from time to time, within 10 business days after
receipt of Landlord’s written request, execute and deliver to Landlord an
estoppel certificate certifying all reasonably requested information pertaining
to this Lease. Failure by Tenant to deliver said estoppel within such
10-business day period shall not be a default under this Lease but shall
constitute deemed approval by Tenant of the information included in such
estoppel.

 

17.DEFAULT AND REMEDIES. 

 

(a)An “Event of Default” shall be deemed to exist and Tenant shall be in default
hereunder if: (i) Tenant fails to pay any Rent when due and such failure
continues for more than 3 business days after Landlord has given Tenant written
notice of such failure; provided, however, in no event shall Landlord have any
obligation to give Tenant more than 2 such notices in any 12-month period, after
which there shall be an Event of Default if Tenant fails to pay any Rent when
due, regardless of Tenant’s receipt of notice of such non-payment; (ii) Tenant





17

--------------------------------------------------------------------------------

 



fails to bond over a mechanic’s or materialmen’s lien arising as a result of
Tenant’s activity related to the Premises within 10 days after Landlord’s
 written demand; (iii) there is any assignment or subletting (regardless of
whether the same might be void under this Lease) in violation of the terms of
this Lease; (iv) the occurrence of any default beyond any applicable notice
and/or cure period under any guaranty executed in connection with this Lease;
(v) Tenant ceases to use the Premises for the Permitted Use; (vi) Tenant’s or
any Guarantor’s filing of a voluntary petition for relief, or the filing of a
petition against Tenant or any Guarantor in a proceeding under the federal
bankruptcy or other insolvency laws that is not withdrawn or dismissed within 60
days thereafter, or Tenant’s rejection of this Lease after such a filing, or,
under the provisions of any law providing for reorganization or winding up of
corporations, the assumption by any court of competent jurisdiction of
jurisdiction, custody, or control of Tenant or any substantial part of its
property, or of any Guarantor, where such jurisdiction, custody, or control
remains in force, unrelinquished, unstayed, or unterminated for a period of 60
days; or (vii) Tenant fails to observe or perform any of Tenant’s other
agreements or obligations under this Lease and such failure continues for more
than 30 days after Landlord gives Tenant written notice of such failure, or the
expiration of such additional time period as is reasonably necessary to cure
such failure (not to exceed a 90 days in the aggregate), provided Tenant
immediately commences and thereafter proceeds with all due diligence and in good
faith to cure such failure. 

 

(b)Upon the occurrence of an Event of Default, Landlord, in addition to the
other rights or remedies it may have under this Lease, at law, or in equity, and
without prejudice to any of the same, shall have the option, without any notice
to Tenant and with or without judicial process, to pursue any one or more of the
following remedies:

 

(i)Landlord shall have the right to terminate this Lease, in which event Tenant
shall immediately surrender the Premises to Landlord, and Tenant shall pay
Landlord upon demand for all losses and damages that Landlord suffers or incurs
by reason of such termination, including damages in an amount equal to the total
of: (A) the actual costs of repossessing the Premises and all other expenses
incurred by Landlord in connection with Tenant’s default, plus the
Administrative Fee; (B) the unpaid Rent earned as of the date of termination;
(C) all Rent for the period that would otherwise have constituted the remainder
of the Term, discounted to present value at a rate of 2% per annum; and (D) all
other sums of money and damages owing by Tenant to Landlord.

 

(ii)Landlord shall have the right to terminate Tenant’s right of possession (but
not this Lease) and may repossess the Premises by forcible detainer or forcible
entry and detainer suit or otherwise, without demand or notice of any kind to
Tenant and without terminating this Lease. If Tenant receives written notice of
a termination of its right to possession, such notice will serve as both a
notice to vacate, and a demand for possession of, the Premises, and Landlord may
immediately thereafter initiate a forcible detainer action without any further
demand or notice of any kind to Tenant.

 

(iii)Landlord shall have the right to enter and take possession of all or any
portion of the Premises without electing to terminate this Lease, in which case
Landlord shall have the right to relet all, or any portion of the Premises on
such terms as Landlord deems advisable. Landlord will not be required to incur
any expenses to relet all or any portion of the Premises, although Landlord may
at its option incur customary leasing commissions or other costs for the account
of Tenant as Landlord shall reasonably deem necessary or appropriate to relet.
In no event will the failure of Landlord to relet all or any portion of the
Premises reduce Tenant’s liability for Rent or damages; provided, however,
neither the foregoing nor anything else contained in this Section shall relieve
Landlord from any obligation under Texas law to mitigate the damages of Landlord
arising as a result of an Event of Default by Tenant under this Lease and shall
not be construed in any way as a provision or provisions which purports/purport
to waive a right of Tenant to require that Landlord mitigate, or to exempt
Landlord from a duty to mitigate (or from liability for its failure to satisfy
such duty), Landlord’s damages arising due to an Event of Default by Tenant
under this Lease. However, Landlord shall have no duty to mitigate damages
caused by an Event of Default other than as specifically set forth in Section
91.006 of the Texas Property Code, as it may be amended. Landlord must have full
possession of all of the Premises before any duty to mitigate damages will
arise, and Landlord shall be conclusively deemed not to be in full possession of
all of the Premises if any litigation or other proceeding is pending in which
Tenant is asserting a right to regain possession of the Premises and/or
disputing Landlord’s right to possession of the Premises. To satisfy Landlord’s
obligation under Texas law to mitigate its damages following an Event of Default
by Tenant under this Lease, Landlord must only retain a real estate broker (such
broker can be the same as the broker that is leasing the other space in the
Building and/or Project which is





18

--------------------------------------------------------------------------------

 



available for rent) to market the Premises and acknowledge through such broker
that all portions of the Premises are available for lease, and such retention
shall constitute prima facie evidence of reasonable efforts on the part of
Landlord to relet the Premises; provided, however, in no event shall Landlord be
obligated to: (i) relet to an affiliate of Tenant or any party not acceptable to
any mortgagee or lessor of Landlord; (ii) relet all or any portion(s) of the
Premises for less than the then market value of such Premises as determined by
Landlord; or (iii) relet all or any portion(s) of the Premises unless there
is/are no other comparable space/spaces available for lease at the Project or
any other property owned by Landlord or an affiliate of Landlord within a
10-mile radius of the Project. Additionally, with respect to provisions of the
laws of Texas that require that Landlord use reasonable efforts to relet the
Premises and mitigate its damages following an Event of Default, the following
shall apply in determining whether efforts by Landlord to relet are reasonable:
(1) Landlord may elect to lease other comparable, available space at the
Project, if any, before reletting all or any portion of the Premises; (2)
Landlord may elect to consent to the assignment or sublease by an existing
tenant of the Project before reletting all or any portion of the Premises; (3)
Landlord may decline to relet all or any portion of the Premises to a
prospective tenant if the nature of such prospective tenant’s business is not
consistent with the tenant mix of the Project or with any other tenant leases
that contain provisions prohibiting Landlord from leasing space at the Project
for certain uses, or if the nature of such prospective tenant’s business may
have material, adverse impact on the manner in which the Project is operated or
upon the reputation of the Project even though in each of such circumstances
such prospective tenant may have a good credit rating; and (4) before reletting
all or any portion of the Premises to a prospective tenant, Landlord may require
that such prospective tenant demonstrate the same financial capacity that
Landlord would require as a condition to leasing other space at the Project to a
prospective tenant. Without causing a surrender or forfeiture or termination of
this Lease after the occurrence and during the continuance of an Event of
Default, Landlord may: (A) relet all or any portion of the Premises for a term
or terms to expire at the same time as, earlier than, or subsequent to, the
expiration of the Term; (B) remodel or change the use and character of all or
any portion of the Premises; and (C) grant rent concessions in reletting all or
any portion of the Premises, if necessary in Landlord’s  reasonable judgment,
without reducing Tenant’s obligation for Rent specified in this Lease. The rent
earned from reletting all or any portion of the Premises shall be applied first,
to the payment of any indebtedness other than Rent due from Tenant to Landlord,
second, to the payment of any reasonable, out-of-pocket cost of such reletting
including, without limitation, refurbishing costs and leasing commissions, and
third, to the payment of Rent due and unpaid under this Lease. If the rent
earned from reletting all or any portion of the Premises, after payment of such
indebtedness and/or reletting costs, is insufficient to satisfy the payment when
due of Rent reserved under this Lease for any monthly period, then Tenant shall
pay to Landlord upon demand the amount of such deficiency. If such rent, after
payment of such indebtedness and/or reletting costs, is greater than the Rent
reserved under this Lease, Landlord may retain such excess. Reletting of the
Premises after the occurrence of an Event of Default shall not be construed as
an election to terminate this Lease and, notwithstanding any such reletting
without termination, Landlord may at any time thereafter elect to terminate this
Lease. Notwithstanding anything to the contrary in this Section, provided
Landlord has not terminated this Lease with respect to the space relet to a
substitute tenant, upon the default by any substitute tenant or upon the
expiration or any earlier termination of such substitute tenant’s lease term
before the expiration of the Term, Landlord may, at Landlord’s sole election,
either relet to still another substitute tenant or otherwise exercise its rights
under this Section.

 

(iv)Landlord shall have the right to enter upon and take custodial possession of
all or any portion of the Premises, lock out or remove Tenant and any other
person occupying all or any portion of the Premises, and alter the locks and
other security devices at the Premises, all without demand or notice of any kind
to Tenant and without Landlord being deemed guilty of trespass or becoming
liable for any resulting loss or damage and without causing a termination or
forfeiture of this Lease or of Tenant’s obligation to pay Rent. If Landlord
changes the lock(s) to door(s) into the Premises and Tenant is then delinquent
in the payment of Rent due hereunder, a new key will be provided to Tenant only
if no default then exists by Tenant under this Lease and the amount of the
delinquent Rent is paid to Landlord by cashier’s check or other payment medium
of immediately available funds that is acceptable to Landlord in its sole
discretion. Additionally, without notice, Landlord may alter locks or other
security devices at the Premises to deprive Tenant of access thereto, and
Landlord shall not be required to provide a new key or right of access to
Tenant. The foregoing provision is intended to and shall supersede the
provisions of Section 93.002 of the Texas Property Code.

 

(v)Landlord shall have the right to enter the Premises without terminating this
Lease and without being liable for prosecution or any claim for damages therefor
and maintain the Premises and repair or replace any damage thereto or do
anything for which Tenant is responsible hereunder. Tenant shall





19

--------------------------------------------------------------------------------

 



reimburse Landlord immediately upon demand for any out-of-pocket costs which
Landlord incurs in thus effecting Tenant’s compliance under this Lease, and
Landlord shall not be liable to Tenant for any damages with respect thereto.

 

(vi)Landlord shall have the right to continue this Lease in full force and
effect, whether or not Tenant shall have abandoned the Premises. If Landlord
elects to continue this Lease in full force and effect pursuant to this Section,
then Landlord shall be entitled to enforce all of its rights and remedies under
this Lease, including the right to recover Rent as it becomes due. Landlord’s
election not to terminate this Lease pursuant to this Section or pursuant to any
other provision of this Lease, at law or in equity, shall not preclude Landlord
from subsequently electing to terminate this Lease or pursuing any of its other
remedies.

 

(vii)Landlord shall have the right to cure any Event of Default on behalf of
Tenant and Tenant shall reimburse Landlord upon demand for any reasonable sums
paid or costs incurred by Landlord in curing such default, including attorneys’
fees and other legal expenses, plus the Administrative Fee. The “Administrative
Fee” means 5% of the costs incurred by Landlord in curing Tenant’s default or
performing Tenant’s obligations hereunder. 

 

(viii)After an Event of Default has occurred, Landlord shall have the option to
accept Tenant’s  cure of an Event of Default by delivering written notice to
Tenant in which Landlord expressly and specifically agrees to accept such cure
of an Event of Default and elects not to pursue the remedies under this Section
17, subject to any terms provided in such notice and such acceptance shall
preclude Landlord’s right to enforce any remedy contained in this Lease for such
Event of Default, but shall not in any way restrict Landlord’s remedies with
regard to any other Event of Default by Tenant until such time Landlord accepts
Tenant cure (and provided Landlord is under no obligation to do so) for such
other Event of Default in accordance with this subsection. 

 

(c)Upon the occurrence of an Event of Default, Tenant shall be liable to
Landlord for, and Landlord shall be entitled to recover: (i) all Rent accrued
and unpaid; (ii) all costs and expenses actually incurred by Landlord in
recovering possession of the Premises, including legal fees, and removal and
storage of Tenant’s property; (iii) the costs and expenses of restoring the
Premises to the condition in which the same were to have been surrendered by
Tenant as of the Expiration Date; (iv) the costs of reletting commissions; (v)
all out- of pocket reasonable legal fees and court costs incurred by Landlord in
connection with the Event of Default; and (vi) the unamortized portion (as
reasonably determined by Landlord) of brokerage commissions and consulting fees
incurred by Landlord, and tenant concessions including free rent given by
Landlord, in connection with this Lease. Upon the occurrence of an Event of
Default, the Abatement Period shall immediately become void, and the monthly
Fixed Rent due for the Abatement Period shall equal the amount of Fixed Rent due
immediately following the Fixed Rent Start Date.

 

(d)Any amount payable by Tenant under this Lease that is not paid when due shall
bear interest at the rate of 1% per month until paid by Tenant to Landlord. If
Tenant fails to pay Rent when due on 3 or more occasions during the Term,
Landlord shall have the right to require Tenant to pay all future Rent by ACH
debit of funds, in which case Tenant shall complete Landlord’s then-current
forms authorizing Landlord to automatically debit Tenant’s bank account.

 

(e)Neither any delay or forbearance by Landlord in exercising any right or
remedy hereunder nor Landlord’s undertaking or performing any act that Landlord
is not expressly required to undertake under this Lease shall be construed to be
a waiver of Landlord’s rights or to represent any agreement by Landlord to
thereafter undertake or perform such act. Landlord’s waiver of any breach by
Tenant of any covenant or condition herein contained (which waiver shall be
effective only if so expressed in writing by Landlord) or Landlord’s failure to
exercise any right or remedy in respect of any such breach shall not constitute
a waiver or relinquishment for the future of Landlord’s right to have any such
covenant or condition duly performed or observed by Tenant, or of Landlord’s
rights arising because of any subsequent breach of any such covenant or
condition nor bar any right or remedy of Landlord in respect of such breach or
any subsequent breach.

 

(f)The rights granted to Landlord in this Section shall be cumulative of every
other right or remedy provided in this Lease or which Landlord may otherwise
have at law or in equity or by statute, and the exercise of one or more rights
or remedies shall not prejudice or impair the concurrent or subsequent exercise
of





20

--------------------------------------------------------------------------------

 



other rights or remedies or constitute a forfeiture or waiver of Rent or damages
accruing to Landlord by reason of any Event of Default under this Lease.
Landlord shall have all rights and remedies now or hereafter existing at law or
in equity with respect to the enforcement of Tenant’s obligations hereunder and
the recovery of the Premises. No right or remedy herein conferred upon or
reserved to Landlord shall be exclusive of any other right or remedy, but shall
be cumulative and in addition to all other rights and remedies given hereunder
or now or hereafter existing at law or in equity. Landlord shall be entitled to
injunctive relief in case of the violation, or attempted or threatened
violation, of any covenant, agreement, condition or provision of this Lease, or
to a decree compelling performance of any covenant, agreement, condition or
provision of this Lease.

 

(g)No payment by Tenant or receipt by Landlord of a lesser amount than any
payment of Fixed Rent or Additional Rent herein stipulated shall be deemed to be
other than on account of the earliest stipulated Fixed Rent or Additional Rent
due and payable hereunder, nor shall any endorsement or statement or any check
or any letter accompanying any check or payment as Rent be deemed an accord and
satisfaction. Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such Rent or pursue any other right
or remedy provided for in this Lease, at law or in equity.

 

(h)In addition to any applicable common law or statutory lien, none of which are
to be deemed waived by Landlord, Landlord shall have, at all times, and Tenant
hereby grants to Landlord, a valid lien and security interest to secure payment
of all rentals and other sums of money becoming due hereunder from Tenant, and
to secure payment of any damages or loss which Landlord may suffer by reason of
the breach by Tenant of any covenant, agreement or condition contained herein,
upon all goods, wares, equipment, fixtures, furniture, improvements, and other
personal property of Tenant which may hereafter be situated on the Premises, and
all proceeds therefrom, and such property shall not be removed therefrom without
the consent of Landlord until all arrearage in Rent as well as any and all other
sums of money then due to Landlord hereunder shall first have been paid and
discharged and all the covenants, agreements, and conditions hereof have been
fully complied with and performed by Tenant.    During the continuance of an
Event of Default by Tenant, Landlord may, in addition to any other remedies
provided herein, peaceably enter upon the Premises and take possession of any
and all goods, wares, equipment, fixtures, furniture, improvements, and other
personal property of Tenant situated on the Premises, without liability for
trespass or conversion, and sell the same at public or private sale, with or
without having such property at the sale, after giving Tenant reasonable notice
of time and place of any public sale or of the time after which any private sale
is to be made, at which sale Landlord or its assigns may purchase unless
otherwise prohibited by law. Unless otherwise provided by law, and without
intending to exclude any other manner of giving Tenant reasonable notice, the
requirement of reasonable notice shall be met if such notice is given in the
manner prescribed in Section 21 at least 5 days before the time of sale. The
proceeds from any such disposition, less all expenses connected with the taking
of possession, holding, and selling of the property (including reasonable
attorneys’ fees and other expenses), shall be applied as a credit against the
indebtedness secured by the security interest granted in this paragraph. Any
surplus shall be paid to Tenant or as otherwise required by law, and Tenant
shall pay any deficiencies forthwith. Upon request by Landlord, Tenant agrees to
execute and deliver to Landlord a financing statement in form sufficient to
perfect the security interest of Landlord in the aforementioned property and
proceeds thereof under the provisions of the Uniform Commercial Code in force in
the State. Notwithstanding the foregoing provisions of this Section 17, Landlord
acknowledges and agrees that Landlord’s lien described herein and Landlord’s
rights and remedies related thereto shall be subordinate in all instances to any
purchase money security interest of any lender financing Tenant’s laboratory
equipment.

 

18.SURRENDER; HOLDOVER.  

 

(a)No later than upon the Expiration Date or earlier termination of Tenant’s
right to possession of the Premises (such earlier date, the “Surrender Date”),
Tenant shall vacate and surrender the Premises to Landlord in good order and
condition, vacant, broom clean, and in conformity with the applicable provisions
of this Lease, including without limitation Sections 9 and 11. Tenant shall have
no right to hold over beyond the Surrender Date, and if Tenant does not vacate
as required such failure shall be deemed an Event of Default and Tenant’s
occupancy shall not be construed to effect or constitute anything other than a
tenancy at sufferance. During any period of occupancy beyond the Surrender Date,
the amount of Rent owed by Tenant to Landlord will be the Holdover Percentage of
the Rent that would otherwise be due under this Lease, without prorating for any
partial month of holdover, and except that any provisions in this Lease that
limit the amount or defer the payment of Additional Rent are null and void. The
“Holdover Percentage” equals: (i) 150% for the first 6  months of holdover;





21

--------------------------------------------------------------------------------

 



and (ii) 200% for any period of holdover beyond 6 months. The acceptance of Rent
by Landlord or the failure or delay of Landlord in notifying or evicting Tenant
following the Surrender Date shall not create any tenancy rights in Tenant and
any such payments by Tenant may be applied by Landlord against its costs and
expenses, including reasonable attorneys’ fees, incurred by Landlord as a result
of such holdover. The provisions of this Section shall not constitute a waiver
by Landlord of any right of reentry as set forth in this Lease; nor shall
receipt of any Rent or any other act in apparent affirmance of the tenancy
operate as a waiver of Landlord’s right to terminate this Lease for a breach of
any of the terms, covenants, or obligations herein on Tenant’s part to be
performed. No option to extend this Lease shall have been deemed to have
occurred by Tenant’s holdover, and any and all options to extend this Lease or
expand the Premises shall be deemed terminated and of no further effect as of
the first date that Tenant holds over. In addition, if Tenant fails to vacate
and surrender the Premises as herein required, Tenant shall indemnify, defend
and hold harmless Landlord from all actual costs, losses, expenses or
liabilities incurred as a result of such failure, including without limitation,
claims made by any succeeding tenant and real estate brokers’ claims and
reasonable attorneys’ fees. Tenant’s obligation to pay Rent and to perform all
other Lease obligations for the period up to and including the Surrender Date,
and the provisions of this Section, shall survive the Expiration Date. In no way
shall the remedies to Landlord set forth above be construed to constitute
liquidated damages for Landlord’s losses resulting from Tenant’s holdover.

 

(b)Prior to the Surrender Date, Tenant, at Tenant’s expense, shall remove from
the Premises Tenant’s Property and all telephone, security, and communication
equipment system wiring and cabling, and restore in a good and workmanlike
manner any damage to the Premises and/or the Building caused by such removal or
replace the damaged component of the Premises and/or the Building if such
component cannot be restored as aforesaid as reasonably determined by Landlord.
The foregoing notwithstanding, Tenant shall not be required to remove a
Specialty Alteration if at the time Tenant requests Landlord’s consent to such
Specialty Alteration, Tenant provides Landlord with written notification that
Tenant desires to not be required to remove such Specialty Alteration and
Landlord consents in writing to Tenant’s non-removal request. A “Specialty
Alteration” means an Alteration that: (i) Landlord required to be removed in
connection with Landlord’s consent to making such Alteration; or (ii) is not
Building standard, including without limitation kitchens (other than a pantry
installed for the use of Tenant’s employees only), executive restrooms, computer
room installations, supplemental HVAC equipment and components, safes, vaults,
libraries or file rooms requiring reinforcement of floors, internal staircases,
slab penetrations, non-Building standard life safety systems, security systems,
specialty door locksets (such as cipher locks) or lighting, and any demising
improvements done by or on behalf of Tenant after the Commencement Date. If
Tenant fails to remove any of Tenant’s  Property, wiring, or cabling as required
herein, the same shall be deemed abandoned and Landlord, at Tenant’s expense,
may remove and dispose of same and repair and restore any damage caused thereby,
or, at Landlord’s election, such Tenant’s  Property, wiring, and cabling shall
become Landlord’s property. Tenant shall not remove any Alteration (other than
Specialty Alterations) from the Premises without the prior written consent of
Landlord.

 

19.RULES AND REGULATIONS. Tenant covenants that Tenant and its employees,
agents, invitees, subtenants, and licensees shall comply with the rules and
regulations set forth on Exhibit D attached hereto. Landlord shall have the
right to rescind and/or augment any of the rules and regulations and to make
such other and further written rules and regulations as in the reasonable
judgment of Landlord shall from time to time be needed for the safety,
protection, care and cleanliness of the Project, the operation thereof, the
preservation of good order therein and the protection and comfort of its
tenants, their agents, employees and invitees, which when delivered to Tenant
shall be binding upon Tenant in a like manner as if originally prescribed. In
the event of an inconsistency between the rules and regulations and this Lease,
the provisions of this Lease shall control. Landlord shall have no duty or
obligation to enforce any rule or regulation, and Landlord’s failure or refusal
to enforce any rule or regulation against any other tenant shall be without
liability of Landlord to Tenant, provided Landlord shall not be entitled to
enforce any such rule against Tenant if such rule is not generally applied to
other tenants of the Building.  Landlord shall not have any liability to Tenant
for any failure of any other tenants to comply with any of the rules and
regulations.

 

20.GOVERNMENTAL REGULATIONS.  

 

(a)Except as set forth in this Section 20,  Tenant shall not use, generate,
manufacture, refine, transport, treat, store, handle, dispose, bring, or
otherwise cause to be brought or permit any of its agents, employees,
subtenants, contractors, or invitees to bring, in, on, or about any part of the
Project, any hazardous waste,





22

--------------------------------------------------------------------------------

 



solid waste, hazardous substance, toxic substance, petroleum product or
derivative, asbestos, polychlorinated biphenyl, hazardous material, pollutant,
contaminant, or similar material or substance as defined by the Comprehensive
Environmental Response Compensation and Liability Act , 42 U.S.C. Sections 9601
et seq., as the same may from time to time be amended, and the regulations
promulgated pursuant thereto (CERCLA), or now or hereafter defined or regulated
as such by any other Law (“Hazardous Material”). Notwithstanding the foregoing,
Tenant shall be permitted to bring onto the Premises office cleaning supplies
and products normally found in modern offices provided Tenant only brings a
reasonable quantity of such supplies and products onto the Premises,  as well as
Hazardous Materials related to Tenant’s laboratory and vivarium operations on
the Premises.  Tenant shall at all times comply with all Laws pertaining to the
storage, handling, use, and application of such Hazardous Materials and any
biological materials or waste related to Tenant’s laboratory and vivarium
operations at the Premises (including without limitation venting requirements
applicable to laboratory or vivarium use), and all Laws pertaining to the
communication to employees and other third parties of any hazards associated
with such Hazardous Materials or biological materials or waste.    Tenant shall
not install any underground or above ground tanks on the Premises. Tenant shall
not cause or permit to exist any release, spillage, emission, or discharge of
any Hazardous Material on or about the Premises (“Release”). In the event of a
Release, Tenant shall immediately notify Landlord both orally and in writing,
report such Release to the relevant government agencies as required by
applicable Law, and promptly remove the Hazardous Material and otherwise
investigate and remediate the Release in accordance with applicable Law and to
the satisfaction of Landlord. Landlord shall have the right, but not the
obligation, to enter upon the Premises to investigate and/or remediate the
Release in accordance with requirements of applicable Law in lieu of Tenant, and
Tenant shall reimburse Landlord as Additional Rent for the actual costs of such
remediation and investigation. Tenant shall promptly notify Landlord if Tenant
acquires knowledge of the presence of any Hazardous Material on or about the
Premises, except as Tenant is permitted to bring onto the Premises under this
Lease. Landlord shall have the right to inspect and assess the Premises for the
purpose of determining whether Tenant is handling any Hazardous Material in
violation of this Lease or applicable Law, or to ascertain the presence of any
Release. This subsection shall survive the Expiration Date.    

 

(b)Tenant shall, and shall cause its employees, agents, contractors, licensees,
subtenants, and assignees to, use the Premises in compliance with all applicable
Laws. Tenant shall, at its sole cost and expense, promptly comply with each and
all of such Laws, except in the case of required structural changes not
triggered by Tenant’s particular use or manner of use or change in use of the
Premises, or Tenant’s alterations, additions, or improvements therein or with
regard to any other obligation of Landlord under this Lease. Without limiting
the generality of the foregoing, Tenant shall: (i) obtain, at Tenant’s expense,
before engaging in Tenant’s business or profession within the Premises, all
necessary licenses and permits including, but not limited to, state and local
business licenses, and permits; and (ii) remain in compliance with and keep in
full force and effect at all times all licenses, consents, and permits necessary
for the lawful conduct of Tenant’s business or profession at the Premises.
Tenant shall pay all personal property taxes, income taxes, and other taxes,
assessments, duties, impositions, and similar charges that are or may be
assessed, levied, or imposed upon Tenant or Tenant’s Property. Tenant shall also
comply with all applicable Laws that do not relate to the physical condition of
the Premises and with which only the occupant can comply, such as laws governing
maximum occupancy, workplace smoking, VDT regulations, and illegal business
operations, such as gambling. The judgment of any court of competent
jurisdiction or the admission of Tenant in any judicial, governmental or
regulatory action, regardless of whether Landlord is a party thereto, that
Tenant has violated any of such Laws shall be conclusive of that fact as between
Landlord and Tenant.

 

(c)Notwithstanding anything to the contrary in this Section, if the requirement
of any public authority obligates either Landlord or Tenant to expend money in
order to bring the Premises and/or any area of the Project into compliance with
Laws as a result of: (i) Tenant’s particular use or alteration of the Premises;
(ii) Tenant’s change in the use of the Premises; (iii) the manner of conduct of
Tenant’s business or operation of its installations, equipment, or other
property therein; (iv) any cause or condition created by or at the instance of
Tenant, other than by Landlord’s performance of any work for or on behalf of
Tenant; or (v) breach of any of Tenant’s obligations hereunder, then Tenant
shall bear all costs of bringing the Premises and/or Project into compliance
with Laws, whether such costs are related to structural or nonstructural
elements of the Premises or Project.

 

(d)Except to the extent Tenant shall comply as set forth above, during the Term
Landlord shall comply with all applicable Laws regarding the Project (including
the Premises), including without limitation compliance with Title III of the
Americans with Disabilities Act of 1990, 42 U.S.C. §12181 et seq. and its





23

--------------------------------------------------------------------------------

 



regulations as to the design and construction of the Common Areas.

 

21.NOTICES. Wherever in this Lease it is required or permitted that notice or
demand be given or served by either party to this Lease to or on the other
party, such notice or demand will be duly given or served if in writing and
either: (i) personally served; (ii) delivered by prepaid nationally recognized
courier service (e.g., Federal Express, UPS, and USPS) with evidence of receipt
required for delivery; (iii) forwarded by registered or certified mail, return
receipt requested, postage prepaid; or (iv) emailed with evidence of receipt
with a confirmation copy sent via one of the methods described in (i)-(iii)
hereof; in all such cases addressed to the parties at the addresses set forth
below, except that prior to the Commencement Date, notices to Tenant may be sent
instead to the attention of any employee or attorney of Tenant with whom
Landlord negotiated this Lease. Each such notice will be deemed to have been
given to or served upon the party to which addressed on the date the same is
delivered or delivery is refused. Each party has the right to change its address
for notices (provided such new address is in the continental United States) by a
writing sent to the other party in accordance with this Section, and each party
will, if requested, within 10 days confirm to the other its notice address.
Notices from Landlord may be given by either an agent or attorney acting on
behalf of Landlord. Notwithstanding the foregoing: (a) any notice from Landlord
to Tenant regarding ordinary business operations (e.g., exercise of a right of
access to the Premises, notice of maintenance activities or Landlord access,
changes in rules and regulations, etc.); and (b) invoices, notices of change in
billing or notice address, and statements of estimated or reconciliation of
Operating Expenses and/or utilities, may be sent by regular mail or electronic
means (such as email) to Tenant.

 

Tenant:

Mirna Therapeutics, Inc.

 

 

Attn: Office Manager

 

 

5707 Southwest Parkway, Building II, Suite 100

 

 

Austin, TX 78735

 

 

Phone: (512) 901-0900

 

 

Email for billing contact: ######@mirnarx.com

 

 

Landlord:

G&I VII Encino Trace II LP

With a copy to:

 

c/o Brandywine Realty Trust

Email: ############@bdnreit.com

 

Attn: General Manager

 

 

111 Congress Ave., Suite 3000

 

 

Austin, TX 78701

 

 

22.BROKERS.  Landlord and Tenant each represents and warrants to the other that
such representing party has had no dealings, negotiations or consultations with
respect to the Premises or this transaction with any broker or finder other than
a Landlord affiliate and Broker. Each party shall indemnify, defend, and hold
harmless the other from and against any and all liability, cost, and expense
(including reasonable attorneys’ fees and court costs), arising from any
misrepresentation or breach of warranty under this Section. Landlord shall pay
Broker a commission in connection with this Lease pursuant to the terms of a
separate written agreement between Landlord and Broker. This Section shall
survive the Expiration Date.

 

23.LANDLORD’S LIABILITY. Landlord’s obligations hereunder shall be binding upon
Landlord only for the period of time that Landlord is in ownership of the
Project, and upon termination of that ownership, Tenant, except as to any
obligations that are then due and owing or otherwise arise or accrue during
Landlord’s ownership of the Project, shall look solely to Landlord’s
successor-in-interest in ownership of the Building for the satisfaction of each
and every obligation of Landlord hereunder. Upon request and without charge,
Tenant shall attorn to any successor to Landlord’s interest in this Lease and to
Mortgagees in accordance with the terms of this Lease. Landlord shall have no
personal liability under any of the terms, conditions or covenants of this Lease
and Tenant shall look solely to the equity of Landlord in the Project and/or the
proceeds therefrom for the satisfaction of any claim, remedy or cause of action
of any kind whatsoever arising from the relationship between the parties or any
rights and obligations they may have relating to the Project, this Lease, or
anything related to either, including without limitation as a result of the
breach of any Section of this Lease by Landlord. In addition, no recourse shall
be had for an obligation of Landlord hereunder, or for any claim based thereon
or otherwise in respect thereof or the relationship between the parties, against
any past, present or future Landlord Indemnitee (other than Landlord), whether
by virtue of any statute or rule of law, or by the enforcement of any assessment
or penalty or otherwise, all such other liability being expressly waived and
released by Tenant with respect to the Landlord Indemnitees (other than
Landlord).





24

--------------------------------------------------------------------------------

 



24.Intentionally Deleted

 

25.GENERAL PROVISIONS. 

 

(a)Provided Tenant has performed all of the terms and conditions of this Lease
to be performed by Tenant, including the payment of Rent, Tenant shall peaceably
and quietly hold and enjoy the Premises for the Term, without hindrance from
Landlord or anyone lawfully or equitably claiming by, through, or under
Landlord, under and subject to the terms and conditions of this Lease and of any
deeds of trust now or hereafter affecting all or any portion of the Premises.

 

(b)Subject to the terms and provisions of Section 10, the respective rights and
obligations provided in this Lease shall bind and inure to the benefit of the
parties hereto, their successors and assigns.

 

(c)This Lease shall be governed in accordance with the Laws of the State,
without regard to choice of law principles. Landlord and Tenant hereby consent
to the exclusive jurisdiction of the state and federal courts located in the
jurisdiction in which the Project is located.

 

(d)In connection with any litigation or arbitration arising out of this Lease,
Landlord or Tenant, whichever is the prevailing party as determined by the trier
of fact in such litigation, shall be entitled to recover from the other party
all reasonable costs and expenses incurred by the prevailing party in connection
with such litigation, including reasonable attorneys’ fees. If either party is
compelled to engage the services of attorneys (either outside counsel or
in-house counsel) to enforce the provisions of this Lease, to the extent that
the enforcing party incurs any cost or expense in connection with such
enforcement, the sum or sums so paid or billed to such party, together with all
interest, costs and disbursements, shall be due from the other party immediately
upon receipt of an invoice therefor following the occurrence of such expenses.
If, in the context of a bankruptcy case, Landlord is compelled at any time to
incur any expense, including attorneys’ fees, in enforcing or attempting to
enforce the terms of this Lease or to enforce or attempt to enforce any actions
required under the Bankruptcy Code to be taken by the trustee or by Tenant, as
debtor-in-possession, then the sum so paid by Landlord shall be awarded to
Landlord by the Bankruptcy Court and shall be immediately due and payable by the
trustee or by Tenant’s bankruptcy estate to Landlord in accordance with the
terms of the order of the Bankruptcy Court.

 

(e)This Lease, which by this reference incorporates all exhibits, riders,
schedules, and other attachments hereto, supersedes all prior discussions,
proposals, negotiations and discussions between the parties and this Lease
contains all of the agreements, conditions, understandings, representations and
warranties made between the parties hereto with respect to the subject matter
hereof, and may not be modified orally or in any manner other than by an
agreement in writing signed by both parties hereto or their respective
successors in interest. 

 

(f)TIME IS OF THE ESSENCE UNDER ALL PROVISIONS OF THIS LEASE, INCLUDING ALL
NOTICE PROVISIONS.

 

(g)Except for the payment of Rent, each party hereto shall be excused for the
period of any delay and shall not be deemed in default with respect to the
performance of any of its obligations when prevented from so doing by a cause
beyond such party’s reasonable control, including, without limitation, strikes
or other labor disputes, orders or regulations of any federal, state, county or
municipal authority, embargoes, non-issuance of a governmental permit, fire or
other casualty (or reasonable delays in the adjustment of insurance claims),
acts of terrorism or war, inability to obtain any materials or services, or acts
of God (each, a “Force Majeure Event”). No such inability or delay due to a
Force Majeure Event shall constitute an actual or constructive eviction, in
whole or in part, or entitle Tenant to any abatement or diminution of Rent, or
relieve the other party from any of its obligations under this Lease, or impose
any liability upon such party or its agents, by reason of inconvenience or
annoyance to the other party, or injury to or interruption of the other party’s
business, or otherwise.

 

(h)Excepting payments of Fixed Rent, Operating Expenses, and utilities (which
are to be paid as set forth in Sections 4, 5 and 6) and unless a specific time
is otherwise set forth in this Lease for any Tenant payments, all amounts due
from Tenant to Landlord shall be paid by Tenant to Landlord within 30 days after
receipt





25

--------------------------------------------------------------------------------

 



of an invoice therefor. Tenant shall pay to Landlord all sales, use, use and
occupancy, transaction privilege, gross receipts, or other excise tax that may
at any time be levied or imposed upon, or measured by, any amount payable by
Tenant under this Lease.

 

(i)Unless Tenant’s financials are publicly available online at no cost to
Landlord, within 10 days after written request by Landlord (but not more than
once during any 12-month period unless a default has occurred under this Lease
or Landlord has a reasonable basis to suspect that Tenant has suffered a
material adverse change in its financial position, or in the event of a sale,
financing, or refinancing by Landlord of all or any portion of the Project),
Tenant shall furnish to Landlord, Landlord’s Mortgagee, prospective Mortgagee or
purchaser, reasonably requested financial information. In connection therewith
and upon Tenant’s request, Landlord and Tenant shall execute a mutually
acceptable confidentiality agreement. Landlord acknowledges and agrees that, as
Tenant is a publicly-traded company, Tenant may be restricted from delivering
financial information to Landlord by applicable Law and Tenant’s inability to
deliver any such requested financial information to Landlord because such
delivery would violate applicable Law shall not be a default hereunder.

 

(j)Tenant represents and warrants to Landlord that: (i) Tenant was duly
organized and is validly existing and in good standing under the Laws of the
jurisdiction set forth for Tenant in the first sentence of this Lease; (ii)
Tenant is legally authorized to do business in the State; (iii) the person(s)
executing this Lease on behalf of Tenant is(are) duly authorized to do so; and
(iv) Tenant has the full corporate or partnership power and authority to enter
into this Lease and has taken all corporate or partnership action, as the case
may be, necessary to carry out the transaction contemplated herein, so that when
executed, this Lease constitutes a valid and binding obligation enforceable in
accordance with its terms. Upon Landlord’s  written request, Tenant will provide
Landlord with corporate resolutions or other proof authorizing the execution of
this Lease at the time of such execution. Landlord represents and warrants to
Tenant that: (i) Landlord was duly organized and is validly existing and in good
standing under the Laws of the jurisdiction set forth for Landlord in the first
sentence of this Lease; (ii) Landlord is legally authorized to do business in
the State; (iii) the person(s) executing this Lease on behalf of Landlord
is(are) duly authorized to do so; (iv) Landlord has the full corporate or
partnership power and authority to enter into this Lease and has taken all
corporate or partnership action, as the case may be, necessary to carry out the
transaction contemplated herein, so that when executed, this Lease constitutes a
valid and binding obligation enforceable in accordance with its terms; and (v)
Landlord owns fee simple title to the Project.

 

(k)If Tenant has removed all or substantially all of Tenant’s Property and there
are 2 months or less remaining in the Term, Landlord shall have the right to
access and make improvements to the Premises in anticipation of reletting
without affecting or modifying the Term or Rent, and without any additional
notice to or consent of Tenant. Tenant shall have no rights in or to such
improvements. Tenant hereby waives any claim of constructive eviction, early
termination of the Lease, or reduction of Rent in connection with Landlord
exercising such right.

 

(l)Each party hereto represents and warrants to the other that such party is not
a party with whom the other is prohibited from doing business pursuant to the
regulations of the Office of Foreign Assets Control (“OFAC”) of the U.S.
Department of the Treasury, including those parties named on OFAC’s Specially
Designated Nationals and Blocked Persons List. Each party hereto is currently in
compliance with, and shall at all times during the Term remain in compliance
with, the regulations of OFAC and any other governmental requirement relating
thereto. Each party hereto shall defend, indemnify and hold harmless the other
from and against any and all claims, damages, losses, risks, liabilities and
expenses (including reasonable attorneys’ fees and costs) incurred by the other
to the extent arising from or related to any breach of the foregoing
certifications. The foregoing indemnity obligations shall survive the Expiration
Date.

 

(m)The parties shall have the right, to the extent required to be disclosed by
such party or its affiliates in connection with securities filings, without
notice to the other to include in such securities filings general information
relating to this Lease, including, without limitation, Landlord’s name, Tenant’s
name, the Building, and the square footage of the Premises. Except as set forth
in the preceding sentence, neither Tenant nor Landlord shall issue, or permit
any broker, representative, or agent representing either party in connection
with this Lease to issue, any press release or other public disclosure regarding
the specific terms of this Lease (or any amendments or modifications hereof),
without the prior written approval of the other party. The parties acknowledge
that the transaction described in this Lease and the terms hereof are of a
confidential nature and shall not be disclosed except





26

--------------------------------------------------------------------------------

 



to such party’s employees, attorneys, accountants, consultants, advisors,
affiliates, and actual and prospective purchasers, lenders, investors,
subtenants and assignees (collectively, “Permitted Parties”), and except as, in
the good faith judgment of Landlord or Tenant, may be required to enable
Landlord or Tenant to comply with its obligations under law or under rules and
regulations of the Securities and Exchange Commission. Neither party may make
any public disclosure of the specific terms of this Lease, except as required by
law or as otherwise provided in this paragraph. In connection with the
negotiation of this Lease and the preparation for the consummation of the
transactions contemplated hereby, each party acknowledges that it will have had
access to confidential information relating to the other party. Each party shall
treat such information and shall cause its Permitted Parties to treat such
confidential information as confidential, and shall preserve the confidentiality
thereof, and not duplicate or use such information, except by Permitted Parties.

 

(n)Neither Tenant, nor anyone acting through, under, or on behalf of Tenant,
shall have the right to record this Lease, nor any memorandum, notice,
affidavit, or other writing with respect thereto.

 

(o)Tenant shall not claim any money damages by way of setoff, counterclaim, or
defense, based on any claim that Landlord unreasonably withheld its consent, in
which case Tenant’s sole and exclusive remedy shall be an action for specific
performance, injunction, or declaratory judgment.

 

(p)All requests made to Landlord to perform repairs or furnish services,
supplies, utilities, or freight elevator usage (if applicable), shall be made
online to the extent available (currently such requests shall be made via
http://etenants.com/, as the same may be modified by Landlord from time to time)
otherwise via email or written communication to Landlord’s property manager for
the Building. Whenever Tenant requests Landlord to take any action not required
of Landlord under this Lease or give any consent required or permitted to be
given by Landlord under this Lease (for example, a request for a Transfer
consent, a consent to an Alteration, or a subordination of Landlord’s lien, but
other than a request for services, supplies, or utilities which is governed by
Section 7(b)), Tenant shall pay to Landlord for Landlord’s administrative and/or
professional costs in connection with each such action or consent Landlord’s
reasonable costs incurred by Landlord in reviewing and taking the proposed
action or consent, including reasonable attorneys’, engineers’ and/or
architects’ fees (as applicable). The foregoing amount shall be paid by Tenant
to Landlord within 30 days after Landlord’s delivery to Tenant of an invoice for
such amount. Tenant shall pay such amount without regard to whether Landlord
takes the requested action or gives the requested consent.  

 

(q)Tenant acknowledges and agrees that Landlord shall not be considered a
“business associate” for any purpose under the Health Insurance Portability and
Accountability Act of 1996 and all related implementing regulations and
guidance.

 

(r)Tenant shall cause any work performed on behalf of Tenant to be performed by
contractors who work in harmony, and shall not interfere, with any labor
employed by Landlord or Landlord’s contractors. If at any time any of the
contractors performing work on behalf of Tenant does not work in harmony or
interferes with any labor employed by Landlord, other tenants, or their
respective mechanics or contractors, then the permission granted by Landlord to
Tenant to do or cause any work to be done in or about the Premises may be
withdrawn by Landlord with 48 hours’ written notice to Tenant.

 

(s)This Lease may be executed in any number of counterparts, each of which when
taken together shall be deemed to be one and the same instrument. The parties
acknowledge and agree that notwithstanding any law or presumption to the
contrary, the exchange of copies of this Lease and signature pages by electronic
transmission shall constitute effective execution and delivery of this Lease for
all purposes, and signatures of the parties hereto transmitted and/or produced
electronically shall be deemed to be their original signature for all purposes.

 

(t)Landlord and persons authorized by Landlord may enter the Premises at all
reasonable times upon reasonable advance notice, provided in the case of an
emergency, no such notice shall be required.  Landlord acknowledges and agrees
that certain areas of the Premises may be restricted because of the nature of
use of such areas, such as the laboratory and vivarium, and such entry shall be
subject to all applicable laws and laboratory and safety standards, and any
entry by Landlord or its agents must be accompanied by a representative of
Tenant, except in cases of emergency. Tenant agrees to make available a
representative to accompany Landlord to





27

--------------------------------------------------------------------------------

 



any restricted areas and to allow Landlord all reasonable access to any
unrestricted areas without a Tenant escort. Except to the extent resulting from
Landlord’s gross negligence or willful misconduct, Landlord shall not be liable
for inconvenience to or disturbance of Tenant by reason of any such entry;
provided, however, in the case of repairs or work, such shall be done, so far as
practicable, so as to not unreasonably interfere with Tenant’s use of the
Premises.

 

(u)If more than one person executes this Lease as Tenant, each of them is
jointly and severally liable for the keeping, observing, and performing of all
of the terms, covenants, conditions, provisions, and agreements of this Lease to
be kept, observed, and performed by Tenant.

 

(v)TO THE EXTENT PERMITTED BY APPLICABLE LAW, LANDLORD AND TENANT HEREBY WAIVE
TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM BROUGHT BY EITHER
AGAINST THE OTHER ON ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS
LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, OR TENANT’S USE OR OCCUPANCY OF
THE BUILDING, ANY CLAIM OR INJURY OR DAMAGE, OR ANY EMERGENCY OR OTHER STATUTORY
REMEDY WITH RESPECT THERETO. 

 

26.TENANT’S EXPENSE PAYMENTS. Landlord and Tenant agree that each provision of
this Lease for determining charges, amounts and other Additional Rent payable by
Tenant is commercially reasonable and, as to each such charge or amount,
constitutes a “method by which the charge is to be computed” for purposes of
Section 93.012 of the Texas Property Code. ACCORDINGLY, TENANT VOLUNTARILY AND
KNOWINGLY WAIVES ALL RIGHTS AND BENEFITS, IF ANY, AVAILABLE TO TENANT UNDER
SECTION 93.012 OF THE TEXAS PROPERTY CODE, AS SUCH SECTION NOW EXISTS OR AS IT
MAY BE HEREAFTER AMENDED, SUCCEEDED AND/OR RENUMBERED. 

 

27.TAX PROTEST; WAIVER OF DTPA.

 

(a)Tenant has no right to protest the real property tax rate applicable to the
Project and/or the appraised value of the Project determined by any taxing
authority. Tenant hereby knowingly, voluntarily and intentionally waives and
releases any right, whether created by law or otherwise, to do any of the
following: (i) to file or otherwise protest before any taxing authority any such
rate or value determination even though Landlord may elect not to file any such
protest; (ii) to appeal any order of a taxing authority which determines any
such protest; and (iii) to receive, or otherwise require that Landlord deliver
to Tenant, a copy of any reappraisal notice received by Landlord from any taxing
authority. The foregoing waiver and release covers and includes any and all
rights, remedies and recourse of Tenant, now or at any time hereafter existing,
under Section 41.413 and Section 42.015 of the Texas Tax Code (as currently
enacted or hereafter modified) together with any other or further laws, rules or
regulations covering the subject matter thereof. Tenant acknowledges and agrees
that the foregoing waiver and release was bargained for by Landlord and Landlord
would not have agreed to enter into this Lease in the absence of this waiver and
release.

 

(b)PURSUANT TO, AND TO THE EXTENT PERMITTED BY SECTION 17.42 OF THE TEXAS
DECEPTIVE TRADE PRACTICES - CONSUMER PROTECTION ACT (TEX. BUS. & COM. CODE ANN.
§17.41, ET. SEQ.), LANDLORD AND TENANT EACH WAIVE THEIR RESPECTIVE RIGHTS UNDER
THE TEXAS DECEPTIVE TRADE PRACTICES - CONSUMER PROTECTION ACT, A LAW THAT GIVES
CONSUMERS SPECIAL RIGHTS AND PROTECTIONS, AND AGREE THAT SUCH ACT SHALL HAVE NO
APPLICABILITY TO THIS LEASE, EXCEPT THAT SUCH WAIVER SHALL NOT APPLY TO SECTION
17.555 OF SUCH ACT. AFTER CONSULTATION WITH AN ATTORNEY OF LANDLORD’S OWN
SELECTION, LANDLORD VOLUNTARILY CONSENTS TO THE FOREGOING WAIVER BY IT. AFTER
CONSULTATION WITH AN ATTORNEY OF TENANT’S OWN SELECTION, TENANT VOLUNTARILY
CONSENTS TO THE FOREGOING WAIVER BY IT.

 

28.NO IMPLIED WARRANTIES.  LANDLORD AND TENANT EXPRESSLY DISCLAIM ANY IMPLIED
WARRANTY THAT THE PREMISES ARE SUITABLE FOR TENANT’S INTENDED COMMERCIAL PURPOSE
AND, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS LEASE, TENANT’S OBLIGATION
TO PAY RENT HEREUNDER IS NOT DEPENDENT UPON THE CONDITION OF THE PREMISES OR THE
PERFORMANCE BY LANDLORD OF ITS OBLIGATIONS





28

--------------------------------------------------------------------------------

 



HEREUNDER, AND, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS LEASE, TENANT
SHALL CONTINUE TO PAY RENT AND ALL AMOUNTS DUE HEREUNDER, WITHOUT ABATEMENT,
SETOFF OR DEDUCTION NOTWITHSTANDING ANY BREACH BY LANDLORD OF ITS DUTIES OR
OBLIGATIONS HEREUNDER, WHETHER EXPRESS OR IMPLIED. TENANT HAS HAD A FULL AND
FAIR OPPORTUNITY TO INSPECT THE PREMISES AND FINDS THAT THE PREMISES SUIT
TENANT’S PURPOSES. TENANT HAS KNOWLEDGE OF THE PREMISES AND WITH THIS KNOWLEDGE
HAS VOLUNTARILY AGREED TO DISCLAIM THE IMPLIED WARRANTY OF SUITABILITY. BOTH
LANDLORD AND TENANT HAVE EXPRESSLY BARGAINED FOR AND AGREED TO THIS DISCLAIMER.
FOR AND IN CONSIDERATION OF THE EXECUTION OF THIS LEASE, LANDLORD AND TENANT
AGREE THAT LANDLORD WOULD NOT HAVE SIGNED THIS LEASE BUT FOR THE DISCLAIMERS SET
FORTH ABOVE, AND TENANT WAIVES ANY WARRANTY REGARDING THE PREMISES EXCEPT THOSE
EXPRESSLY PROVIDED IN THIS LEASE.

 

29.EXTENSION OPTIONS.  

 

(a)Provided: (i) Tenant is not currently in default of this Lease; (ii) this
Lease is in full force and effect; (iii) Tenant is the originally named Tenant;
and (iv) Tenant is then occupying 100% of the Premises for the conduct of
Tenant’s business, Tenant shall have the right to extend the Term (“Extension
Option”) for up to 2 consecutive terms of 60 months each beyond the end of the
Initial Term (each an “Extension Term”) by delivering Tenant’s written extension
election notice to Landlord no later than the Extension Deadline, with time
being of the essence. The “Extension Deadline” means the date that is 9 months
prior to the expiration of the then-current Term. The terms and conditions of
this Lease during each Extension Term shall remain unchanged except Tenant shall
only be entitled to the 2 Extension Terms provided above, the annual Fixed Rent
for the applicable Extension Term shall be 95% of the Extension Rent (as defined
below), the Expiration Date shall be the last day of the Extension Term, and,
except to the extent reflected in the Extension Rent, Landlord shall have no
obligation to perform any tenant improvements to the Premises or provide any
tenant improvement allowance to Tenant. Upon Tenant’s delivery of its written
extension election notice, Tenant may not thereafter revoke its exercise of the
Extension Option. Notwithstanding anything to the contrary in this Lease, Tenant
shall have no right to extend the Term other than or beyond the 2,  60-month
Extension Terms described in this paragraph.

 

(b)“Extension Rent” means the fair market extension term base rent for space
comparable to the Premises in comparable buildings in the market in which the
Project is located. In determining the Extension Rent, Landlord, Tenant and any
broker shall take into account all relevant factors including, without
limitation, prevailing market allowances and concessions for renewing tenants,
space measurement methods and loss factors, the lease term, the size of the
space, the location of the building(s), parking charges, the amenities offered
at the building(s), the age of the building(s), and whether Project Expenses and
other pass-through expenses are on a triple net, base year, expense stop or
other basis. In lieu of directly providing any prevailing market allowances
and/or concessions, Landlord may elect to reduce the Extension Rent by the
economic equivalent thereof to reflect the fact that such allowances and
concessions were not provided directly to Tenant. During the Extension Term,
Tenant shall not be entitled to any tenant improvement allowances, free rent
periods or other economic concessions (if any) that Tenant was entitled to
during the Initial Term, except to the extent such items are indirectly
incorporated into the Extension Rent as set forth in this Section. When the
Extension Rent is being determined for the first year of the Extension Term, the
Extension Rent for the second and all subsequent years of the Extension Term
shall also be determined in accordance with the same procedures as are set forth
herein and based upon the then prevailing annual rent escalation factor in the
applicable leasing market.

 

(c)If Landlord and Tenant do not agree upon the Extension Rent in writing within
20 days after the later of Landlord’s receipt of Tenant’s extension notice or 3
months prior to the Extension Deadline, then within 15 days after either party
notifies the other in writing that such notifying party desires to determine the
Extension Rent in accordance with the procedures set forth in this Section,
Landlord and Tenant shall each deliver to the other party a written statement of
such delivering party’s determination of the Extension Rent, together with such
supporting documentation as the delivering party desires to deliver. Within 10
days after such 15-day period, Landlord and Tenant shall each appoint a real
estate appraiser having a minimum of 10 years’ experience in the market in which
the Project is located (each an “Arbitrator”), such Arbitrators to be qualified,
disinterested and impartial. Landlord and Tenant shall each deliver their
respective determination of the Extension Rent, together with





29

--------------------------------------------------------------------------------

 



supporting evidence, and within 30 days of appointment, the Arbitrators shall
meet and select either Landlord’s determination or Tenant’s determination as
more accurately reflecting the Extension Rent. In the event that the Arbitrators
are unable to agree within said 30-day period, they shall appoint a third
Arbitrator who shall select either Landlord’s or Tenant’s determination of the
Extension Rent. The Arbitrators shall have no power or authority to select any
Extension Rent other than the Extension Rent submitted by Landlord or Tenant nor
shall the Arbitrators have any power or authority to modify any of the
provisions of this Lease, and the decision of the Arbitrators shall be final and
binding upon Landlord and Tenant. The cost of the initial two Arbitrators shall
be borne by the party appointing the applicable Arbitrator and the cost of the
third Arbitrator shall be shared equally by Landlord and Tenant.

 

(d)Upon Tenant’s timely and proper exercise of the Extension Option pursuant to
the terms above and satisfaction of the above conditions: (i) the “Term” shall
include the Extension Term, subject only to the determination of Extension Rent;
and (ii) upon Landlord’s request, Tenant shall execute prior to the expiration
of the then-expiring Term, an appropriate amendment to this Lease, in form and
content reasonably satisfactory to both Landlord and Tenant, memorializing the
extension of the Term for the ensuing Extension Term (provided Tenant’s failure
to execute such amendment shall not negate the effectiveness of Tenant’s
exercise of the Extension Option).

 

30.RIGHT OF FIRST REFUSAL.  

 

(a)Provided: (i) Tenant is not currently in default of this Lease; (ii) this
Lease is in full force and effect; (iii) Tenant is the originally named Tenant;
and (iv) Tenant is then occupying 100% of the Premises for the conduct of
Tenant’s business, then if, at any time beginning on the Commencement Date and
ending on the date that is 36 months prior to the end of the Initial Term,
Landlord desires to execute a written letter of intent or lease proposal
(“Proposal”) with a potential tenant for all or part of the approximately 9,600
rentable square foot space located on the first floor of the Building commonly
known as Suite 150, which space is shown on Exhibit  A attached hereto (“Refusal
Space”), Landlord shall so notify Tenant in writing (“Landlord’s Notice”) and,
subject to the terms and provisions of this Section, Tenant shall have the
one-time right (“Right of First Refusal”) to enter into a lease for the entire
(but not less than the entire) Refusal Space upon the terms set forth in the
Proposal and this Section by delivering Tenant’s written notice of such election
to Landlord (“Tenant’s Notice”) within 5 business days after Tenant’s receipt of
Landlord’s Notice. The Right of First Refusal is subject, subordinate, and in
all respects inferior to the rights of any third-party tenant leasing space at
the Building as of the date of this Lease (including, without limitation, any
lease term extension period(s) contained in such tenant’s lease, regardless of
whether the extension right or agreement is contained in such lease or is agreed
to at any time by Landlord and the tenant under such lease). Upon Tenant’s
delivery of Tenant’s Notice, Tenant may not thereafter revoke Tenant’s exercise
of the Right of First Refusal.

 

(b)If Tenant notifies Landlord that Tenant elects not to lease the Refusal Space
or if Tenant fails to timely deliver Tenant’s Notice to Landlord, Landlord shall
have the right thereafter to lease the Refusal Space to one or more tenants
under one or more leases on substantially the terms set forth in the Proposal,
and Tenant’s Right of First Refusal with respect to the Refusal Space shall be
deemed forever waived.

 

(c)Except as set forth in this Section to the contrary, Tenant shall lease the
Refusal Space under Landlord’s then-current standard office lease form, modified
as necessary to reflect the terms set forth in the Proposal, or, at Landlord’s
option, an amendment to this Lease. Tenant shall execute and deliver the new
lease or amendment within 10 business days after Landlord’s delivery thereof,
with time being of the essence. If Tenant fails to execute and deliver the new
lease or amendment within such period,  Landlord shall have the right to
thereafter lease the Refusal Space to one or more tenants under one or more
leases containing the terms substantially set forth in the Proposal and Tenant’s
Right of First Refusal with respect to the Refusal Space shall be deemed forever
waived.

 

(d)If Tenant timely exercises its right to lease the Refusal Space: (a) Tenant’s
lease of the Refusal Space shall commence upon the later of: (i) the date of
availability specified in Landlord’s Notice; or (ii) the date upon which the
prior occupant (“Prior Occupant”) of the Refusal Space physically vacates and
surrenders possession of the Refusal Space; (b) the term of Tenant’s lease of
the Refusal Space shall be the same period as set forth in the Proposal; and (c)
except as set forth in the Proposal to the contrary, Tenant shall lease such
Refusal Space under all of the terms and conditions of this Lease except that
Tenant shall take the Refusal Space in “AS IS” condition, and Landlord shall
have no obligation to make any improvements or alterations to the Refusal Space
or





30

--------------------------------------------------------------------------------

 



provide any tenant improvement allowance. Landlord and the tenant proposing to
lease the Refusal Space shall not be precluded from making changes to the
Proposal during lease negotiations so long as such changes are the result of
arm’s-length negotiations between Landlord and such prospective tenant and not
the result of bad faith and collusion insofar as Tenant’s interests are
concerned, and so long as the changes do not substantially alter the terms set
forth in the Proposal. Provided Landlord has complied with the terms of the
following sentence, Landlord will have no liability to Tenant if Landlord does
not deliver or does not timely deliver the Refusal Space to Tenant. Landlord
will promptly commence and diligently pursue obtaining possession of the Refusal
Space (including by initiating legal proceedings) so that Landlord can timely
deliver the Refusal Space to Tenant; provided, however, if Landlord has not
delivered possession of the Refusal Space to Tenant within 6 months after the
commencement date set forth in the Proposal, Tenant’s sole remedy shall be to
terminate Tenant’s election to lease the Refusal Space by notifying Landlord in
writing within 30 days after the expiration of such 6-month period. Nothing
herein contained shall obligate Landlord to make any payment to the Prior
Occupant in order to entice the Prior Occupant to physically vacate and
surrender possession of the Refusal Space. Landlord shall determine the exact
location of any demising walls for the Refusal Space.

 

31.ROOF RIGHTS.  

 

(a)At Tenant’s sole cost and expense, Tenant (but not any subtenant) shall have
access to the roof of the Building in designated areas mutually agreed upon for
the purpose of installation of Tenant’s Supplemental HVAC and associated wiring
(collectively, the “Roof Equipment”) provided: (i) the Roof Equipment does not
impact Landlord’s roof warranty; (ii) the Roof Equipment complies with all
applicable Laws; (iii) Tenant obtains Landlord’s prior written consent thereto,
not to be unreasonably withheld, conditioned or delayed, including without
limitation approval of (1) the placement of the Roof Equipment, (2) any roof
penetrations, (3) an elevation or representational drawing of what the Roof
Equipment will look like when mounted to the roof of the Building, and (4) a
specific scope of work from Tenant’s contractor; and (iv) Tenant removes the
Roof Equipment and restores the roof to its original condition prior to the
Surrender Date. The Roof Equipment is deemed Tenant’s Property and shall be for
the sole benefit of Tenant and Landlord, relate specifically to Tenant’s use of
the Premises, and not be used as a switching station, amplification station, or
by other tenants or third parties. Tenant is solely responsible for all costs
associated with the installation, maintenance, and removal of the Roof
Equipment.

 

(b)Tenant shall make a request for approval of the Roof Equipment by submission
of specific plans and specifications for the work to be performed. Landlord
shall respond in writing within 15 business days after receipt of the same,
advising Tenant of approved contractors and those portions of the work that are
acceptable and disapproving those portions of the work that are, in Landlord’s
judgment, reasonably exercised, unacceptable and with respect to the plans,
specifically detailing the nature of Landlord’s objection.

 

(c)Tenant shall be solely responsible for all damages caused by the Roof
Equipment, the removal of the Roof Equipment, and the restoration of the roof
prior to the Surrender Date to substantially the same condition as existed prior
to the installation of the Roof Equipment, reasonable wear and tear excepted,
unless directed in writing by Landlord otherwise. Landlord shall be named as an
additional insured on all Tenant insurance relating to the Roof Equipment. All
installation, repair, replacement, and modification of the Roof Equipment shall
be coordinated with Landlord, use only contractors approved in writing by
Landlord, and be in accordance with all applicable Laws and the rules and
regulations set forth in this Lease.

 

(d)Notwithstanding anything to the contrary in this Lease, if in connection with
Tenant’s Supplemental HVAC Tenant requests penetrations through leasable area of
the Building not comprising part of the Premises, Landlord may condition consent
to such penetrations on the parties entering into an amendment to this Lease
whereby the rentable square footage of the Premises is increased by the rentable
square footage of the areas used for such penetrations, and all computations
made under this Lease based upon or affected by the rentable square footage of
the Premises will be recomputed to reflect such measurement.

 

32.GENERATOR.  Subject to the terms of this paragraph and to the extent allowed
by right by applicable governmental authorities, Tenant shall have the right to
install and maintain an emergency generator outside of the Building in a
location mutually acceptable to the parties, together with such service lines as
are necessary to cause such emergency generator to service the Premises (the
generator and the service lines, the “Generator”). Tenant shall deliver to
Landlord detailed plans and specifications for the Generator (including the





31

--------------------------------------------------------------------------------

 



proposed location and screen wall design) and a copy of Tenant’s contract for
installing the Generator, which plans and specifications and contract shall be
subject to Landlord’s approval, not to be unreasonably withheld, conditioned or
delayed. Tenant shall pay all costs of purchase, installation, maintenance,
replacement, governmental inspection, permitting, insurance, cleanup and
operation of the Generator. Tenant shall not use the Generator in a manner that
will unreasonably interfere with Landlord’s and/or any current or future
tenant’s use of the Project. Tenant is hereby granted such nonexclusive
easements and licenses as are reasonably necessary for: (i) use of any Building
shafts required to install the electrical wiring for the Generator; and (ii)
access to the Generator at all reasonable times and in emergencies. The
Generator shall be connected to the Premises by electrical wiring, the
installation of which shall be performed by Tenant’s contractor, at Tenant’s
expense. Tenant shall be responsible for procuring all licenses and permits
required for the installation, use or operation of the Generator, and Landlord
makes no representations or warranties regarding the permissibility or the
permitability of the Generator under applicable Laws. Upon Landlord’s written
approval of the plans and specifications and of the installation contract for
the Generator, the Generator shall be installed by Tenant using a contractor
reasonably acceptable to Landlord. Tenant shall cause the Generator to be
constructed, installed, maintained, and operated: (a) in compliance with all
applicable Laws and in accordance with the Building rules and regulations
including those promulgated by Landlord pertaining to construction at the
Building by third-party contractors; and (b) so as not to adversely affect or
impact the structural, communications or other systems of or serving the
Building. Upon installation of the Generator, Tenant shall furnish Landlord with
an “as built” drawing of the Generator certified by Tenant’s architect or such
other professional as Landlord shall reasonably approve. On or prior to the
expiration or earlier termination of the Term or Tenant’s right to possession of
the Premises, Tenant shall remove the Generator and related wiring and other
equipment associated therewith, repair any damage caused by such removal, and
restore the area to the condition existing prior to the date the Generator was
installed, reasonable wear and tear and damage by casualty or condemnation
excepted. Tenant shall pay Landlord within 30 days after demand by Landlord any
reasonable increase(s) in Landlord’s insurance premium(s) attributable to the
Generator. Tenant shall maintain the Generator and any related equipment in a
clean and safe manner throughout the Term. In addition, all repairs to the
Building and/or the Property made necessary by reason of the installation,
maintenance and operation of the Generator shall be Tenant’s expense. Any
operation of the Generator for testing or upkeep purposes shall be conducted
only at times not falling within the normal hours of operation of the Building.
Tenant shall immediately take all actions necessary to properly remediate any
spillage or leak of fuel from the Generator, and shall promptly furnish Landlord
with a copy of any notice received from any governmental authority relating to
any claimed spillage or leak of fuel. Tenant’s indemnification obligations set
forth in the Lease with regard to the Premises shall also apply to the
Generator. 





32

--------------------------------------------------------------------------------

 



[SIGNATURES ON FOLLOWING PAGE]

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease under seal as of
the day and year first-above stated.

 

LANDLORD:

TENANT:

G&I VII ENCINO TRACE II LP, a Delaware limited
partnership

MIRNA THERAPEUTICS, INC.

 

 

 

By: G&I VII Encino Trace GP LLC, a Delaware limited
liability company, its general partner

By:   /s/ Paul Lammers                                               
Name:  Paul Lammers, MD, MSc
Title:  President & CEO
Date:

 

By:  G&I VII Encino Trace GP LLC, a Delaware limited
liability company, its general partner

 

 

 

 

 

         By:  G&I VII Austin Office LLC, a Delaware limited
liability company, its sole member

 

 

 

 

 

 

 

 

                 By:  /s/ William D. Redd                                  

 

 

                 Name: William D. Redd

 

 

                 Title: Executive Vice President and Senior
                 Managing Director

 

 

                 Date:

 

 

 

 

 

 

 

 

Exhibits:

 

Exhibit A:

Location Plan of Premises

Exhibit B:

Form of COLT

Exhibit C:

Leasehold Improvements

Exhibit D:

Rules and Regulations

Exhibit E:

Form of LOC

Exhibit F:

Austin Energy Green Building Requirements

Exhibit G:

Subordination, Non-Disturbance and Attornment Agreement

 

 

 

 



33

--------------------------------------------------------------------------------

 

 

Picture 1 [mirn20160630ex1017afb72001.jpg]

Tenant: Mirna Therapeutics, Inc.

Premises: Encino Trace, Building II, Suite 100

 

EXHIBIT A

LOCATION PLAN OF PREMISES (NOT TO SCALE)

 

Picture 3 [mirn20160630ex1017afb72002.jpg]

 

 

 

 



A-1

--------------------------------------------------------------------------------

 



EXHIBIT B

FORM OF COLT

 

CONFIRMATION OF LEASE TERM

 

THIS CONFIRMATION OF LEASE TERM (“COLT”) is made as of __________________
between __________________ (“Landlord”) and __________________ (“Tenant”).

1.Landlord and Tenant are parties to that certain lease dated __________ (“Lease
Document”), with respect to the premises described in the Lease Document, known
as Suite _____ consisting of approximately _____ rentable square feet
(“Premises”), located at _________________________.

2.All capitalized terms, if not defined in this COLT, have the meaning give such
terms in the Lease Document.

3.Tenant has accepted possession of the Premises in their “AS IS” “WHERE IS”
condition and all improvements required to be made by Landlord per the Lease
Document have been completed.

4.The Lease Document provides for the commencement and expiration of the Term of
the lease of the Premises, which Term commences and expires as follows:

a.Commencement of the Term of the Premises:  __________

b.Expiration of the Term of the Premises:  __________

5.The required amount of the Security Deposit and/or Letter of Credit per the
Lease Document is $__________.  Tenant has delivered the Security Deposit and/or
Letter of Credit per the Lease Document in the amount of $__________.

6.The Building Number is __________ and the Lease Number is __________.  This
information must accompany every payment of Rent made by Tenant to Landlord per
the Lease Document.

 

 

 

TENANT:

    

LANDLORD:

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 



B-1

--------------------------------------------------------------------------------

 



EXHIBIT C

LEASEHOLD IMPROVEMENTS

 

This Exhibit  C-Leasehold Improvements (this “Exhibit”) is a part of the Lease
to which this Exhibit is attached. Capitalized terms not defined in this Exhibit
shall have the meanings set forth for such terms in the Lease.

 

1.Definitions.

1.1“Architect” means the licensed architect engaged by Tenant, subject to
Landlord’s reasonable approval, to prepare the Architectural Plans. The
Bommarito Group, Inc. is deemed approved by Landlord.

1.2“Architectural Plans” means complete, Permittable and accurate to industry
standards architectural working drawings and specifications for the Leasehold
Improvements prepared by the Architect including all architectural dimensioned
plans showing wall layouts, wall and door locations, power and telephone
locations and reflected ceiling plans and further including elevations, details,
specifications and schedules according to accepted AIA standards.

1.3“Building Standard” means the quality and quantity of materials, finishes,
ways and means, and workmanship specified from time to time by Landlord as being
standard for leasehold improvements at the Building or for other areas at the
Building, as applicable.

1.4“Central Systems” means any Building system or component within the Building
core servicing the tenants of the Building or Building operations generally
(such as base building plumbing, electrical, heating, ventilation and air
conditioning, fire protection and fire alert systems, elevators, structural
systems, building maintenance systems or anything located within the core of the
Building or central to the operation of the Building).

1.5“Construction Costs” means all costs in the permitting, demolition,
construction, acquisition, and installation of the Leasehold Improvements,
including, without limitation, contractor fees, overhead and profit, and the
cost of all labor and materials supplied by Contractor, suppliers, independent
contractors, and subcontractors arising in connection with the Leasehold
Improvements.

1.6“Contractor” means the general contractor selected by Tenant in accordance
with the terms of this Exhibit to construct and install the Leasehold
Improvements, subject to Section 3.1.

1.7“Improvement Allowance” means an amount equal to the product of $80.00
multiplied by the total rentable square footage of the Premises, which product
equals $1,886,240.00.

1.8“Improvement Costs” means the sum of: (i) the Planning Costs; (ii) the
Construction Costs; and (iii) Landlord’s Fee.

1.9“Landlord’s Designer” means the architect, space planner, or engineer, if
any, engaged by Landlord to review the Plans for the Leasehold Improvements as
contemplated by Section 2 below.

1.10“Landlord’s Fee” means a fee in the amount of 2% of the Construction Cost up
to a maximum amount of $40,000.00.

1.11“Leasehold Improvements” means the improvements, alterations, and other
physical additions to be made or provided to; constructed, delivered or
installed at, or otherwise acquired for, the Premises in accordance with the
Plans, or otherwise approved in writing by Landlord or paid for in whole or in
part from the Improvement Allowance. Any provision of this Exhibit to the
contrary notwithstanding, the Leasehold Improvements shall not include Tenant’s
Equipment. Tenant shall cause all Leasehold Improvements to comply with the
Encino Trace Tenant Building Standards Agreement Pertaining to Austin Energy
Green Building Requirements, a copy of which is attached to the Lease as Exhibit
F.

1.12“MEP Engineer” means the engineer engaged by Tenant, subject to Landlord’s
reasonable approval, to prepare the MEP Plans.

 

 



C-1

--------------------------------------------------------------------------------

 



1.13“MEP Plans” means complete, Permittable and accurate to industry standards
mechanical, electrical and plumbing plans, schedules and specifications for the
Leasehold Improvements prepared by the MEP Engineer in accordance and in
compliance with the requirements of applicable building, plumbing, and
electrical codes and the requirements of any authority having jurisdiction over
or with respect to such plans, schedules and specifications, which are complete,
accurate, consistent, and fully coordinated with and implement and carry out the
Architectural Plans.

1.14“Permittable” means that the applicable plan meets the requirements
necessary to obtain a building permit from the county in which the Building is
located.

1.15“Planning Costs” means all costs related to the design of the Leasehold
Improvements including, without limitation, the professional fees of the
Architect and other professionals preparing and/or reviewing the Plans.

1.16“Plans” means the Architectural Plans together with the MEP Plans, copies of
all permit applications required for the Leasehold Improvements, all related
documents, and if applicable, the Structural Plans.

1.17“Structural Engineer” means the engineer engaged by Tenant, subject to
Landlord’s reasonable approval, to prepare the Structural Plans.

1.18“Structural Plans” means 100% fully coordinated and complete, Permittable,
and accurate structural plans, schedules and specifications, if any, for the
Leasehold Improvements prepared by the Structural Engineers in accordance and in
compliance with the requirements of any authority having jurisdiction over or
with respect to such plans, schedules and specifications, which are complete,
accurate, consistent, and fully coordinated with and implement and carry out the
Architectural Plans.

1.19“Substantial Completion” means the later of the date on which the Leasehold
Improvements have been completed except for punch list items as determined by
Landlord’s architect or space planner, and Tenant has obtained a certificate
permitting the lawful occupancy of the Premises issued by the appropriate
governmental authority.

1.20“Tenant’s Equipment” means any telephone, telephone switching, telephone,
data, and security cabling and systems, cabling, furniture, computers, servers,
Tenant’s trade fixtures, and other personal property installed (or to be
installed) by or on behalf of Tenant in the Premises.

2.Plans.

2.1Process. No later than 16 weeks after full execution and delivery of the
Lease and in any event prior to commencement of the Leasehold Improvements,
Tenant shall prepare and deliver to Landlord proposed Plans for Landlord’s
review, stamped for permit filing, together with any underlying detailed
information Landlord may reasonably require in order to evaluate the Plans. The
design of the Leasehold Improvements must be consistent with sound architectural
and construction practices in first-class office buildings comparable in size
and market to the Building and must utilize only Building Standard items. Within
10 business days after Landlord’s receipt of the Plans, Landlord shall notify
Tenant in writing as to whether Landlord approves or disapproves such Plans,
which approval shall not be unreasonably withheld, and may contain conditions.
If Landlord disapproves of the Plans, or approves the Plans subject to
modifications, Landlord shall state in its written notice to Tenant the reasons
therefor, and Tenant, upon receipt of such written notice, shall revise and
resubmit the Plans to Landlord for review and Landlord’s reasonable approval,
which approval shall not be unreasonably withheld. All design, construction, and
installation in connection with the Leasehold Improvements shall conform to the
requirements of applicable building, plumbing, and electrical codes and the
requirements of any authority having jurisdiction over, or with respect to, such
Leasehold Improvements. All reasonable third-party costs incurred by Landlord,
including the professional fees of Landlord’s Designer, in reviewing the Plans
shall be paid by Tenant to Landlord within 10 days after receipt by Tenant of a
statement of such costs. Landlord’s approval of the Plans is not a
representation that: (a)





C-2

--------------------------------------------------------------------------------

 



such Plans are in compliance with all applicable Laws; or (b) the Plans or
design is sufficient for the intended purposes. Tenant shall be responsible for
all elements of the design of the Plans (including, without limitation,
compliance with law, functionality of design, the structural integrity of the
design, the configuration of the Premises and the placement of Tenant’s
furniture, appliances and equipment), and Landlord’s approval thereof or of
Tenant’s plans therefor shall in no event relieve Tenant of the responsibility
for such design.

2.2Permit Application. Tenant shall deliver any and all Plans and all revisions
thereto to Landlord and obtain Landlord’s approval of same prior to submitting
any of such Plans for permits. Tenant shall promptly apply for and pay the cost
of obtaining all permits and certificates for the Leasehold Improvements upon
receiving Landlord’s approval of the Plans. Tenant agrees to pay for any charges
levied by inspecting agencies as such charges are levied in connection with the
Leasehold Improvements.

2.3Plan Changes. If there are any changes in the Leasehold Improvements or the
Plans from the work or improvements shown in the Plans as approved by Landlord,
each such change must receive the prior written approval of Landlord, and, in
the event of any such approved change in the Plans, Tenant shall, upon
completion of the Leasehold Improvements, furnish Landlord with an accurate “as
built” plan of the Leasehold Improvements as constructed (hard copy and
AutoCAD), which plans shall be incorporated into this Exhibit by this reference
for all intents and purposes.

2.4Tenant’s and Landlord’s Representative.  “Tenant’s Representative” means
[_____________], whose email address is [_____________]. “Landlord’s
Representative” means Bill Lindstrom, whose email address is
#############@bdnreit.com. Each party shall have the right to designate a
substitute individual as Tenant’s Representative or Landlord’s Representative,
as applicable, from time to time by written notice to the other. All
correspondence and information to be delivered to Tenant with respect to this
Exhibit shall be delivered to Tenant’s Representative, and all correspondence
and information to be delivered to Landlord with respect to this Exhibit shall
be delivered to Landlord’s Representative. Notwithstanding anything to the
contrary in the Lease, communications between Landlord’s Representative and
Tenant’s Representative in connection with this Exhibit may be given via
electronic means such as email without copies.

3.Performance of Leasehold Improvements.

3.1Selection of Contractor. Tenant shall inform Landlord of the general
contractors from whom Tenant desires to solicit bids for the Leasehold
Improvements. Each general contractor from whom Tenant desires to solicit a bid
and the terms of the selected contractor’s contract (the “Construction
Contract”) shall be subject to Landlord’s reasonable approval. The Contractor
shall contract for such work directly with Tenant, but shall perform such work
in coordination with Landlord’s operation of the Building. Tenant shall provide
Landlord with a list of all subcontractors the Contractor will use in connection
with the performance of the Leasehold Improvements as such subcontractors are
selected to assist in the performance of the Leasehold Improvements. Tenant’s
contractors and subcontractors shall work in harmony and shall not interfere
with labor employed by Landlord, or its contractors or subcontractors or by any
other tenant or their contractors.

3.2Construction in Accordance with Plans; Schedule. Tenant shall cause the
Leasehold Improvements to be performed by the Contractor substantially in
accordance with the approved Plans (including without limitation any Landlord
conditions on such approval), Laws, and Landlord’s rules and regulations for
construction, and sustainable guidelines and procedures. Within 30 days after
execution of the Construction Contract, Tenant shall provide Landlord with a
completed Sustainability Cost Detail Form, the form of which will be provided by
Landlord. Prior to commencement of the Leasehold Improvements, Tenant shall
provide Landlord with a schedule of the estimated dates and amounts for Tenant’s
requests for disbursement from the Improvement Allowance pursuant to Section 4.6
below (the “Draw Schedule”). If during completion of the Leasehold Improvements
there are any material changes to the dates or amounts on the Draw Schedule,
Tenant shall promptly notify Landlord with the specifics of the changes. Within
3 days after receipt of request therefor from time to time, Tenant shall provide
Landlord with an accounting of all costs incurred by or on behalf of Tenant in
connection with the Leasehold Improvements, and/or a certificate of the
percentage of completion from the Architect.

3.3Tenant’s Equipment. Tenant shall be solely responsible for the ordering and
time of ordering of Tenant’s Equipment. 





C-3

--------------------------------------------------------------------------------

 



3.4Building Standards.  Except to the extent that the Plans expressly provide
for the construction or installation of improvements, items, materials,
fixtures, finishes, quantities, specifications, etc. that are non-Building
Standard, Tenant will cause the Leasehold Improvements to be constructed or
installed to Building Standards or better.

3.5Fire-Life Safety; Central Systems. 

a.Any Leasehold Improvements relating to the Building fire and life safety
systems shall be performed by Landlord’s fire and life safety subcontractor, at
Tenant’s expense.

b.Neither Tenant nor any of its agents or contractors shall alter, modify, or in
any manner disturb any of the Central Systems.

4.Costs.

4.1Improvement Allowance.

a.Landlord shall provide the Improvement Allowance to Tenant in accordance with
the terms of this Exhibit. 

b.Except as may be expressly provided to the contrary in this Exhibit, the
Improvement Allowance shall be applied solely towards payment of the Improvement
Costs (specifically excluding furniture, fixtures, equipment, and/or data
cabling). 

c.If, as of the 18-month anniversary of the date on which the Lease is fully
executed and delivered, any portion of the Improvement Allowance remains
undisbursed, the Improvement Allowance shall be deemed reduced by such
undisbursed amount, and Landlord shall retain such undisbursed portion of the
Improvement Allowance which shall be deemed waived by Tenant and shall not be
paid to Tenant, credited against Rent, or applied to Tenant’s moving costs or
prior lease obligations.

d.By written notice to Landlord received prior to Substantial Completion and
Tenant’s occupancy of the Premises, Tenant shall have the right to increase the
Improvement Allowance by up to an additional $55.00 per rentable square foot in
the Premises (or a total of $1,296,790.00). If Tenant timely exercises such
right, the additional allowance amount requested by Tenant shall be referred to
herein as the “Additional Allowance”, and the Improvement Allowance shall be
deemed increased by the Additional Allowance. If Tenant timely exercises its
right to the Additional Allowance, then notwithstanding anything to the contrary
in the Lease: (i) Landlord shall amortize the Additional Allowance over 120
months on a straight-line basis with interest at 8%; (ii) from and after the
Fixed Rent Start Date, all of the monthly Fixed Rent amounts set forth in
Section 1(i) of the Lease shall be increased by such monthly amortized amounts
(the “Monthly Allowance Increase”); (iii) the Security Deposit shall be
increased by the Monthly Allowance Increase; (iv) within 30 days Tenant shall
provide Landlord with a new LOC in amount equal to the prior LOC amount plus the
Additional Allowance, after which Landlord shall return to Tenant the prior LOC;
and (iv) Landlord may prepare and deliver to Tenant an amendment to the Lease
(which amendment may be included as part of the COLT) reflecting the foregoing.
Tenant shall promptly execute and return to Landlord the amendment for
Landlord’s counter-signature, together with a check for 2 times the Monthly
Allowance Increase (representing the balance due for the Security Deposit and
prepaid Fixed Rent pursuant to Section 4(b) of the Lease). If Tenant fails to
execute or object to the amendment within 10 days of receipt, the amendment
shall be deemed accepted by Tenant.

4.2Tenant’s Payment Responsibility. Tenant shall be responsible for the full and
timely payment of all Improvement Costs. 

4.3Landlord’s Fee. Tenant agrees to pay Landlord’s Fee to Landlord as
compensation for Landlord’s management services in protecting Landlord’s
interest in the Building. Tenant shall pay the Landlord’s Fee to Landlord within
30 days after Landlord sends an invoice therefor to Tenant; provided, however,
at any time on or after the date Landlord approves the Plans, Landlord shall
have the right to deduct all or a portion of Landlord’s Fee from the Improvement
Allowance.





C-4

--------------------------------------------------------------------------------

 



4.4Excess Costs. To the extent that the Improvement Costs exceed the Improvement
Allowance, Tenant shall be solely responsible for payment of such excess amount.
Landlord shall only be obligated to make Improvement Allowance disbursements for
Improvement Costs then being paid in the ratio (not to exceed 1:1) that the
Improvement Allowance bears to the total Improvement Costs (as reasonably
determined from time to time by Landlord).

4.5Rent. If Tenant fails to make any payment when due under this Exhibit, such
failure shall be deemed a failure to make a Rent payment under the Lease.
Landlord shall have no obligation to make a disbursement from the Improvement
Allowance if, at the time such disbursement is to be made, there exists an Event
of Default or a condition which with notice and/or the passage of time would
constitute an Event of Default.

4.6Disbursement of Improvement Allowance.

a.Subject to the terms of this Exhibit, Landlord shall disburse the Improvement
Allowance to Tenant for payment or reimbursement to Tenant, as the case may be,
of the Improvement Costs for work in place (but not for costs arising from an
Event of Default or from any facts or circumstances that could become an Event
of Default, such as legal fees or bonding costs arising in connection with a
mechanic’s lien placed on the Premises or Tenant’s interest therein). Landlord
shall have the right to make Improvement Allowance disbursements to any party
for whom Tenant has requested a disbursement or, following the occurrence of an
Event of Default, directly to the Contractor.

b.Landlord shall be entitled to withhold from any requested disbursement for
payment under the Construction Contract a retainage equal to the greater of the
retainage set forth in the Construction Contract or 10% of amount due under the
Construction Contract (the “Retainage”). 

c.Any provision of this Exhibit to the contrary notwithstanding, Tenant agrees
that Landlord shall not be obligated to make a disbursement from the Improvement
Allowance unless the following conditions have been satisfied or waived in
writing by Landlord:  

(i)Landlord shall not be obligated to disburse funds for materials stored
off-site.

(ii)With respect to amounts payable under the Construction Contract or any other
contract under which a mechanic’s or materialmen’s lien could arise (as
reasonably determined by Landlord), Landlord shall have received from Tenant a
request for payment, which request includes: (A) a copy of a certificate signed
by the Architect certifying the then-percentage completion of the Leasehold
Improvements, and approving payment of an amount at least equal to the amount
set forth in Tenant’s request for payment; (B) a submission by the Architect of
AIA forms G-702 and G-703, or substantially similar forms (Landlord and Tenant
agree that the retainage set forth in such forms is one and the same as the
Retainage set forth above and that there will not be a separate or an additional
retainage under such forms); (C) as applicable, proof of payment; and (D)
conditional (subject only to payment)

(iii)releases of liens from the Contractor and any other relevant contractor or
subcontractor for work for which Tenant requests a disbursement (collectively,
the “Lien Waivers”). 

(iv)Provided Landlord has received a disbursement request from Tenant, together
with the other items, certifications, Lien Waivers, etc. required under this
Exhibit in connection with such disbursement on or before the 15th day of a
month, Landlord shall make such disbursement not later than the last day of the
following month. Landlord shall not be required to make more than 1 disbursement
from the Improvement Allowance during any 30-day period.

(v)Landlord shall have inspected and approved the Leasehold Improvements
performed for which disbursement has been requested, such approval not to be
unreasonably withheld. 





C-5

--------------------------------------------------------------------------------

 



(vi)Landlord shall have no obligation to make a disbursement from the
Improvement Allowance to the extent that there exists any unbonded lien against
the Building or the Premises or Tenant’s interest therein (including the cost to
bond over the lien to the reasonable satisfaction of Landlord, plus Landlord’s
reasonable attorneys’ fees) by reason of work done, or claimed to have been
done, or materials supplied, or claimed to have been supplied, to or for Tenant
for the Premises, or if the conditions to advances of the Improvement Allowance
are not satisfied. Landlord shall notify Tenant in writing of the reasons that
Landlord disputes disbursing any portion of the Improvement Allowance. Landlord
shall withhold only such amounts as Landlord disputes in good faith and only
such amounts as Landlord deems reasonably necessary to protect Landlord’s
interests. Landlord shall have no obligation to disburse any portion of the
Improvement Allowance for the payment of any bond premiums required of Tenant
under this Exhibit in connection with any liens filed or sought in connection
with the Leasehold Improvements.

(vii)The Retainage shall be disbursed to Tenant 30 days after Substantial
Completion of the Leasehold Improvements; provided, however, in no event shall
the Retainage be disbursed to Tenant until such time as Tenant has complied with
the requirements set forth in Section 3.2 and Section 5.3 hereof and the cost to
correct punch list items would be less than $10,000.

(viii)With respect to Planning Costs incurred by Tenant, Landlord shall disburse
to Tenant the amount requested by Tenant (not to exceed the Improvement
Allowance, and subject to any limitations on soft cost disbursements set forth
elsewhere in this Exhibit) within 30 days after Landlord receives a disbursement
request from Tenant, which request shall include a reasonably detailed invoice
from the professional for whom the disbursement is sought and a certification
from Tenant that such professional has satisfactorily performed his/her or its
services for which the disbursement is sought.

(ix)There shall exist no Event of Default and no condition which with notice
and/or the passage of time would constitute an Event of Default.

4.7Inspection of Leasehold Improvements. Landlord reserves the right to inspect
and to be present during the performance of the Leasehold Improvements solely
for the purpose of protecting Landlord’s interest in the Building, but Landlord
will have no obligation to so inspect or be present and, if Landlord elects to
so inspect, or to be present during the performance of all or any portion of the
Leasehold Improvements, neither such inspection nor such presence shall give
rise to any liability by Landlord to Tenant or to any other person or entity.

5.Landlord’s Work and Rules for Work. 

5.1Landlord’s Work Complete.  Tenant accepts the Premises in “AS IS” condition.
Landlord shall have no obligation under the Lease, this Exhibit, or otherwise to
make any improvements (including, without limitation, to perform any demolition)
to the Premises or to deliver, provide or install any materials in, to, or at
the Premises.

5.2Conditions to Disbursement of Retainage. Prior to Landlord’s disbursement of
any portion of the Retainage, Tenant, at Tenant’s expense, shall:

a.furnish evidence reasonably satisfactory to Landlord that the Leasehold
Improvements have been paid for in full (other than any Leasehold Improvements
to be paid for with the Retainage), that any and all liens therefor that have
been or might be filed have been discharged of record (by payment, bond, order
of a court of competent jurisdiction, or otherwise) or waived, and that no
security interests relating to the Leasehold Improvements are outstanding and
provide final Lien Waivers for all work that has been paid for and conditional
(only on payment) lien waivers for any work not yet paid;

b.furnish to Landlord a copy of the Certificate of Occupancy and all other
certifications and approvals with respect to the Leasehold Improvements that may
be required from any governmental authority and/or any board or fire
underwriters or similar body for the use and/or occupancy of the Premises;

c.furnish to Landlord proof of the insurance required by the Lease;





C-6

--------------------------------------------------------------------------------

 



d.furnish an affidavit from the Architect certifying that the Leasehold
Improvements have been completed substantially in accordance with the Plans; and

e.provide Landlord with the opportunity to inspect the Premises so that Landlord
can be reasonably satisfied that Substantial Completion occurred in accordance
with the Plans.

5.3Additional Deliveries. Within 10 business days after Substantial Completion,
Tenant, at Tenant’s expense, shall furnish Landlord with:

a.1 set of reproducible “as built” blueprints of the Premises, together with
CAD/REVIT files;

b.an HVAC air balancing report reasonably satisfactory to Landlord;

c.copies of all guaranties and/or warranties; and

d.copies of all O&M information, manuals, etc.

5.4Interference with Others. Tenant will make reasonable efforts not to
materially obstruct or materially interfere with the rights of, or otherwise
materially disturb or injure, other tenants of the Building during the
performance of the Leasehold Improvements.

5.5Rules and Regulations for Construction. Tenant shall cause the Contractor and
each of the Contractor’s subcontractors to adhere to the rules and procedures
set forth in Exhibit C-1 attached hereto.

5.6Insurance. Tenant shall cause the Contractor, at no cost to Landlord, to
maintain and keep in full force and effect, the insurance required under Exhibit
C-2, with such companies, and in such form and amounts as Landlord may
reasonably require. Tenant shall, at no cost to Landlord, maintain and keep in
full force and effect, the insurance required of Tenant under the Lease and this
Exhibit. Prior to commencement of construction of the Leasehold Improvements,
Landlord shall be provided with copies of insurance certificates indicating
coverages as required by Exhibit C-2, are in full force and effect, and a copy
of the executed Construction Contract.  

 



C-7

--------------------------------------------------------------------------------

 



EXHIBIT C-1

CONTRACTOR REQUIREMENTS

A.General

1.No work shall be commenced until the property management office is furnished
with copies of all required permits for such work.

2.All demolition, removal or other types of work, which may inconvenience other
tenants or disturb building operations, must be scheduled and performed before
or after normal working hours. The property management office shall be notified
at least 24 hours prior to commencement of such work.

3.All fire alarm testing must be performed after normal working hours.

B.Prior to commencement of Leasehold Improvements

1.Tenant shall deliver to Landlord, for Landlord’s approval, which will not be
unreasonably withheld, a list of all the contractors and subcontractors who will
be performing the work.    

2.The Contractor must obtain a performance and payment bond for the project.
Bonding companies shall be licensed in the jurisdiction in which the Building is
located. The bond premium shall be included in all bids. Bond form and agent
shall be submitted for Landlord review prior to construction start. 

3.Tenant shall deliver to Landlord 2 complete sets of permit plans and
specifications properly stamped by a registered architect or professional
engineer and shall deliver to Landlord any and all subsequent revisions to such
plans and specifications.

4.It is Tenant’s responsibility to obtain approval of plans and required permits
from jurisdictional agencies. Tenant must submit copies of all approved plans
and permits to the property management office and post the original permit on
the Premises prior to commencement of any work. All work performed by a
contractor or subcontractor shall be subject to Landlord’s inspection.

C.Requirements and Procedures

1.At such time as other tenants shall occupy the Building, core drilling or
cutting shall be permitted only between the hours of 7:00 p.m. and 7:00 a.m.
Monday through Friday and 4:00 p.m. on Saturday through 7:00 a.m. on Monday. All
core drilling/cutting must be approved by the Base Building structural engineer.
X-rays of areas may be required at Landlord’s engineer’s discretion. The
property management office must be notified at least 24 hours prior to
commencement of such work.

2.Prior to the initiation of any construction activity in the Building, Tenant
shall make arrangements for use of the loading dock and elevators with the
property management office. Upon initiation of construction activity in the
Building, Tenant shall make arrangements for use of the loading dock and
elevators with the property management office 48 hours in advance.
Notwithstanding the foregoing, Tenant shall not have a priority over future
tenants and/or their contractors in the use of the elevators and loading dock.
No material or equipment shall be carried under or on top of the elevators. If
the building manager deems an elevator operator is required, such operator shall
be provided by the general contractor at the general contractor’s expense.

3.Tie-in of either fire alarm or sprinkler/fire suppression systems shall not
occur until all other work related to such systems has been completed.

 



C-1-1

--------------------------------------------------------------------------------

 



4.If a shutdown of risers and mains for electric, HVAC, sprinkler, fire
protection, and plumbing work is required, work shall be scheduled with 24-hour
advance notice. Drain downs or fill-ups of the sprinkler system or any other
work to the fire protection system which may set off an alarm, must be
accomplished between the hours of 7:00 p.m. and 7:00 a.m. Monday through Friday
and 4:00 p.m. on Saturday through 7:00 a.m. on Monday.

5.The general contractor must:

a.Properly supervise construction on the Premises at all times.

b.Police the job at all times, continually keeping the Premises and Project
orderly. All Tenant materials are to be reasonably neatly stacked.

c.Maintain cleanliness and protection of all areas, including elevator and
lobbies.

d.Distribute I.D. badges, provided by Landlord, to all construction workers. Any
construction worker without a valid badge will be escorted from the building.
I.D. badges will be changed at the discretion of the property management office.

e.If other tenants occupy the building, provide the property management office
with a list of those who are expected on the job after hours or during a
weekend. Tenant shall use its best efforts to submit such list by noon on the
day in which after hours work is scheduled.

f.Arrange for telephone service if necessary. The property management and
security telephones will not be available for use by contractors.

g.Block off supply and return grills, diffusers and ducts to keep dust from
entering into the Building air system.

h.Avoid and prevent the disturbance of other tenants.

i.Tenant’s contractors and subcontractors may only park in parking areas at the
Project specifically designated by Landlord. 

6.If Tenant’s general contractor is negligent in any of its responsibilities,
Landlord shall give Tenant notice of such negligence and a reasonable
opportunity to cure such negligence (except in the case of emergencies or
potential harm to persons or damage to property), at Tenant’s sole expense. If
Tenant fails to cure timely such negligence, Landlord may elect to correct the
same and Tenant shall be charged for the corrective work.

7.All equipment and material installation must be equal to the standards of
workmanship and quality established for the Building.

8.Upon completion of the work, Tenant shall submit to the property management
office properly executed forms or other documents indicating approval by all
relevant agencies of the local government having jurisdiction over the Building
whose approval is required for Tenant’s use and occupancy of the Premises.

9.Tenant shall submit to the property management office a final “as-built” set
of drawings, together with CAD/REVIT files, showing all items of work in full
detail.

10.Contractors who require security for the Premises during construction shall
provide same at their sole expense. Landlord will not be liable for any stolen
items from Tenant’s work area. It is suggested that the contractor and
subcontractors use only tools and equipment bearing an identification mark
denoting the contractor and subcontractor’s name.





C-1-2

--------------------------------------------------------------------------------

 



11.All contractors/subcontractors/employees will enter and exit through the
loading dock area, and use the freight elevator. Building passenger elevators
may not be used.

12.Prior to the commencement of construction, Landlord and Tenant will inspect
the Building, and Tenant will prepare and deliver to Landlord a memorandum
setting forth any pre-construction damages to the Building. Any damage caused by
the contractor to existing work of others shall be repaired or replaced at the
sole cost and expense of the contractor to Landlord’s satisfaction.

13.The contractor shall be responsible for the protection of finished surfaces
of public areas (floors, walls, ceiling, etc.).

14.Contractors will be permitted to use restroom facilities only on the floors
on which construction services are being provided. Any damages to these
facilities will be repaired by the contractor at its sole cost and expense.
Landlord will provide no janitorial services to such restrooms.

15.Tenant shall pay all utility costs after the delivery of the Premises to
Tenant, and during any construction period. If required by Landlord at any time
during the completion of the Leasehold Improvements, Tenant shall install, at
Tenant’s sole cost and expense, electric submeters on each floor of the
Premises. All electric power to Tenant’s contractor and subcontractors’ tools
shall be powered through such submeters. Tenant shall pay Landlord for use of
such electric power within 10 days after written demand. If Tenant requests that
Landlord provide central heating or air conditioning, Tenant shall be charged
the then-prevailing hourly rate for such central heating or air conditioning
service.

16.The contractor must arrange to have freight or stock received by its own
forces. Contractors and subcontractors are required to submit to the property
management office a written request for dock space for offloading materials
and/or equipment required to construct Tenant’s space. All requests are to
include the name of the supplier/hauler, time of expected arrival and departure
from Landlord’s dock facility, name of contractors and subcontractors designated
to accept delivery, and the location that the materials/equipment will be
transported by the contractor/subcontractor. Disregard for this requirement will
result in those vehicles being moved at the vehicle owner’s expense. Under no
circumstances will a vehicle be parked and left in the loading dock. The
contractor must provide for storage and removal of all trash at the contractor’s
expense. The contractor is not allowed to use the building trash dumpster under
any circumstances. Any building materials left in loading dock, service
corridor, stairwell, garage, on the site, etc. will be removed from the Project
at the contractor’s expense. Upon delivery of materials to the loading dock,
tools, supplies, equipment, etc., the transport vehicle must be removed from the
loading dock prior to the materials being carried to the worksite. 

 



C-1-3

--------------------------------------------------------------------------------

 



EXHIBIT C-2

INSURANCE REQUIREMENTS

The Contractor shall, throughout the duration of any contract or any work
authorized under purchase order, at its expense, carry and from time to time
renew worker’s compensation insurance, and commercial general liability
insurance in the amount of $5,000,000, single limit covering both bodily injury
and property damage, including any indemnity and hold harmless clause Landlord
may reasonably require, in such amounts Landlord may approve. An insurance
certificate in the customary form, naming Landlord and Landlord’s property
manager as additional insureds and evidencing that premiums therefor have been
paid, shall be delivered to Landlord simultaneously with the execution of any
contract and prior to performing any work authorized under a purchase order and
within 15 days prior to expiration of such insurance a like certificate shall be
delivered to Landlord evidencing the renewal of such together with evidence
satisfactory to Landlord of payment of the premium. All certificates must
contain a provision that if such policies are canceled or changed during the
periods of coverage as stated therein, in such a manner as to affect this
certificate, written notice will be mailed to Landlord by registered mail 10
days prior to such cancellation or change.

 



C-2-1

--------------------------------------------------------------------------------

 



 

EXHIBIT C-3

BASE PREMISES CONDITION

 

 

BASE PREMISES CONDITION

 

“Base Premises Condition” shall mean the condition of the Premises completed
with the following improvements, all of which shall be completed by Landlord’s
sole cost and expense, in the Premises prior to the Commencement Date of the
Lease:

1.Core walls and ground elevator lobby areas completed to Building Standard
condition for public areas.

2.Broom clean unfinished concrete floors throughout the Premises, completed to a
tolerance of ¼ inch per 10 feet.

3.A capacity of five (5) watts per square foot of Rentable Floor for low voltage
electrical consumption (120/208 volts) and one (1) one watt per square feet of
Rentable Floor Area for lighting (277/480 volts) will be available at one
location on each floor.

4.Men’s and women’s restroom facilities with Building Standard finishes located
on each floor which the Premises are located, completed in accordance with
applicable code.

5.Fan powered heat boxes installed at Building perimeter with VAVs and Building
core areas.

6.Sprinkler risers and main loop on each floor with sprinkler heads turned up at
a ratio of 1 per 225 square feet.

7.Exit lights and fire alarms as required by code for Shell Building.

8.Sound insulation at core.

9.Building Standard doors of 9’-0” x 3’ x 0” at core doors.

10.Building Standard stairwells between all floors completed.

11.Building Standard passenger elevators sufficient to provided passenger and
freight service to the Premises.

12.Access at core to domestic cold water, waste and vent systems.

13.Four (4) Building Standard drinking fountains per floor.

14.Building Standard telephone closets and telephone boards installed two (2)
per each floor and finished in sheetrock.

15.All interior walls taped and bedded.

 

 



C-3-1

--------------------------------------------------------------------------------

 



EXHIBIT D

RULES AND REGULATIONS

 

 

 

 

RULES AND REGULATIONS

 

1.           Sidewalks, entrances, passages, elevators, vestibules, stairways,
corridors, halls, lobby, and any other part of the Building shall not be
obstructed or encumbered by Tenant or used for any purpose other than ingress or
egress to and from the Premises. Landlord shall have the right to control and
operate the common portions of the Building and exterior facilities furnished
for common use of the Building’s tenants (such as the eating, smoking, and
parking areas) in such a manner as Landlord deems appropriate.

2.           No awnings or other projections may be attached to the outside
walls of the Building without the prior written consent of Landlord. All drapes
and window blinds shall be of a quality, type, design, and color, and attached
in a manner approved in writing by Landlord.

3.           No showcases, display cases, or other articles may be put in front
of or affixed to any part of the exterior of the Building, or placed in hallways
or vestibules without the prior written consent of Landlord. All supplies shall
be kept in designated storage areas. Tenant shall not use or permit the use of
any portion of the Project for outdoor storage. No mats, trash, or other objects
may be placed in the public corridors, hallways, stairs, or other common areas
of the Building.

4.           Restrooms and other plumbing fixtures shall not be used for any
purposes other than those for which they were constructed, and no debris,
rubbish, rags, or other substances may be thrown therein. Only standard toilet
tissue may be flushed in commodes. All damage resulting from any misuse of these
fixtures shall be the responsibility of the tenant who, or whose employees,
agents, visitors, clients, or licensees, caused such damage. Bathing and
changing of clothes is permitted only in designated shower/locker facilities,
and is not permitted in restrooms.

5.           Tenant shall not, without the prior written consent of Landlord,
mark, paint, drill into, bore, cut, string wires, or in any way deface any part
of the Premises or the Building except for the reasonable hanging of decorative
or instructional materials on the walls of the Premises. Tenant shall remove
seasonal decorations that are visible outside of the Premises within 30 days
after the end of the applicable season.

6.           Tenant shall not construct, install, maintain, use, or operate in
any part of the Project any electrical device, wiring, or other apparatus in
connection with a loud speaker system or other sound/communication system that
may be heard outside the Premises.

7.           No bicycles, mopeds, skateboards, scooters, or other vehicles may
be brought into, used, or kept in or about the Building or in the common areas
of the Project other than in locations specifically designated thereof. No
animals or pets of any kind (other than a service animal performing a specified
task), including without limitation fish, rodents, and birds, may be brought
into, used, or kept in or about the Building. Rollerblading and roller skating
is not permitted in the Building or in the common areas of the Project.

8.           Tenant shall not cause or permit any unusual or objectionable odors
to be produced upon or permeate from the Premises.

9.           No space in the Project may be used for the manufacture of goods
for sale in the ordinary course of business, or for sale at auction of
merchandise, goods, or property of any kind.

10.         Tenant shall not make any unseemly or disturbing noises, or disturb
or interfere with the occupants of the Building or neighboring buildings or
residences by voice, musical instrument, radio, talking machines, whistling,
singing, lewd behavior, or in any other way. All passage through the Building’s
hallways, elevators, and main lobby shall be conducted in a quiet, businesslike
manner. Tenant shall not commit or

 



D-1

--------------------------------------------------------------------------------

 



suffer any waste upon the Premises, the Building or the Project, or any
nuisance, or do any other act or thing that may disturb the quiet enjoyment of
any other tenant in the Building or Project.

11.         Tenant shall not throw anything out of the doors, windows, or down
corridors or stairs of the Building.

12.         Tenant shall not place, install, or operate in the Premises or in
any part of the Project, any engine, stove, machinery, or electrical equipment
not directly related to its business, including without limitation space
heaters, coffee cup warmers, and small refrigerators, conduct mechanical
operations, cook thereon or therein, or place or use in or about the Premises or
the Project any explosives, gasoline, kerosene oil, acids, caustics, canned
heat, charcoal, or any other flammable, explosive or hazardous material, without
the prior written consent of Landlord. Notwithstanding the foregoing, Tenant
shall have the right to install and use a coffee machine, microwave oven,
toaster, ice maker, refrigerator, and/or vending machine in compliance with all
applicable Laws in a kitchen or break room designated as such by Landlord,
provided Tenant shall use only stainless steel braided hoses. All supply
waterlines shall be of copper (not plastic) tubing.

13.         No smoking (including without limitation of cigarettes, cigars, and
e-cigarettes) is permitted anywhere in the Premises, the Building, or the
Project, including but not limited to restrooms, hallways, elevators, stairs,
lobby, exit and entrance vestibules, sidewalks, and parking lot areas, provided
smoking shall be permitted in any Landlord-designated exterior smoking area. All
cigarette ashes and butts shall be deposited in the containers provided for such
disposal, and shall not be disposed of on sidewalks, parking lot areas, or
toilets.

14.         Tenant shall not install any additional locks or bolts of any kind
upon any door or window of the Building without the prior written consent of
Landlord. Tenant shall, upon the termination of its tenancy, return to Landlord
all keys for the Premises, either furnished to or otherwise procured by Tenant,
and all security access cards to the Building.

15.         Tenant shall keep all doors to hallways and corridors closed during
Business Hours except as they may be used for ingress or egress.

16.         Tenant shall not use the name of the Building, Project, Landlord, or
Landlord’s agents or affiliates in any way in connection with its business
except as the address thereof. Landlord shall also have the right to prohibit
any advertising by Tenant that, in Landlord’s sole opinion tends to impair the
reputation of the Building or its desirability as a building for offices, and
upon written notice from Landlord, Tenant shall refrain from or discontinue such
advertising.

17.         Tenant shall be responsible for all security access cards issued to
it, and shall secure the return of all security cards from all employees
terminating employment with them. Lost cards shall cost $35.00 per card to
replace. No person/company other than Building tenants and/or their employees
may have security access cards unless Landlord grants prior written approval.

18.         All deliveries to the Building that involve the use of a hand cart,
hand truck, or other heavy equipment or device shall be made via the freight
elevator, if such freight elevator exists in the Building. Tenant shall be
responsible to Landlord for any loss or damage resulting from any deliveries
made by or for Tenant to the Building. Tenant shall procure and deliver to
landlord a certificate of insurance from its movers, which certificate shall
name Landlord as an additional insured.

19.         Landlord reserves the right to inspect all freight to be brought
into the Building, and to exclude from the Building all freight or other
material that violates any of these rules and regulations.

20.         Tenant shall refer all contractors, contractor’s representatives,
and installation technicians rendering any service on or to the Premises, to
Landlord for Landlord’s approval and supervision before performance of any
contractual service or access to Building. This provision shall apply to all
work performed in the Building including installation of telephones, telegraph
equipment, electrical devices and attachments, and installations of any nature
affecting floors, walls, woodwork, trim, windows, ceilings, equipment, or any
other physical portion of the Building. Landlord reserves the right to require
that all agents of contractors and vendors sign in and out of the Building.





D-2

--------------------------------------------------------------------------------

 



21.         If Tenant desires to introduce electrical, signaling telegraphic,
telephonic, protective alarm or other wires, apparatus or devices, Landlord
shall direct where and how the same are to be placed, and except as so directed,
no installation boring or cutting shall be permitted, without Landlord’s
consent, not to be unreasonably withheld, conditioned, or delayed. Landlord
shall have the right to prevent and to cut off the transmission of excessive or
dangerous current of electricity or annoyances into or through the Building or
the Premises and to require the changing of wiring connections or layout at
Tenant’s expense, to the extent that Landlord may reasonably deem necessary, and
further to require compliance with such reasonable and uniformly applied rules
as Landlord may establish relating thereto, and in the event of non-compliance
with the requirements or rules, Landlord shall have the right immediately to cut
wiring or to do what it reasonably considers necessary to remove the danger,
annoyance, or electrical interference with apparatus in any part of the
Building. All wires installed by Tenant must be clearly tagged at the
distributing boards and junction boxes and elsewhere where required by Landlord,
with the suite number of the office to which such wires lead, and the purpose
for which the wires respectively are used, together with the name of the
concern, if any, operating such wires.

22.         Landlord reserves the right to exclude from the Building at all
times any person who is not known or does not properly identify himself or
herself to Landlord’s management or security personnel.

23.         Landlord may require, at its sole option, all persons entering the
Building outside of Business Hours to register at the time they enter and at the
time they leave the Building.

24.         No space within the Building, or in the common areas such as the
parking lot, may be used at any time for the purpose of lodging, sleeping, or
for any immoral or illegal purposes.

25.         Tenant shall not use the hallways, stairs, lobby, or other common
areas of the Building as lounging areas during breaks or during lunch periods.

26.         No canvassing, soliciting, or peddling is permitted in the Building
or its common areas.

27.         Tenant shall comply with all Laws regarding the collection, sorting,
separation, and recycling of garbage, trash, rubbish and other refuse, and
Landlord’s recycling policy for the Building.

28.         Landlord does not maintain suite finishes that are non-standard,
such as kitchens, bathrooms, wallpaper, special lights, etc. However, should the
need arise for repair of items not maintained by Landlord, Landlord at its sole
option, may arrange for the work to be done at tenant’s expense.

29.         Tenant shall clean at least once a year, at its expense, drapes in
the Premises that are visible from the exterior of the Building.

30.         No pictures, signage, advertising, decals, banners, etc. may be
placed in or on windows in such a manner as they are visible from the exterior,
without the prior written consent of Landlord.

31.         Tenant is prohibited at all times from eating or drinking in
hallways, elevators, restrooms, lobbies, or lobby vestibules outside of the
Premises. Food storage shall be limited to a Landlord-approved kitchen or break
room.

32.         Tenant shall be responsible to Landlord for any acts of vandalism
performed in the Building by its employees, invitees, agents, contractors,
licensees, subtenants, and assignees.

33.         Tenant shall not permit the visit to the Premises of persons in such
numbers or under such conditions as to interfere with the use and enjoyment by
other tenants of the entrances, hallways, elevators, lobby, exterior common
areas, or other public portions or facilities of the Building.

34.         Landlord’s employees shall not perform any work or do anything
outside of their regular duties unless under special instructions from Landlord.
Requests for such requirements shall be submitted in writing to Landlord.





D-3

--------------------------------------------------------------------------------

 



35.         Tenant is prohibited from interfering in any manner with the
installation and/or maintenance of the heating, air conditioning and ventilation
facilities and equipment at the Project.

36.         Landlord shall not be responsible for lost or stolen personal
property, equipment, money, or jewelry regardless of whether such loss occurs
when an area is locked against entry or not.

37.         Landlord shall not permit entrance to the Premises by use of pass
key controlled by Landlord, to any person at any time without written permission
of Tenant, except employees, contractors or service personnel supervised or
employed by Landlord.

38.         Tenant shall observe and comply with the driving and parking signs
and markers on the Project grounds and surrounding areas. Tenant shall comply
with all reasonable and uniformly applied parking regulations promulgated by
Landlord from time to time for the orderly use of vehicle parking areas. Parked
vehicles shall not be used for vending or any other business or other activity
while parked in the parking areas. Vehicles shall be parked only in striped
parking spaces, except for loading and unloading, which shall occur solely in
zones marked for such purpose, and be so conducted as to not unreasonably
interfere with traffic flow or with loading and unloading areas of other
tenants. Tractor trailers shall be parked in areas designated for tractor
trailer parking. Employee and tenant vehicles shall not be parked in spaces
marked for visitor parking or other specific use. All vehicles entering or
parking in the parking areas shall do so at owner’s sole risk and Landlord
assumes no responsibility for any damage, destruction, vandalism, or theft.
Tenant shall cooperate with Landlord in any reasonable and uniformly applied
measures implemented by Landlord to control abuse of the parking areas,
including without limitation access control programs, tenant and guest vehicle
identification programs, and validated parking programs, provided no such
validated parking program shall result in Tenant being charged for spaces to
which it has a right to free use under the Lease. Each vehicle owner shall
promptly respond to any sounding vehicle alarm or horn, and failure to do so may
result in temporary or permanent exclusion of such vehicle from the parking
areas. Any vehicle that violates the parking regulations may be cited, towed at
the expense of the owner, temporarily or permanently excluded from the parking
areas, or subject to other lawful consequence.

39.         Tenant shall not enter other separate tenants’ hallways, restrooms,
or premises except with prior written approval from Landlord’s management.

40.         Tenant shall not place weights anywhere beyond the
load-per-square-foot carrying capacity of the Building.

41.         Tenant shall comply with all laws, regulations, or other
governmental requirements with respect to energy savings, not permit any waste
of any utility services provided Landlord, and cooperate with Landlord fully to
ensure the most effective and efficient operation of the Building.

42.         The finishes, including floor and wall coverings, and the
furnishings and fixtures in any areas of the Premises that are visible from the
common areas of the Building are subject to Landlord’s approval in its sole
discretion. Selections for these areas shall be pre-approved in writing by
Landlord.

43.         Power strips and extension cords shall not be combined (also known
as daisy chaining).

44.         Candles and open flames are prohibited in the Building.

45.         Guns, firearms, and other dangerous weapons (concealed or otherwise)
are not allowed at the Project, subject to applicable Law (if any) requiring
Landlord to so permit at the Project.

Landlord reserves the right to rescind any of these rules and make such other
and further rules and regulations as in the judgment of Landlord shall from time
to time be needed for the safety, protection, care, and cleanliness of the
Project, the operations thereof, the preservation of good order therein, and the
protection and comfort of its tenants, their agents, employees, and invitees,
which rules when made and notice thereof given to Tenant shall be binding upon
Tenant in a like manner as if originally prescribed. As used in these rules and
regulations, capitalized terms shall have the respective meanings given to them
in the Lease to which these rules and regulations are attached, provided Tenant
shall be responsible for compliance herewith by everyone under Tenant’s
reasonable control, including without limitation its employees, invitees,
agents, contractors, licensees, subtenants and assignees, and a violation of
these rules and regulations by any of the foregoing is deemed a violation by
Tenant.

 

 



D-4

--------------------------------------------------------------------------------

 



EXHIBIT E

FORM OF LOC

 

 

 

 

ISSUING BANK:                                                            

    

EXPIRY DATE:                                            

ISSUE DATE:                                                                 

 

 

LETTER OF CREDIT NUMBER:                                 

 

 

AMOUNT: $                                                                   

 

 

 

 

 

 

BENEFICIARY:

    

APPLICANT:

                                                                                               

 

                                                                          

555 E. Lancaster Avenue, Suite 100

 

                                                                          

Radnor, PA 19087

 

                                                                          

Attn:  Chantel Hull

 

                                                                          

 

 

 

RE:
                                                                                        

 

 

ACCOUNT #
                                                                        

 

 

 

We hereby issue this irrevocable standby letter of credit in Beneficiary’s favor
which is available by payment against drafts drawn at ___________________
bearing the clause: “drawn under irrevocable standby letter of credit no.
___________”.

 

Issuer shall pay the amount of this letter of credit upon presentation of the
following: (i) the original of this letter of credit, or a copy thereof in the
event that the amount drawn upon is less than the full amount of this letter of
credit or the remaining undrawn amount of this letter of credit; (ii) sight
draft executed by an officer or authorized representative of the Beneficiary, in
the amount being drawn upon under the letter of credit; and (iii) a statement,
certified as true, by an officer of the Beneficiary or its duly authorized
representative, which states that: (A) the tenant has failed to comply with or
perform under the terms and conditions of that certain lease between
Beneficiary, as landlord and _____________________, as tenant
dated________________, as such lease may be amended from time to time; (B) a
petition has been filed by or against tenant commencing a case under Title 11 of
the United States Code, or a case has been commenced by or against tenant under
other state or federal bankruptcy laws; or (C) the beneficiary, or its
successors and assigns, has failed to receive an amendment to this letter of
credit extending the expiration date of this letter of credit for a period of
not less than one (1) year, in form and substance acceptable to beneficiary, or
its successors and assigns, at least sixty (60) days prior to the expiration
date of this letter of credit.”

 

SPECIAL CONDITIONS: - [This Letter of Credit shall expire sixty (60) days after
the expiration of the term of the lease] or [This Letter of Credit shall
automatically renew on an annual basis absent sixty (60) days’ prior written
notice to the contrary to Beneficiary.]

 

This letter of credit shall be freely transferrable by the Beneficiary.
Notwithstanding anything to the contrary herein or in any document in connection
with this Letter of Credit, Beneficiary shall have the right to provide a
certificate of incumbency in lieu of a signature guaranty.

 

 

 

PRESENT DOCUMENTS TO:

                                                             

 

                                                             

 

                                                             

 

ATTN:                                                 

 

Except so far as otherwise expressly stated herein, this Standby Letter of
Credit is subject to the ‘‘International Standby Practices’’ (ISP 98)
International Chamber of Commerce (Publication No. 590).

 

__________________________________

AUTHORIZED SIGNATURE

 

 

 



E-1

--------------------------------------------------------------------------------

 



EXHIBIT  F

AUSTIN ENERGY GREEN BUILDING REQUIREMENTS

 

ENCINO TRACE

TENANT BUILDING STANDARDS AGREEMENT

[Pertaining to Austin Energy Green Building Requirements v. 1.2010.02]

REVISED 1-16-2015

 

Encino Trace is pursuing a minimum of a 2 star Austin Energy Green Building
(AEGB) Commercial Rating. As such Tenants of Encino Trace will be required to
Design and Construct interior spaces in conformance with this tenant agreement.
The tenant will be responsible for submitting all required documentation to AEGB
to ensure conformance.

The AEGB Commercial Rating Guidebook v.2010_02 rating can be found on Austin
Energy’s website at: www.greenbuilding.austinenergy.com The guidebook details
requirements for each point.

The AEGB online commercial rating can be found on the website at:
https://www.greenbuildingsystem.austinenergy.com

POINTS below are those that Encino Trace project has indicated as potential
points for core & shell building and/or would affect the interior tenant.

Basic Requirements

BR-1 Plans and Specifications

The Tenant agrees to provide plans and specifications to the Landlord at each
of the following milestones, at a minimum: 100% Design Development, 50%
Construction Documents, Building Permit Set.

BR-2 Current Regulations

The Tenant agrees to meet current City of Austin Codes with local amendments
(including but not limited to energy, building, mechanical, plumbing,
electrical, and current drainage and water quality standards applicable in
project watershed).

BR-3 Building Systems Commissioning

The Tenant agrees to provide basic Commissioning for any tenant-provided
building systems, including basis of design, specifications, plans,
verification, control sequencing, operations, and maintenance manuals, reports,
and training for maintenance staff.

BR-4 Building Energy Use Efficiency

The Tenant agrees to outperform the current City of Austin Energy Code building
interior lighting requirement by 15% and limit watts to 0.85 watts per square
foot for tenant area lighting.

BR-5 Building Water Use Reduction

The Tenant agrees to provide high efficiency plumbing fixtures for any tenant
construction to reduce consumption of water for indoor use. Install water
efficient flush and flow fixtures that meet the volume and flow rates for
standard plumbing fixtures as follows:

Water Closets –  1.28 gpf average maximum

Urinals – 0.5 gpf maximum

Public Lavatories – 0.5 gpm maximum

Private Lavatories 2.2 gpm maximum

 



F-1

--------------------------------------------------------------------------------

 



Kitchen/Break room Sinks – 2.2 gpm maximum

Showerhead – 2.5 gpm maximum

BR-6 Low VOC Interior Paints and Coatings

The Tenant agrees to provide Low VOC Interior Paints and Coatings. All paints,
primer and anti-corrosive coatings applied on-site to the building interior must
not exceed the VOC limit of the Green Seal Environmental Standard GS-11, 3rd
Edition January 1, 2010 as shown below:

Paint Type

VOC Limit (g/L)*

Non-flat Topcoat


100 

Flat Topcoat


50 

Primer


100 

Anti-Corrosive Coating


250 

 

Interior coatings applied on-site to the interior of the building must not
exceed the current limit of SCAQMD Rule 1113 for clear wood finishes, floor
coating, stains, sealers, and shellacs, and all other applicable coatings.

BR-7 Storage and Collection of Recyclables

The Tenant agrees to provide easily-accessible, clearly-marked areas dedicated
to the separation, collection, and storage of materials for recycling within the
tenant space.

BR-8 Construction Waste Management

The Tenant agrees to recycle and/or salvage at least 50% (by weight) of
non-hazardous construction and demolition waste for tenant construction. Tenant
contractor must demonstrate results by completing the AEGB Construction Waste
Calculator and submitting weight tickets to AEGB.

Energy

E-4 Additional Commissioning

For any Tenant-provided building system, the Tenant agrees to provide
additional Commissioning, including Commissioning Authority (CA) to conduct
design document review prior to 50% CDs, demonstrate that all energy systems
operate according to OPR and BOD narratives, demonstrate that Building Envelope
performs according to OPR and BOD narratives, provide seasonal re-commissioning
through the warranty period, CA to complete commissioning report and register
with Energy Star Portfolio Manager.

Water

W-2 Indoor Potable Water Use Reduction

For any Tenant-provided plumbing fixture, the Tenant agrees to reduce indoor
potable water consumption below the baseline by 15%. The volume and flow rates
for standard plumbing fixtures used to establish the baseline are set by the
current ASME/ANSI Standards and City of Austin Ordinance No. 20100624-146.

Indoor Environmental Quality

IEQ-2 Indoor Chemical & Pollutant Sources

For any tenant rooms in which particulate matter is generated by certain types
of equipment and/or chemical use, i.e. some print/copy rooms , janitorial
closets, laboratories, chemical storage rooms, etc., the tenant will isolate
room(s) by constructing a full height deck to deck partition or a hard lid
ceiling enclosure; provide ventilation directly to the outside of the building;
and operate mechanical systems at a negative pressure relative to surrounding
areas under all operating conditions by testing.





F-2

--------------------------------------------------------------------------------

 



IEQ-3 Green Housekeeping

The Landlord agrees to implement a green housekeeping plan for the cleaning and
maintenance of the building, including staff training and purchasing of
sustainable products for cleaning, disposable janitorial paper products and
trash bags. Any tenant-provided cleaning and maintenance products and/or
practices must adhere to the Landlord’s green housekeeping plan.

IEQ-4 Daylighting

The Tenant agrees to integrate effective daylighting systems with electric
lighting systems and controls to optimize daylighting strategies and minimize
energy consumption and heat generation.

IEQ-7 Low-Emitting Materials

The Tenant agrees to provide low-emitting building materials to reduce toxic
pollution and waste and to promote good indoor air quality. All installed
sealants and adhesives shall meet South Coast Air Quality Management District
(SCAQMD) standards Rule 1168. (see Exhibit B for limits). All carpet must be
Green Label Plus certified. All carpet cushion must be Green Label certified.
All carpet adhesives must have VOC content of 50 g/L or less. All of the hard
surface flooring, including vinyl, linoleum, laminate flooring, and rubber
flooring must be FloorScore certified. All engineered wood flooring and laminate
flooring must contain no added urea-formaldehyde resins. Concrete, tile, wood,
bamboo, and cork floor finishes, such as sealers and stains, must meet the
requirements of SCAQMD Rule 1113. Tile setting adhesives and grout must meet
SCAQMD rule #1168. All Composite wood and agrifiber products (particleboard,
medium density fiberboard, wheatboard, strawboard, panel substrates, door cores,
and plywood) shall contain no added urea-formaldehyde.

IEQ-8 Moisture Prevention

The Tenant agrees to protect against building moisture infiltration by avoiding
potentially damaging results of condensation that may occur within an exterior
wall system. To this extent, the tenant agrees no vinyl wall coverings or other
vapor barriers, such as fiber reinforced plastic or vinyl (FRP or FRV) will be
installed as the finish material on the interior of any exterior wall.

IEQ-10 Outdoor Pollutant Sources

The Landlord will provide designated smoking areas outside of the building
where smoking will be permitted. The Tenant agrees to prohibit smoking in all
building interior and exterior spaces, except where specifically designated
outside of the building.

IEQ-11 Construction Indoor Air Quality

The Tenant agrees to prevent indoor air quality problems that result from the
tenant construction process by developing and implementing a Construction Indoor
Air Quality Management plan that meets or exceeds the recommended control
measures of the Sheet Metal and Air Conditioning National Contractor’s
Association (SMACNA) “IAQ Guidelines for Occupied Building Under Construction”.
The plan should include each of these key areas of IAQ protection: Scheduling,
source control, HVAC protection, pathway interruption, and housekeeping. In
addition, the tenant contractor shall protect stored on-site or installed
absorptive materials from moisture damage and provide filtration media filter
with a minimum MERV of 8 at each return grille, which will also be replaced
immediately prior to occupancy.

Materials and Resources

MR-1 Additional Construction Waste Management

For the tenant construction, the Tenant agrees to recycle and/or salvage at
least 75% (by weight) of non-hazardous construction and demolition waste
excluding excavated soil and stone.





F-3

--------------------------------------------------------------------------------

 



MR-5 Recycled Content

For the tenant construction, the Tenant agrees to incorporate building
materials containing recycled content of at least 10% dollar value of the total
project building material cost.

MR-6 Texas Sourced Materials

For the tenant construction, the Tenant agrees to incorporate building
materials which are extracted and/or manufactured (final assembly) regionally
within Texas for at least 30% dollar value of the project material cost.

MR-7 Certified Wood

For the tenant construction, the Tenant agrees to incorporate at least 50%
(dollar value) of new wood-based materials which are certified in accordance
with the Forest Stewardship Council (FSC) guidelines for wood building
components.

 

 

 



F-4

--------------------------------------------------------------------------------

 



EXHIBIT G

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

This Subordination, Non-Disturbance and Attornment Agreement (“Agreement”) is
dated as of the ___________ day of ________________, 201__, between
__________________________________________ (“Lender”), and
____________________________, a__________________________ (the “Tenant”).

 

RECITALS

 

A.Tenant is the tenant under a certain lease (“Lease”) dated
                                        , with
                                                         , a
                                         (“Landlord”) or its predecessor in
interest, of premises described in the Lease (“Premises”) located in a certain
building located at                                                      and
more particularly described in Exhibit A attached hereto and made a part hereof
(“Property”).

 

B.This Agreement is being entered into in connection with a mortgage loan
(“Loan”) previously made to Landlord and currently held by Lender, secured by,
among other things:(a) a first mortgage, deed of trust or deed to secure debt on
and of the Property (“Mortgage”) previously recorded with the registry or clerk
of the county in which the Property is located (“Registry”); and (b) a first
assignment of leases and rents on the Property (“Assignment of Leases and
Rents”) recorded with the Registry.  The Mortgage, the Assignment of Leases and
Rents and all other Loan documents are hereinafter collectively referred to as
the (“Security Documents”).

 

AGREEMENT

 

For mutual consideration, including the mutual covenants and agreements set
forth below, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1.Tenant agrees that the Lease is and shall be subject and subordinate to the
Security Documents and to all present or future advances under the obligations
secured thereby and all renewals, amendments, modifications, consolidations,
replacements and extensions of the secured obligations and the Security
Documents, to the full extent of all amounts secured by the Security Documents
from time to time.  Said subordination is to have the same force and effect as
if the Security Documents and such renewals, modifications, consolidations,
replacements and extensions thereof had been executed, acknowledged, delivered
and recorded prior to the Lease, any amendments or modifications thereof and any
notice thereof. Nothing contained in this Agreement shall limit, affect, alter
or impair (or be deemed to limit, affect, alter or impair) any of Landlord’s
obligations, duties, agreements, covenants or liabilities under the Security
Documents or any of Lender’s rights or remedies under the Security documents. In
addition, nothing contained in this Agreement shall in any way impair or affect
the lien created by the Security Documents.

2.Lender agrees that, if the Lender exercises any of its rights under the
Security Documents, including an entry by Lender pursuant to the Mortgage or a
foreclosure of the Mortgage, Lender shall not disturb Tenant’s right of quiet
possession of the Premises under the terms of the Lease so long as Tenant is not
in default beyond any applicable grace period of any term, covenant or condition
of the Lease.

3.Tenant agrees that, in the event of a foreclosure of the Mortgage by Lender or
the acceptance of a deed in lieu of foreclosure by Lender or any other
succession of Lender to fee ownership, Tenant will attorn to and recognize
Lender as its landlord under the Lease for the remainder of the term of the
Lease (including all extension periods which have been or are hereafter
exercised) upon the same terms and conditions as are set forth in the Lease, and
Tenant hereby agrees to pay and perform all of the obligations of Tenant
pursuant to the Lease.

4.Tenant agrees that, in the event Lender succeeds to the interest of Landlord
under the Lease, Lender shall not be:

a.liable for any act or omission of any prior Landlord (including, without
limitation, the then defaulting Landlord), or





G-1

--------------------------------------------------------------------------------

 



b.subject to any defense or offsets which Tenant may have against any prior
Landlord (including, without limitation, the then defaulting Landlord), or

c.bound by any payment of rent or additional rent which Tenant might have paid
for more than one month in advance of the due date under the Lease to any prior
Landlord (including, without limitation, the then defaulting Landlord), or

d.bound by any obligation to make any payment to Tenant which was required to be
made prior to the time Lender succeeded to any prior Landlord’s interest, or

e.accountable for any monies deposited with any prior Landlord (including
security deposits), except to the extent such monies are actually received by
Lender, or

f.bound by any surrender, termination, amendment or modification of the Lease
made without the consent of Lender.

g.bound by or obligated to complete any improvements or construction on the
Property or to pay or reimburse Tenant for any tenant improvement allowance or
construction allowance.

5.Tenant agrees that, notwithstanding any provision hereof to the contrary, the
terms of the Security Documents shall continue to govern with respect to the
disposition of any insurance proceeds or eminent domain awards, and any
obligations of Landlord to restore the real estate of which the Premises are a
part shall, insofar as they apply to Lender, be limited to insurance proceeds or
eminent domain awards received by Lender after the deduction of all costs and
expenses incurred in obtaining such proceeds or awards.

6.Tenant hereby agrees to give to Lender copies of all notices of Landlord
default(s) under the Lease in the same manner as, and whenever, Tenant shall
give any such notice of default to Landlord, and no such notice of default shall
be deemed given to Landlord unless and until a copy of such notice shall have
been so delivered to Lender.  Lender shall have the right to remedy any Landlord
default under the Lease, or to cause any default of Landlord under the Lease to
be remedied, and for such purpose Tenant hereby grants Lender such additional
period of time as may be reasonable to enable Lender to remedy, or cause to be
remedied, any such default in addition to the period given to Landlord for
remedying, or causing to be remedied, any such default.  Tenant shall accept
performance by Lender of any term, covenant, condition or agreement to be
performed by Landlord under the Lease with the same force and effect as though
performed by Landlord.  No Landlord default under the Lease shall exist or shall
be deemed to exist (i) as long as Lender, in good faith, shall have commenced to
cure such default within the above referenced time period and shall be
prosecuting the same to completion with reasonable diligence, subject to force
majeure, or (ii) if possession of the Premises is required in order to cure such
default, or if such default is not susceptible of being cured by Lender, as long
as Lender, in good faith, shall have notified Tenant that Lender intends to
institute proceedings under the Security Documents, and, thereafter, as long as
such proceedings shall have been instituted and shall be prosecuted with
reasonable diligence.  In the event of the termination of the Lease by reason of
any default thereunder by Landlord, upon Lender’s written request, given within
thirty (30) days after any such termination, Tenant, within fifteen (15) days
after receipt of such request, shall execute and deliver to Lender or its
designee or nominee a new lease of the Premises for the remainder of the term of
the Lease upon all of the terms, covenants and conditions of the Lease. Lender
shall have the right, without Tenant’s consent, to foreclose the Mortgage or to
accept a deed in lieu of foreclosure of the Mortgage or to exercise any other
remedies under the Security Documents.

7.Tenant hereby consents to the Assignment of Leases and Rents from Landlord to
Lender in connection with the Loan.  Tenant acknowledges that the interest of
the Landlord under the Lease is to be assigned to Lender solely as security for
the purposes specified in said assignments, and Lender shall have no duty,
liability or obligation whatsoever under the Lease or any extension or renewal
thereof, either by virtue of said assignments or by any subsequent receipt or
collection of rents thereunder, unless Lender shall specifically undertake such
liability in writing or unless Lender or its designee or nominee becomes, and
then only with respect to periods in which Lender or its designee or nominee
becomes, the fee owner of the Premises.  Tenant agrees that upon receipt of a
written notice from Lender of a default by Landlord under the Loan, Tenant will
thereafter, if requested by Lender, pay rent to Lender in accordance with the
terms of the Lease.





G-2

--------------------------------------------------------------------------------

 



8.The Lease shall not be assigned by Tenant, modified, amended or terminated
(except a termination that is permitted in the Lease without Landlord’s consent)
without Lender’s prior written consent in each instance

9.Any notice, election, communication, request or other document or demand
required or permitted under this Agreement shall be in writing and shall be
deemed delivered on the earlier to occur of (a) receipt or (b) the date of
delivery, refusal or nondelivery indicated on the return receipt, if deposited
in a United States Postal Service Depository, postage prepaid, sent certified or
registered mail, return receipt requested, or if sent via a recognized
commercial courier service providing for a receipt, addressed to Tenant or
Lender, as the case may be, at the following addresses:

 

If to Tenant:

 

 

 

 

with a copy to:

 

 

 

 

If to Lender:

 

10.The term “Lender” as used herein includes any successor or assign of the
named Lender herein, including without limitation, any co-lender at the time of
making the Loan, any purchaser at a foreclosure sale and any transferee pursuant
to a deed in lieu of foreclosure, and their successors and assigns, and the
terms “Tenant” and “Landlord” as used herein include any successor and assign of
the named Tenant and Landlord herein, respectively; provided, however, that such
reference to Tenant’s or Landlord’s successors and assigns shall not be
construed as Lender’s consent to any assignment or other transfer by Tenant or
Landlord.

11.If any provision of this Agreement is held to be invalid or unenforceable by
a court of competent jurisdiction, such provision shall be deemed modified to
the extent necessary to be enforceable, or if such modification is not
practicable, such provision shall be deemed deleted from this Agreement, and the
other provisions of this Agreement shall remain in full force and effect, and
shall be liberally construed in favor of Lender.

12.Neither this Agreement nor any of the terms hereof may be terminated,
amended, supplemented, waived or modified orally, but only by an instrument in
writing executed by the party against which enforcement of the termination,
amendment, supplement, waiver or modification is sought.

13.This Agreement shall be construed in accordance with the laws of the state of
in which the Property is located.

14.The person executing this Agreement on behalf of Tenant is authorized by
Tenant to do so and execution hereof is the binding act of Tenant enforceable
against Tenant.

 

Witness the execution hereof [under seal] as of the date first above written.

 

 

 

 

 

LENDER:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

 





G-3

--------------------------------------------------------------------------------

 



 

TENANT:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

 

 

The undersigned Landlord hereby consents to the foregoing Agreement and confirms
the facts stated in the foregoing Agreement.

 

 

 

LANDLORD:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

 





G-4

--------------------------------------------------------------------------------

 



 

State of

   

)

 

 

 

 

 

)

ss.

County of

 

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

On this _____ day of ______, 20__, before me, the undersigned Notary Public,
personally appeared _____________________, proved to me through satisfactory
evidence of identification, which was/were _____________________, to be the
person whose name is signed on the preceding or attached document, and
acknowledged to me that he/she signed it voluntarily for its stated purpose(s)
as ___________________________ for .

 

                                                                                                

 

(Seal)

Signature of Notary

 

 

 

My commission expires:                                                        

 

 





G-5

--------------------------------------------------------------------------------

 



 

State of

   

)

 

 

 

 

 

)

ss.

County of

 

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

On this _____ day of ______, 20__, before me, the undersigned Notary Public,
personally appeared _____________________, proved to me through satisfactory
evidence of identification, which was/were _____________________, to be the
person whose name is signed on the preceding or attached document, and
acknowledged to me that he/she signed it voluntarily for its stated purpose(s)
as ___________________________ for .

 

                                                                                                

 

(Seal)

Signature of Notary

 

 

 

My commission expires:                                                        

 

 





G-6

--------------------------------------------------------------------------------

 



 

State of

   

)

 

 

 

 

 

)

ss.

County of

 

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

On this _____ day of ______, 20__, before me, the undersigned Notary Public,
personally appeared _____________________, proved to me through satisfactory
evidence of identification, which was/were _____________________, to be the
person whose name is signed on the preceding or attached document, and
acknowledged to me that he/she signed it voluntarily for its stated purpose(s)
as ___________________________ for .

 

                                                                                                

 

(Seal)

Signature of Notary

 

 

 

My commission expires:                                                        

 

 

 

G-7

--------------------------------------------------------------------------------